Exhibit 10.50


Execution Version
CONFIDENTIAL


STOCK AND ASSET PURCHASE AGREEMENT
BY AND AMONG
VITRO AUTOMOTIVE GLASS LLC,
VIMEXICO, S.A. DE C.V.,
as Buyers,
LKQ PGW Holdings, LLC,
PITTSBURGH GLASS WORKS, LLC,
KPGW EUROPEAN HOLDCO, LLC,
PITTSBURGH GLASS WORKS, ULC,
as Sellers,
PGW HOLDINGS, LLC,
as the Company, and
solely for the purposes of Section 13,
LKQ CORPORATION,
VITRO, S.A.B. DE C.V.
and
VITRO ASSETS CORP.
Dated as of December 18, 2016






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
1.
DEFINITIONS                                     2

1.1
Certain Definitions                                 7

1.2
Certain Matters of Interpretation and Construction                 21

2.
THE ACQUISITION                                     22

2.1
Purchase and Sale of Mexican JV Shares                     22

2.2
Purchase and Sale of PGW Luxembourg Interest                 22

2.3
Purchase and Sale of Company Interests                      22

2.4
Purchase and Sale of Canadian Assets and Assumption of Related Liabilities 23

2.5
Closing                                     23

2.6
Tax Treatment                                 23

3.
PURCHASE PRICE                                     23

3.1
Purchase Price                                 23

3.2
Payments at Closing                                 23

3.3
Closing Estimates                                 24

3.4
Post-Closing Adjustment Determination                     24

3.5
Adjustments to Purchase Price                         26

3.6
Deferred Consideration                             26

3.7
Tax Withholding                                 28

4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY             29

4.1
Corporate Matters.                                 29

4.2
Capitalization                                 30

4.3
Non-Contravention, etc                             31

4.4
Licenses, Permits, Compliance with Laws, etc                 31

4.5
Governmental Consents and Approvals                     32

4.6
Financial Statements, etc                             32

4.7
Assets                                     34

4.8
Real Property                                 35

4.9
Intellectual Property Rights                             36

4.10
Material Contracts                                 38




--------------------------------------------------------------------------------




4.11
Change in Condition                                 40

4.12
Insurance                                     40

4.13
Tax Matters                                     41

4.14
Employee Benefit Plans                             43

4.15
Litigation                                     46

4.16
Environmental Matters                             46

4.17
Labor Relations                                 47

4.18
Affiliate Transactions                             48

4.19
Customers and Suppliers                             48

4.20
Product Warranty; Liabilities                         49

4.21
Financial Advisory, Finder’s or Broker’s Fees                 49

4.22
ARG Business Distribution                             49

5.
REPRESENTATIONS AND WARRANTIES OF SELLERS         49

5.1
Organization, Power and Standing of Sellers                 50

5.2
Authorization and Enforceability                         50

5.3
Non-Contravention, etc                             50

5.4
Governmental Consents and Approvals                     50

5.5
Ownership Units                                 50

5.6
Litigation                                     51

5.7
Financial Advisory, Finder’s or Broker’s Fees                 51

5.8
Solvency                                     51

6.
REPRESENTATIONS AND WARRANTIES OF BUYERS                 51

6.1
Corporate Matters                                 51

6.2
Governmental Consents and Approvals                     52

6.3
Financing; Sufficiency of Funds; Solvency                     52

6.4
Litigation                                     54

6.5
Financial Advisory, Finder’s or Broker’s Fees                 54

6.6
No Adverse Impact                                 54

7.
CERTAIN AGREEMENTS OF THE PARTIES                     54

7.1
Conduct of Business                                 54

7.2
Preparation for Closing                             59

7.3
Employees                                     61

7.4
Access Prior to Closing                             64




--------------------------------------------------------------------------------






7.5
Access After Closing                             65

7.6     Indemnification of Managers, Directors, Officers and Employees     66
7.7
Exclusivity                                     67

7.8
Waiver of Conflicts; Privilege                         67

7.9
Confidentiality                                 68

7.10
Restrictive Covenants                             68

7.11
Release                                     72

7.12
Certain Notices; Financial Information                     73

7.13
Termination of Affiliate Agreements; Intercompany Arrangements     74

7.14
ARG Business Distribution                             74

7.15
Maintenance of Registered Intellectual Property.                 79

7.16
Resignations                                     79

7.17
Further Assurances                                 79

7.18
Financing                                     80

7.19
Termination of Certain Agreements with PGW Canada             83

7.20
Insurance Matters                                 83

7.21
Letters of Credit                                 85

7.22
Settlement                                     86

7.23
China Joint Venture                                 86

7.24
Supply Agreement                                 87

8.
CONDITIONS TO THE OBLIGATION TO CLOSE OF BUYERS             87

8.1
Representations, Warranties and Covenants                     87

8.2
Governmental Authorization; Litigation                     87

8.3
FIRPTA Statement                                 88

8.4
Escrow Agreement                                 88

8.5
Lien and Guarantee Releases                         88

8.6
Third-Party Consents                             88

8.7
Supply Agreement                                 88

8.8
Transition Services Agreement                         88

8.9
Intellectual Property Agreement                         88

8.10
ARG Business Distribution                             88

8.11
Required Information                             88

8.12
Audited Net Operating Income                         88




--------------------------------------------------------------------------------






9.
CONDITIONS TO THE OBLIGATION TO CLOSE OF SELLERS         88

9.1
Representations, Warranties and Covenants                     89

9.2
Governmental Authorization; Litigation                     89

9.3
Escrow Agreement                                 89

9.4
Supply Agreement                                 89

9.5
Transition Services Agreement                         89

9.6
Intellectual Property Agreement                         89

10.
SURVIVAL; INDEMNIFICATION; TAX MATTERS                 89

10.1
Nonsurvival of Representations and Warranties                 89

10.2
Special Indemnification by Sellers                         90

10.3
Special Indemnification by Buyers                         91

10.4
Limitations on Liability                             91

10.5
Indemnification Procedures                             92

10.6
Tax Treatment of Indemnification Payments                 95

10.7
Exclusive Remedy                                 95

10.8
Tax Matters                                     95

11.
CONSENT TO JURISDICTION; JURY TRIAL WAIVER                 98

11.1
Consent to Jurisdiction                             98

11.2
WAIVER OF JURY TRIAL                             99

11.3
Attorneys’ Fees and Expenses                         99

12.
TERMINATION                                     99

12.1
Termination                                     100

12.2
Effect of Termination                             101

13.
GUARANTIES OF LKQ AND VITRO                         101

13.1
Guaranty of LKQ                                 101

13.2
Absolute and Unconditional LKQ Guaranty                 102

13.3
Buyers and Buyer Indemnitees                         104

13.4
Waiver                                     104

13.5
Subrogation                                     104

13.6
Costs and Expenses                                 104

13.7
Guaranty of Vitro and Vitro Assets Corp.                     104

13.8
Absolute and Unconditional Vitro Guaranty                 105

13.9
Sellers and Seller Indemnitees                         107




--------------------------------------------------------------------------------






13.10
Waiver                                     107

13.11
Subrogation                                     107

13.12
Costs and Expenses                                 107

14.
MISCELLANEOUS                                     107

14.1
Entire Agreement; Waivers                             107

14.2
Amendment or Modification                         108

14.3
Severability                                     108

14.4
Successors and Assigns                             108

14.5
Notices                                     108

14.6
Public Announcements                             109

14.7
Headings                                     110

14.8
Disclosure                                     110

14.9
Counterpart and Electronic Signatures                     110

14.10
Governing Law                                 110

14.11
Specific Performance                             111

14.12
No Third-Party Beneficiaries; No Recourse Against Third Parties         111

14.13
Negotiation of Agreement; Expenses                     112

14.14
Acknowledgement                                 113

14.15
Financing Related Provisions                     114






--------------------------------------------------------------------------------





EXHIBITS
Exhibit A
Working Capital Calculation
Exhibit B
Form of Escrow Agreement
Exhibit C
Form of Supply Agreement
Exhibit D
Form of Reverse Transition Services Agreement
Exhibit E
Form of Intellectual Property Agreement
Exhibit F
Pension Funding Adjustment Amount
Exhibit G
As Agreed
Exhibit H
Form of Resignation and Release Letters



SCHEDULES
Schedule 1.1.34
Distributed ARG Business
Schedule 4.1.4
Company Officers, Managers and Directors
Schedule 4.2.2
Contractual Obligations Affecting Company Equity Interests
Schedule 4.2.3
Company Subsidiaries
Schedule 4.2.4
Schedule 4.2.5
Schedule 4.2.6
Schedule 4.2.7
Company Equity Interests
Company Subsidiary Officers, Managers and Directors
Company Joint Ventures
Debt
Schedule 4.3
Non-Contravention
Schedule 4.4
Licenses and Permits
Schedule 4.6.1
Financial Statements
Schedule 4.6.5
Internal Controls
Schedule 4.6.9
CapEx Projection
Schedule 4.7.1
Title to Assets
Schedule 4.7.2
Condition and Sufficiency of Assets
Schedule 4.8.1
Furniture/Fixtures/Equipment/Inventory
Schedule 4.8.2
Title to Owned Real Property
Schedule 4.8.3
Leases
Schedule 4.8.3.2
Leases - Material Breach
Schedule 4.8.3.3
Rights of First Refusal
Schedule 4.8.4
Capitalized Leases
Schedule 4.9.1
Registered Intellectual Property
Schedule 4.9.1(i)
Registered Intellectual Property - Governmental Orders
Schedule 4.9.1(ii)
Registered Intellectual Property - Actions
Schedule 4.9.2
Right to Use Intellectual Property
Schedule 4.9.5
No Infringement of Intellectual Property
Schedule 4.10
Material Contracts
Schedule 4.11
Change in Condition
Schedule 4.12
Insurance Policies
Schedule 4.13
Tax Matters
Schedule 4.14.1
Employee Benefit Plans
Schedule 4.14.2
No Defined Benefit Pension Plans
Schedule 4.14.2.5
Controlled Group Member Withdrawal
Schedule 4.14.3
Company Plan Qualifications and Administration; Certain Taxes and Penalties
Schedule 4.14.5
Retiree Benefits; Certain Welfare Plans
Schedule 4.14.6
Change in Control Payments




--------------------------------------------------------------------------------




Schedule 4.15
Litigation
Schedule 4.16
Environmental Matters
Schedule 4.17
Labor Relations
Schedule 4.18
Affiliate Transactions
Schedule 4.19.1
OEM Customers
Schedule 4.19.2
Suppliers
Schedule 7.1
Conduct of Business Exceptions
Schedule 7.2.3
Consents
Schedule 7.3.1
Potential Canadian OEM Employees
Schedule 7.3.3
Assumed Liabilities Company Employees
Schedule 7.10.2
Seller Non-Solicitation
Schedule 7.10.5
Buyer Non-Solicitation
Schedule 7.14.1
ARG Employees
Schedule 7.14.5
ARG Shared Contracts
Schedule 7.14.6
Distributed ARG Business Intellectual Property
Schedule 7.18.3
Company & Company Subsidiary Logos
Schedule 7.19
Termination of Certain Agreements with PGW Canada
Schedule 7.22
Settlement
Schedule 8.6
Third-Party Consents
Schedule 10.2.5
Special Indemnification by Sellers









STOCK AND ASSET PURCHASE AGREEMENT
This STOCK AND ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the
18th day of December, 2016, by and among (i) Vitro Automotive Glass LLC, a
Delaware limited liability company (“US Buyer”), (ii) VIMEXICO, S.A. de C.V., a
Mexican sociedad anónima de capital variable (“Mexican Buyer”), (iii) LKQ PGW
Holdings, LLC, a Delaware limited liability company (“Holdings”), (iv) PGW
Holdings, LLC, a Delaware limited liability company (the “Company”),
(v) Pittsburgh Glass Works, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Company (“PGW”), (vi) KPGW European Holdco, LLC,
a Delaware limited liability company (“European Holdco”), (vii) Pittsburgh Glass
Works, ULC, a Canadian unlimited liability corporation (“PGW Canada”),
(vii) solely for the purposes of Section 13, LKQ Corporation, a Delaware
corporation (“LKQ”), (viii) solely for the purposes of Section 13, Vitro, S.A.B.
de C.V., a Mexican sociedad anónima bursátil de capital variable (“Vitro”) and
(viii) solely for the purposes of Section 13, Vitro Assets Corp., a Texas
corporation (“Vitro Assets Corp.”).
RECITALS
WHEREAS, Holdings owns all of the issued and outstanding limited liability
company interests (the “Company Interests”) in the Company;
WHEREAS, the Company owns all of the issued and outstanding limited liability
company interests in PGW;
WHEREAS, European Holdco owns all of the issued and outstanding limited
liability company interests (the “PGW Luxembourg Interests”) in Pittsburgh Glass
Works, S.a.r.l. (“PGW Luxembourg”);
WHEREAS, PGW owns 50% of the issued and outstanding shares of capital stock
(“Mexican JV Shares”) in Cristal Laminado O Templado, S.A. de C.V. (the “Mexican
JV”);



--------------------------------------------------------------------------------




WHEREAS, PGW Canada owns the Canadian Assets (as defined below);
WHEREAS, European Holdco and PGW wish to sell to Mexican Buyer, and Mexican
Buyer wishes to purchase from European Holdco and PGW, the PGW Luxembourg
Interests and the Mexican JV Shares, respectively (the “Subsidiary
Acquisition”), subject to the terms and conditions set forth herein;
WHEREAS, immediately following the Subsidiary Acquisition, Holdings wishes to
sell to US Buyer, and US Buyer wishes to purchase from Holdings, the Company
Interests (the “Company Acquisition”), subject to the terms and conditions set
forth herein;
WHEREAS, immediately following the Company Acquisition, PGW Canada wishes to
sell to PGW, and PGW wishes to purchase from PGW Canada, the Canadian Assets
(the “Asset Acquisition” and, together with the Subsidiary Acquisition and the
Company Acquisition, the “Acquisition”), subject to the terms and conditions set
forth herein; and
WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition and the other
Transactions (as defined below) and also to prescribe various conditions to the
Acquisition and the other Transactions.
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
AGREEMENT





--------------------------------------------------------------------------------







1.
DEFINITIONS. The following terms are defined elsewhere in this Agreement in the
Sections identified below:



Term
Definition
“2015 Audited Financial Statements”
Section 1.1.1
“2015 Unaudited Financial Statements”
Section 1.1.2
“2016 Audited Financial Statements”
Section 1.1.3
“2016 Bonuses”
Section 7.3.7
“2017 Unaudited Financial Statements”
Section 1.1.4
“AAA”
Section 3.4.2
“Accounting Principles”
Section 1.1.5
“Acquisition”
Recitals
“Action”
Section 1.1.6
“Adjustment Escrow Account”
Section 1.1.7
“Adjustment Escrow Amount”
Section 1.1.8
“Affiliate”
Section 1.1.9
“Aftermarket”
Section 1.1.10
“Agreement”
Preamble
“Allocation”
Section 10.8.6
“Allocation Schedule” or “Allocation Schedules”
Section 10.8.6
“Alternative Transaction”
Section 7.7.1
“AML Laws”
Section 1.1.11
“Anticorruption Laws”
Section 1.1.12
“Antitrust Laws”
Section 1.1.13
“Arbitration Rules”
Section 3.4.2
“Arbitrator”
Section 3.4.2
“ARG Business Confidential Information”
Section 7.10.4
“ARG Business Distribution”
Section 7.14.1
“ARG Employees”
Section 7.14.1
“ARG Restricted Contracts”
Section 7.14.5
“ARG Shared Contracts”
Section 7.14.5.1
“As Agreed”
Section 1.1.14
“Asset Acquisition”
Recitals
“Assets”
Section 4.7.1
“Audited Net Operating Income”
Section 1.1.15
“Auto Glass”
Section 1.1.16
“Backstop Letters of Credit”
Section 7.21.1









[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Term
Definition
“Base Purchase Price”
Section 1.1.17
“Board of Managers”
Section 1.1.18
“Bonuses”
Section 7.3.7
“Business”
Section 1.1.19
“Business Confidential Information”
Section 7.10.1
“Business Day”
Section 1.1.20
“Buyers”
Section 1.1.21
“Buyer Indemnitees”
Section 10.2
“Buyer Related Parties”
Section 7.8
“Canada Holdco”
Section 1.1.22
“Canadian Assets”
Section 2.4
“Canadian Transferred Employee”
Section 7.3.1
“Cap”
Section 10.4.3
“CapEx Budget”
Section 4.6.9
“Cash”
Section 1.1.23
“Claim Notice”
Section 10.5.1
“Claims”
Section 7.11
“Closing”
Section 2.5
“Closing Cash”
Section 3.4
“Closing Date”
Section 2.5
“Closing Debt”
Section 3.4
“Closing Statement”
Section 3.4
“Closing Working Capital Amount”
Section 3.4
“Closing Year Bonuses”
Section 7.3.7
“CNBV Date”
Section 7.12.2.2
“Code”
Section 1.1.24
“Collective Bargaining Agreement”
Section 1.1.25
“Company”
Preamble
“Company Acquisition”
Recitals
“Company Cash Amount”
Section 1.1.26
“Company Employees”
Section 7.3.1
“Company Intellectual Property”
Section 4.9.1
“Company Interests”
Recitals
“Company Joint Venture”
Section 1.1.27
“Company Plan”
Section 1.1.28
“Company Schedules”
Section 4
“Company Subsidiary”
Section 1.1.29
“Confidentiality Agreement”
Section 7.4.3
“Contractual Obligation”
Section 1.1.30
“Controlled Group Members”
Section 4.14.2.4
“Credit Agreement”
Section 1.1.31
“D&O Indemnified Persons”
Section 7.6.1
“Debt”
Section 1.1.32
“Debt Documents”
Section 6.3.1
“Debt Financing”
Section 6.3.1









[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Term
Definition
“Base Purchase Price”
Section 1.1.17
“Board of Managers”
Section 1.1.18
“Bonuses”
Section 7.3.7
“Business”
Section 1.1.19
“Business Confidential Information”
Section 7.10.1
“Business Day”
Section 1.1.20
“Buyers”
Section 1.1.21
“Buyer Indemnitees”
Section 10.2
“Buyer Related Parties”
Section 7.8
“Canada Holdco”
Section 1.1.22
“Canadian Assets”
Section 2.4
“Canadian Transferred Employee”
Section 7.3.1
“Cap”
Section 10.4.3
“CapEx Budget”
Section 4.6.9
“Cash”
Section 1.1.23
“Claim Notice”
Section 10.5.1
“Claims”
Section 7.11
“Closing”
Section 2.5
“Closing Cash”
Section 3.4
“Closing Date”
Section 2.5
“Closing Debt”
Section 3.4
“Closing Statement”
Section 3.4
“Closing Working Capital Amount”
Section 3.4
“Closing Year Bonuses”
Section 7.3.7
“CNBV Date”
Section 7.12.2.2
“Code”
Section 1.1.24
“Collective Bargaining Agreement”
Section 1.1.25
“Company”
Preamble
“Company Acquisition”
Recitals
“Company Cash Amount”
Section 1.1.26
“Company Employees”
Section 7.3.1
“Company Intellectual Property”
Section 4.9.1
“Company Interests”
Recitals
“Company Joint Venture”
Section 1.1.27
“Company Plan”
Section 1.1.28
“Company Schedules”
Section 4
“Company Subsidiary”
Section 1.1.29
“Confidentiality Agreement”
Section 7.4.3
“Contractual Obligation”
Section 1.1.30
“Controlled Group Members”
Section 4.14.2.4
“Credit Agreement”
Section 1.1.31
“D&O Indemnified Persons”
Section 7.6.1
“Debt”
Section 1.1.32
“Debt Documents”
Section 6.3.1
“Debt Financing”
Section 6.3.1





[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Term
Definition
“December 2016 Unaudited Financial Statements”
Section 1.1.33
“Deductible”
Section 10.4.1
“Deferred Consideration”
Section 3.6.1
“Deferred Consideration Calculation”
Section 3.6.2(i)
“Deferred Consideration Notice of Disagreement”
Section 3.6.2(iii)
“Deferred Consideration Review Period”
Section 3.6.2(ii)
“Deferred Consideration Statement”
Section 3.6.2(i)
“Deficit Amount”
Section 3.5.2
“Delaware Courts”
Section 11.1
“Direct Claim”
Section 10.5.1
“Dispute Notice”
Section 3.4.1
“Dispute Resolution Procedure”
Section 13.2.2
“Distributed ARG Business”
Section 1.1.34
“Distribution”
Section 1.1.35
“DLLCA”
Section 1.1.36
“Effect”
Section 1.1.68
“Employee Plan”
Section 1.1.37
“Enforceable”
Section 1.1.38
“Environmental Law”
Section 1.1.39
“Equity Financing”
Section 6.3.1
“Equity Funding Letter”
Section 6.3.1
“Equity Interest”
Section 1.1.40
“ERISA”
Section 1.1.41
“Escrow Agent”
Section 1.1.42
“Escrow Agreement”
Section 1.1.43
“Estimated Closing Statement”
Section 3.3
“Estimated Total Equity Value”
Section 3.3
“European Holdco”
Preamble
“Excess Deficit Amount”
Section 3.5.2
“Export Control and Sanctions Laws”
Section 1.1.44
“Final Pension Funding Adjustment Amount”
Section 3.4
“Final Transaction Expenses”
Section 3.4
“Financial Statements”
Section 4.6.1
“Financing”
Section 6.3.1
“Financing Documents”
Section 6.3.1
“Financing Sources”
Section 1.1.45
“Former ARG Employees”
Section 7.14.8.1
“GAAP”
Section 1.1.46
“Governmental Authority”
Section 1.1.47
“Governmental Order”
Section 1.1.48
“Gross Profit Margin”
Section 1.1.49
“Guarantee”
Section 1.1.50
“Hazardous Substance”
Section 1.1.51
“Holdings”
Preamble
“HSR Act”
Section 1.1.52







[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Term
Definition
“I&S TSA Cash”
Section 1.1.23
“Increase Amount”
Section 3.5.1
“Indemnified Party”
Section 10.5.1
“Indemnifying Party”
Section 10.5.1
“Indentures”
Section 1.1.53
“Insurance Policies”
Section 4.12
“Intellectual Property”
Section 1.1.54
“Intellectual Property Agreement”
Section 1.1.55
“Intercompany Accounts”
Section 1.1.56
“Investment”
Section 7.23
“IRS”
Section 4.13.5
“Issuer”
Section 1.1.57
“Knowledge of Buyers”
Section 1.1.58
“Knowledge of the Company”
Section 1.1.59
“Lease” or “Leases”
Section 4.8.3
“Leased Real Property”
Section 4.8.1
“Legal Requirement”
Section 1.1.60
“Liability”
Section 1.1.61
“Lien”
Section 1.1.62
“LKQ”
Preamble
“LKQ Group Member”
Section 1.1.63
“LKQ Guaranteed Obligations”
Section 13.1.1
“LKQ Guaranty”
Section 13.1.1
“LKQ Insurance Policies”
Section 1.1.64
“LKQ Reimbursement Amounts”
Section 7.20.2
“Loss”
Section 1.1.65
“Marketing Efforts”
Section 1.1.66
“Marketing Material”
Section 1.1.67
“Material Adverse Effect”
Section 1.1.68
“Material Contract” or “Material Contracts”
Section 4.10
“Mexican Buyer”
Preamble
“Mexican JV”
Recitals
“Mexican JV Shares”
Recitals
“New OEM Agreement”
Section 3.6.1
“Nonparty Affiliates”
Section 14.12.3
“Nonparty Buyer Affiliate”
Section 14.12.3
“Nonparty Seller Affiliate”
Section 14.12.2
“OEM Claim”
Section 7.20.1
“OEM Customers”
Section 1.1.69
“OEM Restricted Contract”
Section 7.14.5.2
“OEM Shared Contract”
Section 7.14.5.2
“Off-the-Shelf Software”
Section 1.1.70
“Operating Income Adjustment”
Section 1.1.71
“Organizational Documents”
Section 1.1.72
“Outstanding Amount”
Section 7.21.1









[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Term
Definition
“Outstanding Letters of Credit”
Section 7.21.1
“Owned Real Property”
Section 4.8.2
“Parties”
Section 1.1.73
“Pension Funding Adjustment Amount”
Section 1.1.74
“Pension Plan”
Section 1.1.75
“Permitted ARG Business”
Section 1.1.76
“Person”
Section 1.1.77
“PGW”
Preamble
“PGW Canada”
Preamble
“PGW Hong Kong”
Section 7.2.3
“PGW Insurance Policies”
Section 1.1.78
“PGW Luxembourg”
Recitals
“PGW Luxembourg Interests”
Recitals
“PGW Reimbursement Amounts”
Section 7.20.4
“PGW RIP”
Section 7.14.8.1
“PGW Savings Plan”
Section 7.14.8.2
“Potential ARG Employees”
Section 7.14.1
“Potential Canadian OEM Employees”
Section 7.3.1
“Pre-Closing Representation”
Section 7.8
“Pre-Closing Tax Period”
Section 1.1.79
“Prior Company Counsel”
Section 7.8
“Public Software”
Section 1.1.80
“Real Property”
Section 4.8.5
“Registered Intellectual Property”
Section 4.9.1
“Release”
Section 1.1.81
“Released Parties”
Section 7.11
“Releasing Parties”
Section 7.11
“Representatives”
Section 1.1.82
“Required Amount”
Section 6.3.1
“Required Information”
Section 1.1.83
“Resolvable Dispute”
Section 13.2.2
“Seller Indemnitees”
Section 10.3
“Seller Parties’ Pre-Closing Confidential Communications”
Section 7.8
“Seller Plan”
Section 1.1.84
“Seller Related Parties”
Section 7.8
“Sellers”
Section 1.1.85
“September 2016 Unaudited Financial Statements”
Section 1.1.86
“Severance Plan”
Section 7.3.1
“Software”
Section 1.1.87
“Straddle Period”
Section 1.1.88
“Subsidiary”
Section 1.1.89
“Subsidiary Acquisition”
Recitals
“Supply Agreement”
Section 1.1.90
“Tax”
Section 1.1.91
“Tax Authority”
Section 1.1.92







[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Term
Definition
“Tax Cap”
Section 10.4.6
“Tax Deductible”
Section 10.4.5
“Tax Matter”
Section 1.1.93
“Tax Return”
Section 1.1.94
“Taxes Paid On Initial Returns”
Section 10.8.2
“Third-Party Claim”
Section 10.5.1
“Total Equity Value”
Section 1.1.95
“Trademarks”
Section 1.1.54
“Transaction Documents”
Section 1.1.96
“Transaction Expenses”
Section 1.1.97
“Transactions”
Section 1.1.98
“Transition Services Agreement”
Section 1.1.99
“Unaudited Net Operating Income”
Section 1.1.100
“Uncontested Claims”
Section 1.1.101
“US Buyer”
Preamble
“Vitro”
Preamble
“Vitro Assets Corp”
Preamble
“Vitro Guaranteed Obligations”
Section 13.7.1
“Vitro Guaranty”
Section 13.7.1
“WARN Act”
Section 7.1.22
“Welfare Plan”
Section 1.1.37
“Working Capital”
Section 1.1.102
“Working Capital Amount”
Section 1.1.103
“Working Capital Target”
Section 1.1.104







1.1    Certain Definitions. As used in this Agreement, the following terms will
have the following meanings:


1.1.1    “2015 Audited Financial Statements” means (i) the audited carve-out
balance sheets of the Business as of December 31, 2015 and 2014, and (ii) the
related audited carve-out statements of income, comprehensive income, cash flows
and stockholders’ equity for the fiscal years then ended, and the related notes
thereto.


1.1.2    “2015 Unaudited Financial Statements” means (i) the unaudited carve-out
balance sheets of the Business as of December 31, 2015 and 2014, and (ii) the
related unaudited carve-out statements of income, comprehensive income, cash
flows and stockholders’ equity for the fiscal years then ended, and the related
notes thereto.


1.1.3    “2016 Audited Financial Statements” means (i) the audited carve-out
balance sheets of the Business as of December 31, 2016 and 2015 and (ii) the
related audited carve-out statements of income, comprehensive income, cash flows
and stockholders’ equity for the fiscal years then ended, and the related notes
thereto.


1.1.4    “2017 Unaudited Financial Statements” means, as applicable, (i) the
unaudited carve-out balance sheet of the Business as of each of March 31, June
30, and September 30, 2017, and (ii) the related unaudited carve-out statements
of income,




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




comprehensive income, cash flows and stockholders’ equity for each of the
three-month, six-month and nine-month periods ended March 31, June 30, and
September 30, 2017 and 2016, in each case with an auditor’s limited review in
accordance with AU-722, Interim Financial Information.


1.1.5    “Accounting Principles” means the accounting principles, methodologies,
procedures and policies followed in the calculation of the Working Capital
Target set forth in Exhibit A and in the preparation of the underlying unaudited
carve-out financial statements of the Business on which such calculations are
based.


1.1.6    “Action” means any action, suit or proceeding, whether civil, criminal
or administrative, that is brought by or before any Governmental Authority or
before any arbitrator of competent jurisdiction.


1.1.7    “Adjustment Escrow Account” means the escrow account established by the
Escrow Agent pursuant to the Escrow Agreement for purposes of holding the
Adjustment Escrow Amount and any interest or earnings accrued thereon or in
respect thereof.


1.1.8    “Adjustment Escrow Amount” means $3,600,000.


1.1.9    “Affiliate” means, with respect to any specified Person, any other
Person directly or indirectly controlling or controlled by or under common
control with such specified Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.


1.1.10    “Aftermarket” means the secondary market of the automotive glass and
other automotive parts industry concerned with the distribution and sale of
automotive glass products (e.g., windshields and tempered glass) and other
automotive products (e.g., fluids and adhesives) for installation in, or use
with, an automobile, truck or van after the sale of such automobile, truck or
van by the original equipment manufacturer or dealer to the customer.


1.1.11    “AML Laws” means any anti-money laundering or anti-terrorist financing
law or regulation and any financial recordkeeping or reporting law or
regulation.


1.1.12    “Anticorruption Laws” means (i) the U.S. Foreign Corrupt Practices Act
of 1977, (ii) the U.K. Bribery Act of 2010, and (iii) any other law, rule or
regulation relating to bribery or corruption.


1.1.13    “Antitrust Laws” means all antitrust, competition or trade regulation
Legal Requirements of any Governmental Authority or Legal Requirements issued by
any Governmental Authority that are otherwise designed or intended to prohibit,
restrict




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




or regulate actions or transactions having the purpose or effect of
monopolization, restraint of trade or harm to competition.


1.1.14    “As Agreed” means, with respect to the Distributed ARG Business, that
the ARG Business Distribution shall have been carried out pursuant to the
actions specified in Exhibit G.


1.1.15    “Audited Net Operating Income” means the amount shown on the “income
from operations” line item for the fiscal year ended December 31, 2015, in the
2015 Audited Financial Statements..


1.1.16    “Auto Glass” means PGW Auto Glass LLC, a Delaware limited liability
company.


1.1.17    “Base Purchase Price” means an amount equal to $310,000,000 minus the
Operating Income Adjustment, if any.


1.1.18    “Board of Managers” means the board of managers of the Company.


1.1.19    “Business” means the business of the Company and each Company
Subsidiary as conducted during the periods covered by the Financial Statements
and as of the date hereof (excluding the Distributed ARG Business), including
(i) designing, developing, fabricating, producing, manufacturing and
distributing (A) automotive glass, including windshields, backlites, sidelites
and roof panels (whether laminated or tempered) and (B) other automotive
products, including fluids and adhesives, in each case of (A) and (B) for the
purpose of installation into or application onto automobiles, trucks and vans
during original assembly or prior to or at the time of manufacture or sale of a
vehicle to a consumer, (ii) sales of automotive windshield glass for Aftermarket
installation or application to (A) Safelite Group Inc., Carlex Glass Company,
LLC or their respective Affiliates, shipped directly from PGW’s facility located
at 2290 Menelaus Road, Berea, Kentucky 40403 and (B) Auto Glass and (iii) sales
of any carry-over parts for the Aftermarket pursuant to original equipment
manufacturers supply award contracts and commitments with OEM Customers of the
Company and the Company Subsidiaries.


1.1.20    “Business Day” means any day other than a Saturday, a Sunday or a day
on which banking institutions are required or authorized to close in the City of
New York, New York, Pittsburgh, Pennsylvania or Mexico City, Mexico.


1.1.21    “Buyers” means (i) at any time prior to the Company Acquisition, US
Buyer and Mexican Buyer and (ii) at any time after the Company Acquisition, US
Buyer, Mexican Buyer and PGW.


1.1.22    “Canada Holdco” means KPGW Canadian Holdco, LLC, a Delaware limited
liability company and the direct parent of PGW Canada.


1.1.23    “Cash” means the aggregate amount of all cash and cash equivalents of
the Company and the Company Subsidiaries relating to the Business, in each case,




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




determined in accordance with GAAP and calculated using the same policies,
principles and methodology used in connection with the preparation of the
Financial Statements. For the avoidance of doubt, Cash (i) includes checks, wire
transfers and drafts deposited for the accounts of the Company and the Company
Subsidiaries but not yet cleared on the date of determination, but only to the
extent that the accounts receivable with respect to such checks, wires and
drafts have been reduced and are not reflected as a current asset in the
calculation of the Working Capital Amount, (ii) excludes cash deposits made by
the Company or any Company Subsidiary to third parties to secure obligations to
such third parties, (iii) will not be decreased by the amount of outstanding and
uncleared checks issued by the Company and the Company Subsidiaries as of the
date of determination, provided the accounts payable with respect to such
uncleared checks have not been reduced and are reflected as a current Liability
in the calculation of the Working Capital Amount, and (iv) includes all cash
held pursuant to the provision of ongoing transition services in connection with
the July 29, 2014 disposition of the former insurance and services division of
the Company and its Subsidiaries at the time of such disposition (the “I&S TSA
Cash”).


1.1.24    “Code” means the Internal Revenue Code of 1986.


1.1.25    “Collective Bargaining Agreement” means any agreement, labor contract,
amendment, addenda, side letter, letter or memorandum of understanding,
voluntary recognition agreement or other binding commitment between the Company
and the Company Subsidiaries and any labor organization representing current or
former employees of the Company or any Company Subsidiary.


1.1.26    “Company Cash Amount” means the amount of Cash as of the Closing less
the amount of any such Cash used by the Company and the Company Subsidiaries to
repay Debt or pay Transaction Expenses or used by the Company to pay a dividend
or make any other distribution in respect of the Company Interests, in any such
case, prior to or at the Closing.


1.1.27    “Company Joint Venture” means each of Belletech Corporation, the
Mexican JV and Shandong PGW Jinjing Automotive Glass Co.


1.1.28    “Company Plan” means any Employee Plan which is sponsored, maintained
or contributed to solely by the Company or any of the Company Subsidiaries
(excluding Auto Glass, PGW Canada and each Company Subsidiary based in Canada)
primarily for the benefit of employees who are, or former employees who were,
primarily devoted to the Business.


1.1.29    “Company Subsidiary” means any Subsidiary of the Company as of the
date hereof other than Auto Glass, PGW Canada and Canada Holdco.


1.1.30    “Contractual Obligation” means, with respect to any Person, any
contract, agreement (written or oral), deed, mortgage, lease, license,
indenture, note, bond, loan or instrument to which or by which such Person is
legally bound (including any document or instrument evidencing any indebtedness
but excluding (i) any sales or




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




purchase orders entered into in the ordinary course of business consistent with
past practice (other than purchase orders with suppliers involving remaining
purchase commitments in excess of $2,500,000), (ii) the Organizational Documents
of such Person and (iii) any Company Plan).


1.1.31    “Credit Agreement” means the Fourth Amended and Restated Credit
Agreement, dated January 29, 2016, by and among LKQ, LKQ Delaware LLP, and
certain additional Subsidiaries of LKQ, as borrowers, certain financial
institutions, as lenders, and the Issuer, as administrative agent.


1.1.32    “Debt” means, with respect to any Person, without duplication, all
Liabilities (including all Liabilities in respect of principal, accrued
interest, prepayment premiums, make-wholes, penalties, breakage costs, fees and
premiums) of such Person (i) for borrowed money, (ii) evidenced by notes, bonds,
debentures or similar instruments, (iii) for the deferred purchase price of
assets, property, goods or services (other than trade payables, accruals or
similar Liabilities incurred in the ordinary course of business consistent with
past practice), (iv) under leases under which such Person is the lessee that are
or should be capitalized in accordance with GAAP, (v) for due and payable
reimbursement obligations under drawn standby letters of credit, bankers
acceptances or similar instruments or facilities, (vi) under any interest rate,
currency or other hedging agreements, to the extent payable if terminated, (vii)
currently due to Solera Holdings, Inc. or any of its Affiliates in respect of
I&S TSA Cash, (viii) in the form of direct or indirect guarantees or other forms
of credit support of obligations described in clauses (i) through (vii) above of
any other Person. Notwithstanding the foregoing, Debt does not include (x) any
intercompany obligations between or among the Company and the Company
Subsidiaries, (y) any Liabilities related to pension or other post-employment
retirement benefits of the Company or the Company Subsidiaries or (z) any
amounts included in Working Capital, Transaction Expenses, or Pension Funding
Adjustment Amount.


1.1.33    “December 2016 Unaudited Financial Statements” means (i) the unaudited
carve-out balance sheet of the Business as of December 31, 2016 and (ii) the
related unaudited carve-out statements of income, comprehensive income and cash
flows for the 12-month periods ended December 31, 2016 and 2015, with an
auditor’s limited review in accordance with AU-722, Interim Financial
Information.


1.1.34    “Distributed ARG Business” means the business of Auto Glass, PGW
Canada, Canada Holdco, the Company and each Company Subsidiary of selling and
distributing (A) automotive replacement glass products, including windshields,
backlites, sidelites and roof panels (whether laminated or tempered), including
automotive replacement glass products with the stamp of the name or logo of OEM
Customers set forth on Schedule 1.1.34, provided that the revenues derived from
sales to such OEM Customers are not included or accounted for in the Financial
Statements or any of the financial statements to be provided to Buyers pursuant
to Section ý7.12.2, and (B) other automotive products, including fluids and
adhesives, in the case of each of (A) and (B) for automobiles, trucks and vans
for sale to any Person (including OEM Customers) solely for Aftermarket
installation or application. For the avoidance of doubt, the




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Distributed ARG Business will not include sales to any Person (including OEM
Customers) for the installation of automotive glass prior to, or at the time of,
manufacture or sale of a vehicle to a consumer.


1.1.35    “Distribution” means, with respect to the capital stock of, membership
interests of, partnership interests of or beneficial interests in any Person,
(i) the declaration or payment of any dividend on or in respect of any shares or
units of any class of such capital stock, membership interests, partnership
interests or beneficial interests; (ii) the purchase, redemption or other
retirement of any shares or units of any class of such capital stock, membership
interests, partnership interests or beneficial interests, directly, or
indirectly through a Subsidiary or otherwise; and (iii) any other distribution
on or in respect of any shares or units of any class of such capital stock,
membership interests, partnership interests or beneficial interests.


1.1.36    “DLLCA” means the Delaware Limited Liability Company Act.


1.1.37    “Employee Plan” means any (i) welfare benefit plan within the meaning
of Section 3(1) of ERISA (whether or not subject to ERISA) (a “Welfare Plan”);
(ii) Pension Plan; (iii) stock bonus, stock purchase, stock option, restricted
stock, stock appreciation right or other equity or equity-based plan, program,
policy, agreement or other arrangement; or (iv) other deferred or supplemental
compensation, 401(k), profit sharing, termination indemnity, retirement,
welfare-benefit, disability, bonus, incentive or fringe-benefit plan, vacation,
severance, change in control, employment or retention plan, policy, agreement or
other arrangement, including any such plan, policy, agreement or other
arrangement in jurisdictions outside of the U.S.


1.1.38    “Enforceable” means, with respect to any Contractual Obligation, that
such Contractual Obligation is the legal, valid and binding obligation of the
Person in question, enforceable against such Person in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and general
principles of equity (whether considered in an Action at law or in equity).


1.1.39    “Environmental Law” means any Legal Requirement regulating, imposing
liability for, or establishing standards of conduct for pollution, the
protection of the environment or natural resources, the protection of human
health or safety in relation to exposure to Hazardous Substances, or emissions,
discharges, releases, treatment, storage, disposal, arrangement for disposal,
transportation, or handling of, or exposure to, any Hazardous Substances.


1.1.40    “Equity Interest” means, with respect to any Person, (i) any capital
stock, partnership interest or membership interest or beneficial interest in
such Person and (ii) any option, warrant, purchase right, conversion right,
exchange right or other security or Contractual Obligation or Company Plan that
would entitle any other Person to directly or indirectly acquire any such
interest in such Person or otherwise entitle any other Person to share in the
equity, profits, earnings, losses or gains of such Person (including stock
appreciation, phantom stock, profit participation or other similar rights).




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








1.1.41    “ERISA” means the Employee Retirement Income Security Act of 1974.


1.1.42    “Escrow Agent” means PNC Bank, National Association or another major
commercial bank reasonably acceptable to Buyers.


1.1.43    “Escrow Agreement” means an escrow agreement substantially in the form
of Exhibit B.


1.1.44    “Export Control and Sanctions Laws” means any applicable export,
re-export, or economic sanctions laws or regulations of the United States or any
other jurisdictions, including those administered by the U.S. Department of
Commerce, U.S. Department of the Treasury, U.S. Department of Energy, U.S.
Nuclear Regulatory Commission and U.S. Department of State.


1.1.45    “Financing Sources” means the agents, arrangers, lenders and other
Persons that have committed to provide or arrange, or have otherwise entered
into agreements in connection with, the Financing or any alternative financing
to consummate the Transactions, including the parties to any joinder agreements,
indentures, purchase agreements or credit agreements entered into pursuant
thereto or relating thereto, together with their respective Affiliates,
officers, directors, employees, agents, trustees and representatives involved in
the Financing and their respective successors and assigns.


1.1.46    “GAAP” means generally accepted accounting principles in the United
States as in effect from time to time, consistently applied.


1.1.47    “Governmental Authority” means any domestic or foreign, federal,
state, or local government or governmental authority, quasi-governmental
authority, department, bureau, agency or official, including any political
subdivision thereof, or any court of competent jurisdiction.


1.1.48    “Governmental Order” means any ruling award, decision, injunction,
judgment, order, decree or subpoena entered, issued or made by any Governmental
Authority.


1.1.49    “Gross Profit Margin” means the gross profit percentage calculated
consistent with past practice using the same principles and methodology used in
connection with the preparation of the Financial Statements.


1.1.50    “Guarantee” means (i) any guarantee of the payment or performance of
any Debt of any other Person, (ii) any other arrangement whereby credit is
extended to one obligor on the basis of any Contractual Obligation of another
Person (A) to pay the Debt of such obligor, (B) to purchase any obligation owed
by such obligor, or (C) to maintain the capital, working capital, solvency or
general financial condition of such obligor, and (iii) any liability as a
general partner of a partnership or as a venturer in a joint venture in respect
of Debt of such partnership or joint venture.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






1.1.51    “Hazardous Substance” means any chemical, pollutant or contaminant,
any toxic, dangerous, radioactive or hazardous (or words of similar import)
material, substance or waste, whether solid, liquid or gas, or any solid waste,
that is regulated, defined, characterized, designated, or for which standards of
care are established, under Environmental Law, including petroleum,
petroleum-containing products and asbestos in any form.


1.1.52    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976.


1.1.53    “Indentures” means (i) the Indenture, dated May 9, 2013, among LKQ,
certain of LKQ’s Subsidiaries and U.S. Bank National Association, as trustee and
(ii) the Indenture, dated as of April 14, 2016, among LKQ Italia Bondco S.p.A.,
LKQ and certain of LKQ’s Subsidiaries, BNP Paribas Trust Corporation UK Limited,
as trustee and BNP Paribas Securities Services, Luxembourg Branch, as paying
agent, transfer agent and registrar.


1.1.54    “Intellectual Property” means all of the following in any jurisdiction
in the world, whether registered or unregistered: (i) patents, patent
applications, utility models and design rights, and any provisionals,
continuations, divisionals, continuations-in-part, re-examinations, renewals or
reissues of the foregoing, and any foreign counterparts thereof, and any
inventions and invention disclosures, whether or not patentable; (ii) trade
names, trademarks, service marks, brand names, logos, slogans, trade dress,
social media handles and internet domain names, and all other indicia of origin,
and all related registrations and applications for registration and renewals
thereof together with all of the goodwill associated therewith (“Trademarks”);
(iii) copyrights, together with all registrations and applications relating
thereto; (iv) trade secrets, technical specifications, designs, drawings,
technology, Software, know-how, processes, methods, protocols, formulae,
research and development data and other proprietary confidential information;
and (v) other intellectual property and similar proprietary rights, interests
and protections (including all rights to sue and recover and retain damages,
costs and attorneys’ fees for past, present and future infringement and any
other rights relating to any of the foregoing).


1.1.55    “Intellectual Property Agreement” means an intellectual property
agreement in the form of Exhibit E that shall be effective at Closing.


1.1.56    “Intercompany Accounts” means all balances related to indebtedness,
including any intercompany indebtedness, loan, guaranty, receivable, payable or
other account (other than trade payables and receivables) between an LKQ Group
Member on the one hand, and the Company and the Company Subsidiaries, on the
other hand.


1.1.57    “Issuer” means Wells Fargo Bank, National Association.


1.1.58    “Knowledge of Buyers” (and similar formulations) means the actual
knowledge after reasonable investigation of Claudio del Valle Cabello or
Baldomero Gardea de la Fuente.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






1.1.59    “Knowledge of the Company” (and similar formulations) means the actual
knowledge after reasonable investigation of Jeffrey Gronbeck, Joseph Stas,
Gerald Postlethwaite, Terry Wolfe, Paolo Cavallari, Jennifer Eck or John
Yarowenko; provided that if the phrase “actual knowledge” is used in this
Agreement, the text “after reasonable investigation” appearing above shall be
disregarded for such purposes.


1.1.60    “Legal Requirement” means any domestic or foreign, federal, state or
local constitution, treaty, statute, law, ordinance, code, duty, common law
doctrine, rule or regulation, or any Governmental Order, or any license,
consent, approval, permit or similar right granted by any Governmental Authority
under any of the foregoing.


1.1.61    “Liability” means any liability or other similar obligation (whether
known or unknown, asserted or unasserted, fixed, absolute or contingent, matured
or unmatured, determined or determinable, accrued or unaccrued, liquidated or
unliquidated).


1.1.62    “Lien” means any mortgage, pledge, lien, security interest,
attachment, claim, deed of trust, title defect, easement, right of way,
covenant, encroachment, servitude or other similar encumbrance; provided,
however, that the term “Lien” will not include (i) liens for Taxes not yet due
and payable or the amount or validity of which is being contested in good faith
as previously disclosed to Buyer; (ii) encumbrances in the nature of zoning
restrictions, easements, rights or restrictions of record on the use of real
property if the same do not materially impair the continued use of such property
in the Business in the manner in which it is currently used, but excluding in
all events any Liens securing the payment of money; (iii) liens to secure
landlords, lessors or renters under leases or rental agreements; (iv) deposits
or pledges made in connection with, or to secure payment of, worker’s
compensation, unemployment insurance, old age pension programs mandated under
applicable Legal Requirements or other social security regulations; (v) liens in
favor of carriers, warehousemen, mechanics and materialmen, liens to secure
claims for labor, materials or supplies and other similar liens which do not
materially impair the continued use of such property in the Business in the
manner in which it is currently used or the market value of such property;
(vi) solely for purposes of Section 4.9.1, Intellectual Property licenses; or
(vii) restrictions on transfer of securities imposed by applicable state and
federal securities laws.


1.1.63    “LKQ Group Member” means each of LKQ and its Subsidiaries (other than
the Company and the Company Subsidiaries).


1.1.64    “LKQ Insurance Policies” means the Insurance Policies identified under
the LKQ Corporation heading on Schedule 4.12 and related administrative
programs.


1.1.65    “Loss” means all actual losses, damages, costs and expenses, fines,
assessments, penalties, offsets, or other charges of any kind, including
reasonable and documented attorneys’ fees and the cost of enforcing any explicit
right to indemnification hereunder.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






1.1.66    “Marketing Efforts” means the direct and reasonable assistance of or
participation by the Company’s senior management team in Buyers’ preparation of
the Marketing Material and sessions with rating agencies, to the extent required
under the Debt Documents.


1.1.67    “Marketing Material” means customary bank books regarding the
business, operations, financial condition, projections and prospects of the
Business for financing of the type contemplated by the Debt Documents, including
all information relating to the Transactions.


1.1.68    “Material Adverse Effect” means any change, event, fact, circumstance,
development, effect or occurrence (each, an “Effect”) that, individually or in
combination with any other Effect, is or would reasonably be expected to
(a) prevent, or materially impede, the ability of the Company or any Seller to
perform its obligations under this Agreement, or to consummate the Acquisition
and the other Transactions; or (b) be materially adverse to the business,
assets, properties, financial condition or results of operations of the Company
and the Company Subsidiaries (excluding the Distributed ARG Business), taken as
a whole; provided, however, that the term “Material Adverse Effect” will not
include or take into account any Effect to the extent that such Effect is caused
by, arises out of or results from: (i) changes in Legal Requirements or
interpretations thereof by courts or other Governmental Authorities,
(ii) changes or proposed changes in GAAP, (iii) actions or omissions of the
Company or any Company Subsidiary taken with the consent of Buyers or actions or
omissions of the Company or any Company Subsidiary required (pursuant to
affirmative or negative covenants) or expressly contemplated by this Agreement
(other than compliance with the obligation to operate in the ordinary course of
business), (iv) changes in the general economic conditions, including changes in
the credit, debt, financial, capital, currency, insurance or reinsurance markets
(including changes in interest or exchange rates, prices of any security or
market index or any disruption of such markets), in each case in the United
States or anywhere else in the world, (v) events or conditions generally
affecting the industries in which the Company or any Company Subsidiary operate,
(vi) global, national or regional political conditions, including national or
international hostilities, acts of terror or acts of war, sabotage or terrorism
or military actions or any escalation or worsening of any hostilities, acts of
war, sabotage or terrorism or military actions, (vii) pandemics, earthquakes,
hurricanes, tornados or other natural disasters, (viii) the announcement,
pendency or consummation of this Agreement or the Transactions or the identity
of Buyers and the impact of any of the foregoing on relationships with
customers, suppliers or employees (provided, that this clause (viii) shall be
disregarded for purposes of determining whether a breach of a representation or
warranty contained in Sections 4.3 or 5.3 or any other representation and
warranty relating to required consents or approvals, change in control
provisions or similar provisions granting rights of acceleration, termination,
modification or waiver based upon entering into this Agreement or the
consummation of the Transactions has had or would reasonably be expected to have
a Material Adverse Effect), (ix) any change in the Company’s or any Company
Subsidiary’s credit ratings, (x) any failure to meet any internal projections,
forecasts, guidance, estimates, milestones, budgets or internal financial or
operating predictions of revenue, earnings, cash flow or cash position, or
(xii) events or conditions




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






generally affecting the Distributed ARG Business but not the Business (provided,
that (A) the matters described in clauses (i), (ii), (iv), (v), (vi) and
(vii) shall be included and taken into account in the term “Material Adverse
Effect” to the extent any such matter has a materially disproportionate adverse
impact on the business, assets, financial condition or results of operations of
the Company and the Company Subsidiaries taken as a whole, relative to other
participants in the industries in which they operate and (B) clauses (ix) and
(x) will not prevent a determination that any change or effect underlying any
such change or failure, as applicable, has resulted in a Material Adverse
Effect, to the extent such change or effect is not otherwise excluded from this
definition of Material Adverse Effect).


1.1.69    “OEM Customers” means customers that are original equipment
manufacturers of vehicles.


1.1.70    “Off-the-Shelf Software” means software obtained from a third party
(i) or standard terms that continue to be widely available, (ii) that is not
distributed with or incorporated in any product of the Company or a Company
Subsidiary, and (iii) that was licensed for fixed payments that are expected to
be less than $250,000 in fiscal year 2016 and less than $1,000,000 over the
remaining term.


1.1.71    “Operating Income Adjustment” means the amount equal to the product of
the amount, if any, by which Unaudited Net Operating Income exceeds Audited Net
Operating Income, multiplied by 5.5; provided that, if Audited Net Operating
Income is $27,000,000 or greater, the Operating Income Adjustment shall be zero.


1.1.72    “Organizational Documents” means, with respect to any Person (other
than an individual), the certificate or articles of incorporation, formation or
organization of such Person and any limited liability company, operating or
partnership agreement, by-laws, charter or similar documents or agreements
relating to the legal organization of such Person.


1.1.73    “Parties” means Buyers, Sellers and solely for the purposes of Section
13, Vitro, Vitro Assets Corp. and LKQ.


1.1.74    “Pension Funding Adjustment Amount” means an amount equal to (a) the
unfunded Liability as of the Closing Date of the Company and the Company
Subsidiaries with respect to the PGW RIP for the Company Employees and former
employees providing services to the Business that are covered under the “OEM”
and “Corporate” headings in the September 30, 2016 Disclosure Information Under
ASC 715 report prepared by Prudential and attached as Exhibit F (the “Prudential
Report”) minus (b) $15,000,000 (it being understood and agreed that any such
Company Employees and former employees not so covered shall be deemed ARG
Employees or Former ARG Employees, as applicable, for purposes of Section
7.14.8). Such amount shall be calculated in accordance with GAAP and the
accounting principles, methodologies, procedures and policies used in
calculating the unfunded Liability amounts set forth under the “Funded Status at
September 30, 2016” row in the Prudential Report.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






1.1.75    “Pension Plan” means a pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not subject to ERISA).


1.1.76    “Permitted ARG Business” means the business of selling and
distributing (A) automotive replacement glass products, including windshields,
backlites, sidelites and roof panels (in each case whether laminated or
tempered), including automotive replacement glass products with the stamp of any
OEM Customer’s name or logo, provided, that such OEM Customers have agreed or
provided their consent for the use of such names or logos, and (B) other
automotive products, including fluids and adhesives, in the case of each of (A)
and (B) for automobiles, trucks and vans for sale to any Person (including OEM
Customers) solely for Aftermarket installation.  For the avoidance of doubt, the
Permitted ARG Business will not include sales to any Person (including OEM
Customers) for the installation of automotive glass prior to, or at the time of,
manufacture or sale of a vehicle to a consumer.


1.1.77    “Person” means any individual, partnership, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization or other entity or organization including any Governmental
Authority.


1.1.78    “PGW Insurance Policies” means the Insurance Policies identified under
the “Pittsburgh Glass Works, LLC Casualty Policies” heading on Schedule 4.12 and
related administrative programs.


1.1.79    “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and the portion through the end of the Closing Date for any Tax
period that includes (but does not end on) the Closing Date.


1.1.80    “Public Software” means any software that contains, or is derived (in
whole or in part) from any software that is distributed as free software, open
source software or under similar licensing or distribution models, or that
requires that the software covered by the license or any software incorporated
into, based on, derived from or distributed with such software (a) be disclosed,
distributed or made available in source code form or (b) be licensed under the
terms of any open source software license, including software licensed or
distributed under any of the following licenses or distribution models or
licenses or distribution models similar to any of the following: (i) the GNU
General Public License (GPL), Lesser GPL (LGPL), or Affero GPL (AGPL), (ii) the
Artistic License, (iii) the Mozilla Public License, (iv) the Netscape Public
License, (v) the Sun Community Source License (SCSL), (vi) the BSD License,
(vii) the Apache License and (viii) any other license listed by the Open Source
Initiative at www.opensource.org/licenses/alphabetical.


1.1.81    “Release” means any actual or threatened release, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, abandonment, disposing or allowing to escape or migrate into
or through the environment (including ambient air (indoor or outdoor), surface
water, groundwater, land surface or subsurface strata).




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






1.1.82    “Representatives” means, with respect to a Person, such Person’s
directors, officers, employees, agents, attorneys, accountants, investment
bankers and other appropriate representatives.


1.1.83    “Required Information” means (i) the 2015 Audited Financial Statements
and the September 2016 Unaudited Financial Statements; (ii) the 2016 Audited
Financial Statements to the extent required to have been delivered to Buyers
pursuant to Section 7.12.2.2 and (iii) the 2017 Unaudited Financial Statements
to the extent required to have been delivered to Buyers pursuant to
Section 7.12.2.3, as applicable.


1.1.84    “Seller Plan” means any Employee Plan which is sponsored, maintained
or contributed to by any Seller, the Company or any of the Company Subsidiaries
other than the Company Plans.


1.1.85    “Sellers” means (i) at any time prior to Closing, Holdings, PGW,
European Holdco and PGW Canada, and (ii) at any time after Closing, Holdings and
PGW Canada.


1.1.86    “September 2016 Unaudited Financial Statements” means (i) the
unaudited carve-out balance sheet of the Business as of September 30, 2016, and
(ii) the related unaudited carve-out statements of income, comprehensive income
and cash flows for the nine-month periods ended September 30, 2016 and 2015,
with an auditor’s limited review in accordance with AU-722, Interim Financial
Information.


1.1.87    “Software” means, as they exist anywhere in the world, computer
software programs, including all source code, object code, specifications,
databases, designs and documentation related to such programs.


1.1.88    “Straddle Period” means any Tax period beginning on or before the
Closing Date and ending after the Closing Date.


1.1.89    “Subsidiary” means any Person of which the Company (or other specified
Person) owns, directly or indirectly through a subsidiary or otherwise, at least
a majority of the outstanding capital stock (or other shares or units of
membership, partnership or beneficial interest) entitled to vote generally or
otherwise having the power to elect a majority of the board of directors or
similar governing body of such Person or the legal power to direct the business
or policies of such Person.


1.1.90    “Supply Agreement” means a supply agreement in the form of Exhibit C
(other than certain schedules that are substantially in the form of and are to
be finalized pursuant to Section 7.24) that shall be effective at Closing.


1.1.91    “Tax” means any federal, state, local or non-U.S. income, gross
receipts, franchise, withholding, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, severance,
stamp, occupation, premium, windfall profit, custom, duty, real property,
personal property, capital stock, social security, employment, unemployment,
disability, payroll, license, employee or other tax,




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




impost, duty, charge, similar fee or levy of any kind whatsoever, however
denominated or computed, and in respect of each and every of the foregoing,
including all interest, penalties and additions to tax with respect thereto,
whether disputed or not.


1.1.92    “Tax Authority” means a Governmental Authority responsible for Tax
administration or Tax collection.


1.1.93    “Tax Matter” means any inquiry, claim, assessment, audit, or
administrative or judicial proceeding, in each case with respect to Taxes
relating to a Pre-Closing Tax Period.


1.1.94    “Tax Return” means any U.S. federal, state, local and non-U.S. return,
report, statement, form or information required to be filed or maintained with a
Tax Authority relating to any Tax, and any schedule or attachment thereto or
amendment thereof.


1.1.95    “Total Equity Value” means an amount equal to (a) the Base Purchase
Price minus (b) the sum of (i) the Transaction Expenses, (ii) the Debt of the
Company and the Company Subsidiaries as of the Closing, (iii) the Adjustment
Escrow Amount, and (iv) the Pension Funding Adjustment Amount, plus (c) the
Company Cash Amount, plus (d) the amount, if any, by which the Working Capital
Amount exceeds the Working Capital Target or minus (e) the amount, if any, by
which the Working Capital Amount is less than the Working Capital Target,
subject to adjustments pursuant to Sections 3.5 and 3.6.


1.1.96    “Transaction Documents” means this Agreement, the Escrow Agreement,
the Intellectual Property Agreement, the Transition Services Agreement, the
Supply Agreement, and any other document, certificate, Contractual Obligation,
or deliverable executed by the Company, Sellers or Buyers (or their applicable
Affiliates) that is expressly identified as a “Transaction Document” hereunder,
and any exhibits, attachments and schedules to any of the foregoing.


1.1.97    “Transaction Expenses” means the aggregate amount required to pay in
full: (i) the fees and expenses of professionals (including investment bankers,
attorneys, accountants and other consultants and advisors) retained by the
Company and the Company Subsidiaries in connection with the Transactions, in
each case to the extent incurred and not paid prior to the Closing, and (ii) any
retention, transaction bonuses, severance or other similar payments to any
director, officer, employee or contractor of the Company or any Company
Subsidiary approved by the Company or the Company Subsidiaries prior to the
Closing that become payable solely as a result of the Transactions (and not as
result of any termination of employment or service occurring after the Closing),
(together with all employment Taxes thereon payable by the Company or a Company
Subsidiary) that are not paid prior to the Closing.


1.1.98    “Transactions” means, collectively, the Acquisition and the other
transactions (other than the ARG Business Distribution) contemplated by this
Agreement and the other Transaction Documents.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






1.1.99    “Transition Services Agreement” shall mean a reverse transition
services agreement in the form of Exhibit D that shall be effective at Closing.


1.1.100 “Unaudited Net Operating Income” means $27,813,000.


1.1.101 “Uncontested Claims” means any Direct Claims for Losses to which an
Indemnifying Party shall not have objected in writing pursuant to Section 10.5.2
within 30 days following actual receipt of such notice properly delivered
pursuant to Section 10.5.2.


1.1.102 “Working Capital” means (i) the current assets of the Company and the
Company Subsidiaries, minus (ii) the current Liabilities of the Company and the
Company Subsidiaries, in each case, (A) taking into account the ARG Business
Distribution that shall have occurred prior to Closing, (B) determined in
accordance with GAAP (except as explicitly set forth on the calculation of the
Working Capital Target set forth in Exhibit A) and calculated using the same
policies, principles and methodologies used in connection with the preparation
of the Financial Statements except, in each case, to the extent otherwise
specified in, or prescribed by the calculation methodologies set forth in, the
Accounting Principles and (C) calculated as of the close of business on the day
immediately preceding the Closing Date. For the avoidance of doubt, Working
Capital shall be calculated exclusive of Cash and amounts reflecting accruals
with respect to Debt, income Taxes, Transaction Expenses or Bonuses and shall
include any receivable owed by the China Joint Venture to the Company or any
Company Subsidiary as of the date hereof.


1.1.103 “Working Capital Amount” means the Working Capital as of the close of
business on the Business Day immediately prior to the Closing Date.


1.1.104 “Working Capital Target” means $84,684,903.


1.2    Certain Matters of Interpretation and Construction. In addition to the
definitions referred to or set forth in this Section 1:


1.2.1    Except as otherwise indicated, all references in this Agreement to
“Sections,” “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement and Schedules and Exhibits to this Agreement.


1.2.2    The Schedules and Exhibits referred to herein shall be construed with
and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein.


1.2.3    Any capitalized terms used in the Schedules and Exhibits referred to
herein but not otherwise defined therein shall be defined as set forth in this
Agreement unless the context otherwise requires.


1.2.4    The words “hereof,” “herein,” “hereby,” “hereto” and “hereunder” and
words of similar import will refer to this Agreement as a whole and not to any
particular




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Section or provision of this Agreement and reference to a particular Section of
this Agreement will include all subsections thereof.


1.2.5    The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other item extends and shall not simply mean “if.”


1.2.6    The word “any” shall mean “any and all.”


1.2.7    The word “or” is used in the inclusive sense of “and/or.”


1.2.8    Reference to any agreement, document or instrument means such
agreement, document or instrument as amended, supplemented and modified in
effect from time to time in accordance with its terms.


1.2.9    Reference to any Legal Requirement means such Legal Requirement as
amended from time to time and includes any successor legislation thereto and any
rules and regulations promulgated thereunder.


1.2.10    Definitions will be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neutral
gender will include each other gender.


1.2.11    The words “include,” “includes” or “including” shall be deemed to be
followed by “without limitation.”


1.2.12    “Dollars” and “$” means United States dollars.


1.2.13    Whenever this Agreement states that the Company has “made available”
any document to Buyers, such statement means that such document was
(i) delivered to Buyers or (ii) posted to the electronic data room for “Project
Lasik” run by RR Donnelley Venue, in each case on or before the date that is two
Business Days prior to the date hereof and not removed on or prior to such date.


2.     THE ACQUISITION.




2.1    Purchase and Sale of Mexican JV Shares. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, PGW shall sell, assign,
transfer and convey to Mexican Buyer, and Mexican Buyer shall purchase, acquire
and accept from PGW, the Mexican JV Shares, free and clear of all Liens.


2.2    Purchase and Sale of PGW Luxembourg Interest. On the terms and subject to
the conditions set forth in this Agreement, at the Closing, European Holdco
shall sell, assign, transfer and convey to Mexican Buyer, and Mexican Buyer
shall purchase, acquire and accept from European Holdco, the PGW Luxembourg
Interests, free and clear of all Liens.


2.3    Purchase and Sale of Company Interests. Immediately following the
Subsidiary Acquisition, on the terms and subject to the conditions set forth in
this Agreement, at the




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Closing, Holdings shall sell, assign, transfer and convey to US Buyer, and US
Buyer shall purchase, acquire and accept from Holdings, the Company Interests,
free and clear of all Liens.


2.4    Purchase and Sale of Canadian Assets and Assumption of Related
Liabilities.      Immediately following the Company Acquisition, on the terms
and subject to the conditions set forth in this Agreement, at the Closing, PGW
Canada shall sell, assign, transfer and convey to PGW, and PGW shall purchase,
acquire, accept and assume from PGW Canada, the accounts receivable of PGW
Canada relating to the OEM Business as of the Closing (after netting out any
intercompany accounts receivables and accounts payable of PGW Canada for the OEM
Business) (the “Canadian Assets”), free and clear of all Liens, and the accounts
payable of PGW Canada for the OEM Business as of the Closing.


2.5    Closing. Subject to the provisions of Section 8 and Section 9, the
closing of the Acquisition (the “Closing”) will take place at 10:00 a.m. Central
Time at the offices of K&L Gates LLP located at 70 West Madison Street, Chicago,
Illinois 60602 on the fifth Business Day following the day on which the
conditions set forth in Section 8 and Section 9 (other than those conditions
that by their nature are to be fulfilled at the Closing, but subject to the
fulfillment or waiver of such conditions) have been fulfilled or waived in
accordance with this Agreement or at such other place and time or on such other
date as Buyers and Sellers may agree in writing. The date on which the Closing
is actually held is referred to herein as the “Closing Date.” The Closing shall
be deemed effective as of 12:01 a.m. Central Time on the Closing Date.


2.6    Tax Treatment. The Parties intend that the Company Acquisition shall be
treated for U.S. federal and applicable state income Tax purposes as a purchase
and sale of the assets and Liabilities of the Company. Buyers, Sellers, the
Company and each Company Subsidiary each agree to file (and cause their
Affiliates to file) their respective U.S. Tax Returns in a manner consistent
with this Section 2.6, unless otherwise required by applicable Legal
Requirements.




3.    PURCHASE PRICE.


3.1    Purchase Price. In consideration for the sale, assignment, transfer and
conveyance of the PGW Luxembourg Interests, the Mexican JV Shares, the Canadian
Assets and the Company Interests, Buyers shall pay to Sellers (a) at the
Closing, the Estimated Total Equity Value, and (b) after the Closing, an amount
equal to (i) any amounts payable to Sellers under Section 3.5 or Section 3.6 and
(ii) any portion of the Adjustment Escrow Amount released to Sellers pursuant to
the terms of this Agreement and the Escrow Agreement.


3.2    Payments at Closing. Upon the terms and subject to the conditions set
forth in this Agreement, Buyers will deliver or cause to be delivered on the
Closing Date and at the Closing:


3.2.1    to the Escrow Agent, by wire transfer of immediately available funds to
the Adjustment Escrow Account, the Adjustment Escrow Amount, to be held by the
Escrow Agent under the Escrow Agreement pursuant to the terms and conditions
thereof;


3.2.2    to the Persons to whom such amounts are payable, by wire transfer of
immediately available funds to bank accounts that have been designated in
writing by the Company to Buyers at least three Business Days prior to the
Closing Date




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






(or bank accounts designated in any applicable invoices with respect thereto),
the amounts necessary to pay all Transaction Expenses not paid prior to the
Closing Date (provided that the amount of any transaction bonus or similar
payments to any employees of the Company or any Company Subsidiary, if any,
shall be paid to an account of the Company designated in writing by the Company
to Buyers at least three Business Days prior to the Closing Date and paid to the
applicable employees, in each case, subject to Section 3.7, through the
Company’s payroll system in a distribution to occur on the Closing Date or as
soon as practicable thereafter); and


3.2.3    to Sellers, by wire transfer of immediately available funds to a bank
account thereof that has been designated in writing to Buyers by Sellers at
least three Business Days prior to the Closing Date, subject to Section 3.7, an
amount equal to the Estimated Total Equity Value.




3.3    Closing Estimates. Not earlier than five Business Days, and not later
than three Business Days prior to the anticipated Closing Date, Sellers shall
furnish to Buyers a written statement (the “Estimated Closing Statement”) duly
executed by the Chief Financial Officer of the Company (solely in his capacity
as such) setting forth in reasonable detail good faith estimates of (a) the
Transaction Expenses as of the Closing, (b) the Debt of the Company and the
Company Subsidiaries as of the Closing, (c) the Pension Funding Adjustment
Amount as of the Closing, (d) the Working Capital Amount, and (e) the Company
Cash Amount, and based on such estimates, an estimate of the Total Equity Value
(the “Estimated Total Equity Value”). The Estimated Closing Statement and the
determinations and calculations contained therein shall be based on the books
and records of the Company and the Company Subsidiaries and shall be prepared in
accordance with this Agreement and, in the case of the estimated Closing Working
Capital Amount, the Accounting Principles. To the extent reasonably requested by
Buyers, Sellers will make available to Buyers and their auditors and advisors
all books, records, documents, work papers and other information of the Company
and the Company Subsidiaries used in preparing the Estimated Closing Statement
(including participant census data and selected information). The Estimated
Closing Statement and the determinations and calculations contained therein
(including the estimated Working Capital Amount) will be prepared and
determined, as applicable, in accordance with Section 3.4, as if it were the
actual Closing Statement or Closing Working Capital Amount, as applicable, but
based on the review of the financial information of the Company then reasonably
available and inquiries of personnel responsible for the preparation of such
financial information in the ordinary course of business.


3.4    Post-Closing Adjustment Determination. As soon as practicable (and in no
event later than 120 days after the Closing Date), Buyers will prepare and
furnish to Sellers a written statement (the “Closing Statement”) setting forth
in reasonable detail Buyers’ calculations of the actual amounts of each of:
(a) the Transaction Expenses as of the Closing (the “Final Transaction
Expenses”), (b) Debt of the Company and the Company Subsidiaries as of the
Closing (the “Closing Debt”), (c) the Pension Funding Adjustment Amount as of
the Closing (the “Final Pension Funding Adjustment Amount”), (d) the Working
Capital Amount (the “Closing Working Capital Amount”), and (e) the Company Cash
Amount (the “Closing Cash”), and based on such amounts, the Total Equity Value.
The Closing Statement and the determinations and calculations contained therein
will be prepared and determined in accordance with this Agreement and, in the
case of the Closing Working Capital Amount, the Accounting






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Principles. Buyers will permit the Company’s current Chief Financial Officer (to
the extent he continues to be an employee of the Company) to assist Buyers’
accounting team in preparing the Closing Statement. The Closing Statement and
the determinations and calculations contained therein shall be based on the
books and records of the Company and the Company Subsidiaries. In connection
with the review of the Closing Statement, Buyers will provide Sellers and their
representatives and advisors with reasonable access to the personnel, books,
records, documents, work papers and other information of Buyers, the Company and
the Company Subsidiaries used in the preparation of the Closing Statement.


3.4.1    The Closing Statement and the determinations and calculations contained
therein (including the Closing Working Capital Amount) will be final, conclusive
and binding on the Parties unless Sellers provide a written notice (a “Dispute
Notice”) to Buyers no later than 60 days after delivery to Sellers of the
Closing Statement setting forth in reasonable detail (i) any item on the Closing
Statement which Sellers believe has not been prepared in accordance with this
Agreement and (ii) Sellers’ proposed determination of the correct amount of such
item in accordance with this Agreement. Any item or amount with respect to which
no dispute is raised in the Dispute Notice will be final, conclusive and binding
on the Parties.


3.4.2    If Buyers and Sellers cannot agree on any items raised in the Dispute
Notice in good faith within 30 days after Buyers’ receipt of the Dispute Notice,
the Parties will submit their final calculations of the items in dispute to
Ernst & Young LLP or, in the event that Ernst & Young LLP declines or is unable
to accept such engagement, to an arbitrator who (i) is a certified public
accountant (with significant public accounting experience, including in the
context of business combinations), (ii) has not provided services to either
Sellers or Buyers or to their respective Subsidiaries in the preceding three
years, and (iii) is appointed by agreement of Buyers and Sellers or, failing
such agreement within such 30-day period, by either Party or both Parties
jointly requesting appointment of an arbitrator by the American Arbitration
Association (“AAA”) in accordance with its Commercial Arbitration Rules as in
effect on the date of this Agreement (the “Arbitration Rules”), provided, that
such AAA-appointed arbitrator shall have the qualifications in clauses (i) and
(ii) of this sentence (Ernst & Young LLP or such other Person appointed in
accordance with this sentence, the “Arbitrator”). The Arbitrator will review
such items in dispute and make a determination as to the correct amount in
accordance with this Agreement, and based on such amounts, the Total Equity
Value. In deciding any matter, (i) the Arbitrator shall be bound by the terms
and conditions of this Agreement, including the definitions of Debt, Transaction
Expenses, Pension Funding Adjustment Amount, Company Cash Amount, Working
Capital, Working Capital Amount and the Accounting Principles, and (ii) the
Arbitrator’s determinations will in no event result in any element of the Total
Equity Value being greater than the higher of the values assigned thereto by
Buyers or Sellers or lesser than the lesser of the values assigned thereto by
Buyers or Sellers. The decision of the Arbitrator will be made in accordance
with the Arbitration Rules and the terms of this Agreement. The decision of the
Arbitrator will be made within 30 days after the Arbitrator is engaged, or as
soon thereafter as reasonably practicable, and will be final, conclusive and
binding on the Parties, absent fraud or manifest error by the Arbitrator, and
judgment thereon may be entered by any court of competent jurisdiction. Buyers,
on






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




the one hand, and Sellers, on the other hand, shall (a) pay their own respective
costs and expenses incurred in connection with this Section 3.4, and (b) bear
that percentage of the fees and expenses of the Arbitrator equal to the
proportion of the total Dollar value of all disputed amounts submitted to the
Arbitrator that is determined in favor of the other Party by the Arbitrator.
Buyers, on the one hand, and Sellers, on the other hand, will make available to
the Arbitrator all relevant personnel, books, records and work papers relating
to the calculations submitted that are reasonably requested by the Arbitrator.


3.5    Adjustments to Purchase Price. Upon the final determination of the
Closing Working Capital Amount, the Closing Debt, Final Transaction Expenses,
the Final Pension Funding Adjustment Amount, and the Closing Cash, the
consideration payable hereunder to Sellers in respect of the Acquisition will be
adjusted as follows:


3.5.1    If the Total Equity Value exceeds the Estimated Total Equity Value (the
amount by which it is greater, if any, the “Increase Amount”), then Buyers
shall, within five Business Days of the final determination of the Total Equity
Value pursuant to Section 3.4, pay (or caused to be paid) by wire transfer of
immediately available funds to Sellers such Increase Amount.


3.5.2    If the Total Equity Value is less than the Estimated Total Equity Value
(the amount by which it is less, the “Deficit Amount”), then, within five
Business Days of the final determination of the Total Equity Value pursuant to
Section 3.4, Buyers and Sellers shall execute and deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to pay to Buyers
an amount equal to the Deficit Amount from the Adjustment Escrow Amount (or the
entire Adjustment Escrow Amount if the Deficit Amount exceeds the Adjustment
Escrow Amount). In the event that the Deficit Amount exceeds the Adjustment
Escrow Amount (the portion thereof in excess of the Adjustment Escrow Amount,
the “Excess Deficit Amount”), Sellers shall pay by wire transfer of immediately
available funds to Buyers the Excess Deficit Amount. If the Deficit Amount is
less than the Adjustment Escrow Amount, contemporaneously with the distribution
of funds to Buyers from the Adjustment Escrow Account contemplated by this
Section 3.5.2, the remainder of funds then held in the Adjustment Escrow Account
shall be distributed to Sellers, and Buyers and Sellers shall provide for such
release in the joint written instructions to the Escrow Agent delivered pursuant
to this Section 3.5.2.


3.5.3    If the Total Equity Value equals or exceeds the Estimated Total Equity
Value, then, within five Business Days of the final determination of Total
Equity Value pursuant to Section 3.4, Buyers and Sellers shall execute and
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to pay to Sellers all funds then held in the Adjustment Escrow Account.


3.5.4    Any payment in respect of the adjustment(s) (if any) required to be
made pursuant to this Section 3.5 will be treated as an adjustment to the
purchase price (as determined for Tax purposes).


3.6    Deferred Consideration.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






3.6.1    If on or prior to the Closing Date, the Company has entered into an
additional Contractual Obligation (as such Contractual Obligation may be
replaced) for the sale of automotive glass products with the specific OEM
Customer disclosed as of the date hereof, (the “New OEM Agreement”) that
(x) provides for sales, the revenue from which was not included in any sales
forecast of the Company or the Company Subsidiaries provided by Sellers to
Buyers prior to the date hereof, (y) provides for a firm commitment of the
counterparty thereto to purchase automotive glass products from the Company or
any Company Subsidiary and (z) reflects an estimated Gross Profit Margin
(calculated as of the date of the New OEM Agreement) derived from sales under
the New OEM Agreement of not less than 15%, then Buyers shall pay to Sellers in
each of the first four contract years of the New OEM Agreement, the following
amount, as applicable, as additional consideration for the Company Interests
(the amount payable by Buyers, the “Deferred Consideration”), at such times as
provided in Section 3.6.3:


(a)    if net sales under the New OEM Agreement are $50,000,000 for such
contract year, an amount equal to $1,000,000 for such contract year;
(b)    if net sales under the New OEM Agreement are greater than $50,000,000 but
less than $67,500,000 for such contract year, an amount equal to the sum of (i)
$1,000,000, plus (ii) an additional $86,000 for each $1,000,000 of sales in
excess of $50,000,000 for such contract year up to an aggregate of $1,500,000
(such that the maximum amount payable by Buyers under this paragraph (b) shall
in no event exceed $2,500,000 per contract year in the aggregate); or
(c)    if net sales under the New OEM Agreement are equal to or greater than
$67,500,000 for such contract year, $2,500,000 for such contract year.
3.6.2    The following procedures shall apply to the determination of the
Deferred Consideration:


(i)Within 15 Business Days following the end of each of the first four contract
years, Buyers shall cause to be prepared and delivered to Sellers a statement
(the “Deferred Consideration Statement”) setting forth (x) the amount of sales
under the New OEM Agreement, and (y) Buyers’ calculation of the Deferred
Consideration for the relevant contract year (the “Deferred Consideration
Calculation”).


(ii)Sellers shall have 15 Business Days after receipt by Sellers of the Deferred
Consideration Statement to review such Deferred Consideration Statement (the
“Deferred Consideration Review Period”). During the Deferred Consideration
Review Period, Buyers shall make available to Sellers and their Representatives
reasonable access during normal business hours to all relevant personnel,
Representatives of Buyers, invoices, purchase orders and other items reasonably
requested by Sellers solely for purposes reasonably related to the Deferred
Consideration Calculation.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






(iii)If Sellers do not deliver to Buyers a written statement describing any
objections Sellers may have to the Deferred Consideration Statement (a “Deferred
Consideration Notice of Disagreement”) on or before the final day of the
Deferred Consideration Review Period, then Sellers shall be deemed to have
irrevocably accepted such Deferred Consideration Statement for purposes of the
payment contemplated by Section 3.6.1; provided, that the only basis on which
Sellers may dispute any matter in the Deferred Consideration Calculation
pursuant to a Deferred Consideration Notice of Disagreement shall be a
disagreement as to the amount of sales under the New OEM Agreement and/or an
error in the calculation of the Deferred Consideration Calculation. Any Deferred
Consideration Notice of Disagreement shall specify the items in the applicable
Deferred Consideration Calculation disputed by Sellers and shall describe in
reasonable detail the basis for such objection, as well as the amount in
dispute.  If Sellers deliver to Buyers a Deferred Consideration Notice of
Disagreement on or before the final day of the Deferred Consideration Review
Period, then Buyers and Sellers shall attempt to resolve in good faith the
matters contained in the Deferred Consideration Notice of Disagreement.




3.6.3    Any Deferred Consideration that Buyers are required to pay pursuant to
Section 3.6.1 shall be paid in full no later than 30 Business Days following the
end of the relevant contract years. Buyers or any Affiliate of Buyers shall pay
to Sellers the applicable Deferred Consideration in cash by wire transfer of
immediately available funds to bank accounts that have been designated in
writing by Sellers at least three Business Days prior to such payment. Subject
to the terms of this Agreement and the Transaction Documents, following the
Closing, Buyers shall have sole discretion with regard to all matters relating
to the operation of the Company and the Company Subsidiaries, provided, that
Buyers shall not, directly or indirectly, and shall cause their Affiliates
(including the Company and the Company Subsidiaries following the Closing) to
not, directly or indirectly, take any action or fail to take any action, in any
such case, with the purpose or intent, or that would reasonably be expected to
have the effect, of avoiding or reducing any of the Deferred Consideration.
Except as provided above, Buyers shall have no obligation to operate the Company
or the Company Subsidiaries in order to achieve any Deferred Consideration or to
maximize the amount of any Deferred Consideration.


3.6.4    Buyers shall have the right to withhold and set off against any amount
otherwise due to be paid by Sellers pursuant to Section 3.6.1 the amount of any
Losses to which any Buyer Indemnitee may be entitled under Sections 10.2 and
10.8.2; provided, that the validity and amount of any such Losses have been
agreed to by Sellers, or are otherwise the subject of a final and non-appealable
judgment.


3.7    Tax Withholding. Buyers will be entitled to deduct and withhold from the
consideration payable to Sellers hereunder (including any Deferred
Consideration) such amounts as are required to be deducted and withheld with
respect to the making of such payment under the Code or under any other Legal
Requirement. Buyers will provide Sellers with written notice of such intended
deduction or withholding within a commercially reasonable period of time before
such deduction or withholding is required, and Sellers, to the extent
practicable, shall






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




have the opportunity to provide any certification or other information as
required to mitigate such deduction or withholding. Buyers will promptly pay or
cause to be paid any amounts withheld pursuant to this Section 3.7 for
applicable Taxes to the appropriate Governmental Authority on behalf of Sellers.
To the extent that such amounts are so withheld, such withheld amounts will be
treated for all purposes of this Agreement as having been paid to Sellers.


4.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as provided in the disclosure schedules delivered by the Company to
Buyers in connection with the execution and delivery of this Agreement (the
“Company Schedules”), the Company represents and warrants to Buyers that the
statements contained in this Section 4 are true and correct as of the date of
this Agreement and as of the Closing Date (except for representations and
warranties that speak as of a specific date, in which case such representations
and warranties are true and correct as of such date); provided, that no
representation or warranty in this Section 4 shall be deemed to be an express or
implied warranty of the Company pertaining to the business, assets, Liabilities,
financial condition or results of operations of the Distributed ARG Business:
4.1    Corporate Matters.


4.1.1    Organization, Power, Standing and Authority of the Company. The Company
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has all requisite
limited liability company power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party, to perform
its obligations under such agreements and to consummate the Transactions
(including all power and authority to sell, assign, transfer and convey the
Company Interests as provided by this Agreement). The execution and delivery by
the Company of this Agreement and the other Transaction Documents to which it is
a party, the consummation of the Transactions and the performance by the Company
of its obligations hereunder and thereunder, have been duly authorized by all
necessary limited liability company action on the part of the Company, including
all actions required to be taken by the Board of Managers and Sellers. This
Agreement has been, and the other Transaction Documents to which the Company is
a party, will be, duly and validly executed and delivered by the Company and,
assuming the due authorization, execution and delivery by the other parties
thereto, each such agreement is, or will be, Enforceable against the Company in
accordance with its terms. The Company has all requisite limited liability
company power and authority necessary to own, lease and operate its properties
and assets and to carry on the Business. The Company is duly qualified or
licensed to do business as a foreign limited liability company, and is in good
standing as such, in each jurisdiction where the character of the properties and
assets owned or leased by it or nature of the Business makes such qualification,
licensing or good standing necessary, except where the failure to be so
qualified, licensed or in good standing has not had or would not reasonably be
expected to have a Material Adverse Effect.


4.1.2    The Company has no Liabilities or assets other than the Equity
Interests in PGW.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








4.1.3    The Company has heretofore made available to Buyers a true, complete
and correct copy of its Organizational Documents.


4.1.4    Schedule 4.1.4 sets forth a correct and complete list of the officers,
managers and directors of the Company.


4.2    Capitalization.


4.2.1    The issued and outstanding Equity Interests in the Company consist
solely of the Company Interests held of record by Holdings. Except as set forth
above, no Equity Interests in the Company are authorized, issued, reserved for
issuance or outstanding. All outstanding Company Interests have been duly
authorized and are validly issued, uncertificated, fully paid and
non-assessable. None of the outstanding Company Interests are subject to or
issued in violation of any option, right of first refusal, preemptive right or
similar right under any provision of the DLLCA, the Company’s Organizational
Documents, any Company Plan or any Contractual Obligation to which the Company
is a party or otherwise bound.


4.2.2    Except as set forth on Schedule 4.2.2, there is no Company Plan or
Contractual Obligation which obligates the Company to issue, sell, transfer,
purchase or redeem, or make any payment in respect of, any Equity Interests in
the Company or any Company Subsidiary.


4.2.3    Schedule 4.2.3 sets forth a true, complete and correct list of the name
and jurisdiction of organization of each Company Subsidiary. Each Company
Subsidiary listed on Schedule 4.2.3 is duly formed and validly existing under
the laws of its jurisdiction of organization and has all requisite corporate or
limited liability company power and authority to own, lease and operate its
property and assets and to carry on the Business. The Company has heretofore
made available to Buyers a true, complete and correct copy of the Organizational
Documents of each Company Subsidiary. Each Company Subsidiary is duly qualified
or licensed to do business as a foreign entity, and is in good standing as such,
in each jurisdiction where the character of the properties and assets owned or
leased by it or nature of the Business makes such qualification, licensing or
good standing necessary, except where the failure to be so qualified, licensed
or in good standing has not had or would not reasonably be expected to have a
Material Adverse Effect. Each Company Subsidiary listed on Schedule 4.2.3 is
wholly owned, directly or indirectly, by the Company free and clear of all Liens
(other than as set forth on Schedule 4.2.3).


4.2.4    The entire authorized capital stock (or, where applicable, other Equity
Interests) of the Company Subsidiaries is as set forth on Schedule 4.2.4, and
has been duly authorized and is validly issued, uncertificated, fully paid and
non-assessable. All of the outstanding Equity Interests of the Company
Subsidiaries are held of record by the Persons in the respective amounts set
forth on Schedule 4.2.4, free and clear of all Liens. Except as set forth above,
none of the Company Subsidiaries has any issued or outstanding Equity Interests.
Except as set forth on Schedule 4.2.4, neither the Company nor any other Company
Subsidiary owns any Equity Interests in any Person other than the






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Company Subsidiaries. Except as set forth on Schedule 4.2.4, there are no Equity
Interests of any Company Subsidiary or any securities convertible into or
exchangeable or exercisable for any such Equity Interests issued, reserved for
issuance or outstanding.


4.2.5    Schedule 4.2.5 sets forth a correct and complete list of the officers,
managers and directors of each Company Subsidiary and, to the extent appointed
by the Company, each Company Joint Venture.


4.2.6    Schedule 4.2.6 sets forth a true, complete and correct list of the name
and jurisdiction of organization of each Company Joint Venture. All of the
outstanding Equity Interests of the Company Joint Ventures that are held of
record by the Company or any Company Subsidiary are set forth on Schedule 4.2.6,
and are owned free and clear of all Liens (other than as set forth on
Schedule 4.2.6). Sellers have heretofore made available to Buyers true, complete
and correct copies of the Organizational Documents of each Company Joint
Venture. Except as set forth on Schedule 4.2.6, (i) none of the Company or any
Company Subsidiary is obligated to contribute capital or otherwise lend money to
any Company Joint Venture and (ii) to the Knowledge of the Company, there are no
other Equity Interests of any Company Joint Venture that are outstanding or that
have been authorized for issuance. Other than as specifically contemplated by
the governing documents of the Company Joint Ventures, neither the Company nor
any Company Subsidiary has provided any guarantees or other commitments of any
kind to the Company Joint Ventures.


4.2.7    Except as set forth on Schedule 4.2.7, the Company and the Company
Subsidiaries have no Debt or other Guarantee of any obligation of a Person that
is not a Company Subsidiary.




4.3    Non-Contravention, etc. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by the Company of any of the Transactions, do not
and will not constitute, result in or give rise to (with or without notice or
lapse of time or both): (a) a breach or a violation of or a default under any
provision of the Organizational Documents of the Company or any Company
Subsidiary or (b) except as set forth on Schedule 4.3, (i) a breach or violation
of or default under any provision of any Material Contract or material Lease,
(ii) the acceleration of the time for performance of any obligation under, or
the right of any Party to accelerate, terminate, cancel or otherwise modify, any
such Material Contract or material Lease, (iii) the imposition of any Lien upon
or grant of any rights under any asset of the Company or any Company Subsidiary,
(iv) a requirement that any consent under, or waiver of, any such Contractual
Obligation or Organizational Document of the Company or any Company Subsidiary
be obtained, or (v) except as would not reasonably be expected to have a
Material Adverse Effect, a violation of, or the right of any Governmental
Authority to challenge any of the Transactions under, any Legal Requirement
applicable to the Company or any Company Subsidiary.


4.4    Licenses, Permits, Compliance with Laws, etc. Except as set forth on
Schedule 4.4, the Company and each of the Company Subsidiaries holds all
material governmental licenses, permits, franchises and other governmental
authorizations under any








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Legal Requirement necessary for the conduct of the Business or to own, lease and
operate its assets and properties. All such material governmental licenses,
permits, franchises and other governmental authorizations are valid and in full
force and effect, and the Company and Company Subsidiaries are in material
compliance with all such authorizations. No suspension or cancellation of any
such material license, permit, franchise or other governmental authorization is
pending or, to the Knowledge of the Company, threatened. Neither the
Transactions nor, to the Knowledge of the Company, any other event that has
occurred, with or without notice or lapse of time or both, would or would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any such material license, permit, franchise or other governmental
authorization. Except as set forth on Schedule 4.4, the Company and each Company
Subsidiary is and, since January 1, 2013, has been, in compliance in all
material respects with all Legal Requirements and their respective
Organizational Documents. None of the Company or any Company Subsidiary has
received since January 1, 2013, any oral or written notice from any Governmental
Authority regarding any actual or alleged violation of, or failure to comply
with, any Legal Requirement in any material respect. Neither the Company nor any
Company Subsidiary, nor, to the Knowledge of the Company, any Representative of
the Company or any Company Subsidiary, has violated the Foreign Corrupt
Practices Act of 1977 or violated in any material respect any provision of any
other applicable Anticorruption Laws. To the Knowledge of the Company, there is
no investigation of, written allegation by, or request for information from the
Company or any Company Subsidiary by any Governmental Authority regarding such
Legal Requirements that would reasonably be expected to result in any material
fine, penalty or enforcement action. To the Knowledge of the Company, none of
the Company, any Company Subsidiary, or any current or former Representatives of
the Company or any Company Subsidiary has violated in any material respect or
operated in material noncompliance with any export restrictions, anti-boycott
regulations, embargo regulations or other similar Legal Requirements.


4.5    Governmental Consents and Approvals.     No authorization, consent,
permit, approval or other order of, declaration or notice to, or filing with,
any Governmental Authority by or on behalf of the Company or any Company
Subsidiary is required for or in connection with the execution and delivery of
this Agreement and the other Transaction Documents or the consummation of the
Transactions, except for (i) such filings as may be required under the HSR Act,
and (ii) authorizations, consents, approvals, orders, declarations or filings,
the failure to possess which, in the aggregate, would not have a Material
Adverse Effect.
4.6    Financial Statements, etc.


4.6.1    Financial Information. True, complete and correct copies of the
2015 Unaudited Financial Statements and the September 2016 Unaudited Financial
Statements are attached as Schedule 4.6.1 the (“Financial Statements”).


4.6.2    Character of Financial Information. The Financial Statements (including
the notes thereto) (i) were prepared in accordance with GAAP consistently
applied throughout the periods specified therein (except as may be indicated in
the notes thereto), (ii) present fairly in all material respects in accordance
with GAAP, the financial position, results of operations and cash flows of the
Business on the dates and for the periods specified therein, subject, in the
case of the September 2016 Unaudited Financial






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Statements, to absence of notes and normal year-end adjustments and
reclassifications, and (iii) have been prepared from and in accordance with the
books and records of the Company and the Company Subsidiaries. The books of
account and other financial records of the Company and the Company Subsidiaries
accurately and fairly reflect in all material respects in reasonable detail the
transactions and the assets and Liabilities of the Company and the Company
Subsidiaries.


4.6.3    2015 Audited Financial Statements. As of the Closing Date, the
2015 Audited Financial Statements (i) shall have been prepared in all material
respects in accordance with GAAP (except as may be indicated in the notes
thereto) consistently applied throughout the periods specified therein,
(ii) shall present fairly in all material respects in accordance with GAAP, the
financial position, results of operations and cash flows of the Business on the
dates and for the periods specified therein, and (iii) shall have been prepared
from and in accordance with the books and records of the Company and the Company
Subsidiaries.


4.6.4    2016 and 2017 Financial Statements. As of the Closing Date and to the
extent required to be provided to Buyers pursuant to Section 7.12.2, (i) the
2016 Audited Financial Statements, the December 2016 Unaudited Financial
Statements and each of the 2017 Unaudited Financial Statements, as applicable,
shall have been prepared in all material respects in accordance with GAAP
(except (x) with respect to the 2016 Audited Financial Statements, as described
in the notes thereto, and (y) with respect to the December 2016 Unaudited
Financial Statements and each of the 2017 Unaudited Financial Statements, for
the absence of footnotes), consistently applied throughout the periods specified
therein, (ii) shall present fairly in all material respects in accordance with
GAAP, the financial position, results of operations and cash flows of the
Business on the dates and for the periods specified therein and (iii) shall have
been prepared from and in accordance with the books and records of the Company
and the Company Subsidiaries.


4.6.5    Internal Controls. Except as set forth on Schedule 4.6.5, since
January 1, 2013, the Company’s auditor has not reported in writing to the
Company any material weakness or significant deficiency in the design or
operation of its internal controls over financial reporting, and to the
Knowledge of the Company, there are no material weaknesses or significant
deficiencies in the design or operation of the systems of internal control over
financial reporting of the Company and the Company Subsidiaries. Since January
1, 2013, the Company and the Company Subsidiaries have not received any written
complaint, allegation or claim alleging that the Company or any Company
Subsidiary has engaged in any unlawful accounting or auditing practice.


4.6.6    Absence of Undisclosed Liabilities. The Company and the Company
Subsidiaries do not have any Liabilities except for (i) Liabilities reflected or
reserved against in the September 2016 Unaudited Financial Statements,
(ii) Liabilities incurred in the ordinary course of business consistent with
past practice since the September 2016 Unaudited Financial Statements, (iii)
executory Contractual Obligations (and Liabilities thereunder) or (iv) other
Liabilities that individually or in the aggregate have not had or would not
reasonably be expected to have a Material Adverse Effect (none of which with






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




respect to clause (ii) or (iii) above result from or arise out of any breach of
contract, breach of warranty, tort, infringement or violation in any material
respect of any Legal Requirement).


4.6.7    Accounts Receivable; Inventory. All accounts receivable reflected on
the September 2016 Unaudited Financial Statements or included in the assets of
the Company and the Company Subsidiaries in the calculation of the Working
Capital Amount represent valid obligations arising from bona fide sales actually
made or services actually performed in the ordinary course of business and are
on account of goods or services actually rendered. All inventory of the Company
and each Company Subsidiary is of a quality and quantity usable and saleable in
the ordinary course of business, subject to reserves established in accordance
with GAAP set forth on the September 2016 Unaudited Financial Statements for
obsolete and slow moving items. The aggregate value of such inventory of the
Company and the Company Subsidiaries as reflected in the September 2016
Unaudited Financial Statements has been recorded on the books and records of the
Company and the Company Subsidiaries at the lesser of cost or realizable market
value or adequate reserves have been provided in accordance with GAAP. The
quantities of each item of such inventory are consistent with the levels of
inventory maintained in the ordinary course of business. No such inventory is
held on a consignment basis.


4.6.8    Off-balance Sheet Arrangements. Neither the Company nor any Company
Subsidiary is a party to, or has any commitment to become a party to, any joint
venture, off-balance sheet partnership or any similar Contractual Obligation
(including any Contractual Obligation relating to any transaction or
relationship between or among the Company and any Company Subsidiary, on the one
hand, and any Company Joint Venture or other unconsolidated affiliate, including
any structured finance, special purpose or limited purpose entity or person, on
the other hand, or any “off-balance sheet arrangements” (as defined in Item
303(a) of Regulation S-K under the Securities Exchange Act of 1934)), where the
result, purpose or intended effect of such arrangement is to avoid disclosure of
any material transaction involving, or material Liabilities of, the Company or
any Company Subsidiary in the Financial Statements.


4.6.9    CapEx Commitments. The Company and the Company Subsidiaries are not
obligated by any contract, agreement or other legally binding commitment to make
any capital expenditures materially in excess of those contemplated by the
capital expenditure projections attached as Schedule 4.6.9 (the “CapEx Budget”).






4.7    Assets.




4.7.1    Title. The Company and the Company Subsidiaries have good title to or,
in the case of property held or used under a lease and any other Contractual
Obligation, an Enforceable right to use all of the properties and assets used in
or necessary to the conduct of the Business (collectively, the “Assets”). The
Assets that are owned by the Company or any Company Subsidiary are not subject
to any Lien, other than Liens set forth on Schedule 4.7.1.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






4.7.2    Condition and Sufficiency of Assets. The material furniture, machinery,
equipment, vehicles and other items of tangible personal property of the Company
and the Company Subsidiaries have been maintained in accordance with normal
industry practice and are in standard operating condition and repair, ordinary
wear and tear excepted, and are adequate for the uses to which they are being
put. Except as set forth on Schedule 4.7.2, the furniture, machinery, equipment,
vehicles and other items of tangible personal property currently owned or leased
by the Company and the Company Subsidiaries, together with all other personal
properties and assets of the Company and the Company Subsidiaries, are
sufficient for the continued conduct of the Business after the ARG Business
Distribution and the Closing in substantially the same manner as conducted prior
to the ARG Business Distribution and prior to the Closing and constitute all of
the rights, property and assets necessary to conduct the Business.


4.7.3    This Section 4.7 does not relate to real property or interests in real
property, such items being instead the subject of Section 4.8, or to
Intellectual Property or interests in Intellectual Property, such items being
instead the subject of Section 4.9.1.




4.8    Real Property.




4.8.1    Schedule 4.8.1 sets forth a list of the addresses of each location at
which any furniture, fixtures, machinery, equipment or inventory owned or leased
by the Company or a Company Subsidiary is located or at which the Company or a
Company Subsidiary has an office or other place of business (“Leased Real
Property”).


4.8.2    Schedule 4.8.2 sets forth a true, complete and correct list of all real
property owned by the Company or any of the Company Subsidiaries (“Owned Real
Property”), and sets forth for each such Owned Real Property the name of the
owner of such property and the addresses thereof. Except as set forth on
Schedule 4.8.2, the Company or one or more of the Company Subsidiaries, as the
case may be, has good fee simple title (or the equivalent concepts in a foreign
jurisdiction) to the Owned Real Property, free and clear of all Liens.


4.8.3    Schedule 4.8.3 sets forth a true, complete and correct list of all
leases or subleases of real property, currently in effect, under which the
Company or any of the Company Subsidiaries leases or subleases as tenant or
subtenant any real property (each, a “Lease,” and collectively, the “Leases”).
The Company has made available to Buyers true, complete and correct copies of
the Leases in all material respects, as amended to date, that are in its
possession. With respect to each Lease:


4.8.3.1        such Lease is Enforceable by the Company or a Company Subsidiary
in all material respects except for any Lease that has expired or terminated in
accordance with its terms; and
    
4.8.3.2        except as set forth on Schedule 4.8.3.2, (i) neither the Company
nor any Company Subsidiary nor, to the Knowledge of the Company, any other party
to any of the Leases, is in material breach or material violation of, or
material default under such Lease, (ii) no event has occurred (including the
failure




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






to obtain any consent) which, with notice or lapse of time or both, would
constitute a material breach or material violation of, or material default
under, or permit termination, modification or acceleration thereunder or impair
any right of the Company or a Company Subsidiary to exercise and obtain the
benefit of any options contained in such Lease, and (iii) neither the Company
nor any Company Subsidiary has received written notice of a breach of any
material payment obligation or obligation to make material capital expenditures
under such Lease; and




4.8.3.3        except as set forth on Schedule 4.8.3.3, there are no rights of
first refusal, rights of first offer or options to purchase in effect as to all
or any portion of any Owned Real Property.


4.8.4    Except as set forth on Schedule 4.8.4, neither the Company nor any
Company Subsidiary is a party to any Lease that is accounted for by the Company
as a capitalized lease under GAAP.


4.8.5    The Owned Real Property and the Leased Real Property (together, the
“Real Property”) constitute all of the material real property that the Company
and the Company Subsidiaries (or their Affiliates) own, lease, operate, or
sublease in connection with the operation of the Business. The Real Property,
together with all improvements thereon, and the use thereof by the Company and
the Company Subsidiaries, are in material compliance with all applicable Legal
Requirements, except as has not had and would not reasonably be expected to have
a Material Adverse Effect. Utility services adequate for the operations of the
Business as currently conducted are provided to the Real Property, and each
parcel of the Real Property has sufficient access to and from publicly dedicated
streets for the conduct of the Business, except, in any case, as has not had and
would not reasonably be expected to have a Material Adverse Effect. True,
complete and correct copies of title insurance policies, title commitments and
surveys that are in the Company or the Company Subsidiaries’ possession which
are related to the Owned Real Property have been made available to Buyers.


4.8.6    There is no pending or, to the Knowledge of the Company, threatened
condemnation, expropriation or similar Action with respect to any material
portion of the Owned Real Property that would materially impair the existing use
of such Owned Real Property. Except as set forth in Section 4.8.2, none of the
Company or any of the Company Subsidiaries has assigned, transferred or pledged
any interest in any of the Owned Real Property.




4.9    Intellectual Property Rights
.
4.9.1    Registered Intellectual Property. Schedule 4.9.1 lists all patents,
patent applications, copyright registrations, copyright applications, registered
domain names, registered Trademarks and applications for registered Trademarks,
that are owned or purported to be owned by the Company or a Company Subsidiary
(the “Registered Intellectual Property”), and, except as disclosed on
Schedule 4.9.1, the Company or a Company Subsidiary possesses all right, title
and interest in and to the Registered






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Intellectual Property, free and clear of any Lien. Except as disclosed on
Schedule 4.9.1, (i) the Registered Intellectual Property is not subject to any
outstanding Governmental Order that adversely affects the validity or
enforceability of, or the use of or rights to any Registered Intellectual
Property, and (ii) no Action is pending, threatened in writing or, to the
Knowledge of the Company, orally threatened that challenges the validity,
enforceability, use or ownership of any Registered Intellectual Property or any
other Intellectual Property owned or purported to be owned by the Company or any
Company Subsidiary (the “Company Intellectual Property”). The Company or a
Company Subsidiary is the exclusive owner of all Registered Intellectual
Property.


4.9.2    Right to Use Intellectual Property. The Company or a Company Subsidiary
exclusively owns all right, title and interest in and to, or otherwise has
sufficient rights to use all Intellectual Property and information technology
assets used in or necessary for the Business as it is currently conducted and
has been conducted, and all of those rights will survive the consummation of the
Transactions unchanged; provided, however, that the foregoing shall not be
interpreted as a representation regarding infringement or misappropriation of
third party Intellectual Property, which is dealt with exclusively in
Section 4.9.5.


4.9.3    No Public Software. No Public Software (i) has been or is distributed
in whole or in part in conjunction with any product or service provided or
currently contemplated to be provided by the Company or any Company Subsidiary
or (ii) has been or is made available (or is currently contemplated to be made
available) to remote users as part of a service based on Public Software that
under the relevant license would require that any source code be made available
to the users.


4.9.4    No Defects. Proprietary Software owned by the Company or any Company
Subsidiary does not contain (i) any clock, timer, counter, or other limiting or
disabling code, design or routine or any viruses, Trojan horses, or other
disabling or disruptive codes or commands that would cause the software to be
erased, made inoperable or otherwise rendered incapable of performing in
accordance with its performance specifications and descriptions or otherwise
limit or restrict any person’s ability to use the software after a specific or
random number of years or copies or (ii) any back doors or other undocumented
access mechanism allowing unauthorized access to, and viewing, manipulation,
modification or other changes to, the software.


4.9.5    No Infringement. Except as disclosed on Schedule 4.9.5,to the knowledge
of the Company (i) neither the Company and the Company Subsidiaries, nor the
conduct of the Business as currently conducted and has been conducted, nor the
Company’s and Company Subsidiaries’ products, processes and services, infringe,
misappropriate or otherwise violate or conflict with the Intellectual Property
of any third party, nor have they done so, (ii) since September 30, 2008,
neither the Company nor any Company Subsidiary has received any notice asserting
or other assertion (A) alleging that the Company or a Company Subsidiary or the
conduct of the Business infringes, misappropriates or otherwise violates (or
that any of their respective products, processes or services infringe,
misappropriate or otherwise violate) any Intellectual Property owned by a third
party or (B) contesting the validity, enforceability or ownership of the






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Company Intellectual Property, nor in either case of (A) or (B) does the Company
or any Company Subsidiary have reason to believe any such assertion or claim is
likely and (iii) to the Knowledge of the Company, the Registered Intellectual
Property and other Company Intellectual Property is not being infringed,
misappropriated or otherwise violated by any third party in any material
respect.


4.9.6    Trade Secrets. To the Knowledge of the Company, the Company and each
Company Subsidiary have taken all commercially reasonable measures to maintain
the confidentiality and value of the material confidential information necessary
for the operation of the Business as currently conducted, including all of the
Company’s and Company Subsidiaries’ Software. To the Knowledge of the Company,
no such material confidential information has been disclosed by the Company to
any person except pursuant to non-disclosure agreements that obligate that
Person to maintain the confidentiality of such information.


4.9.7    Employee and Contractor Agreements. The Company and each Company
Subsidiary have valid and enforceable written agreements with all employees that
have conceived, developed, acquired or created any Intellectual Property that is
material to the Business, pursuant to which agreements the entire and
unencumbered right, title and interest in and to that Intellectual Property is
assigned to the Company or a Company Subsidiary unless such Intellectual
Property vests in the Company or a Company Subsidiary automatically by operation
of law. The Company or a Company Subsidiary owns all Intellectual Property that
has been developed for it by independent contractors or third parties and is
material to the Business.






4.10    Material Contracts. Set forth on Schedule 4.10 is a true, complete and
correct list of all of the following Contractual Obligations of the Company and
the Company Subsidiaries as of the date hereof (each, a “Material Contract,” and
collectively, the “Material Contracts”):




4.10.1    any Contractual Obligation for the purchase or sale of inventory,
supplies, goods, products, equipment or other personal property, or for the
furnishing or receipt of services (excluding Contractual Obligations between the
Company or any Company Subsidiary and its own employees or individual
consultants), in each case involving payments that would reasonably be expected
to exceed $2,000,000 per annum or $5,000,000 during the stated term of the
Contractual Obligation;


4.10.2    any agency, broker, dealer, distributor, manufacturer’s
representative, sales representative, market research, marketing consulting,
advertising, franchise or other similar Contractual Obligation, in each case
involving payments that would reasonably be expected to exceed $500,000 per
annum or $1,000,000 during the stated term of the Contractual Obligation;


4.10.3    all agreements that provide for the establishment or operation of any
partnership, joint venture, joint development, strategic alliance or other
similar arrangement, with respect to the Company Joint Ventures or to which the
Company or any Company Subsidiary is a party;






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






4.10.4    any Contractual Obligation under which the Company or any Company
Subsidiary is prohibited or restricted from competing (i) in any business,
(ii) in any geographic area, and/or (iii) for any current or potential customers
anywhere in the world;


4.10.5    any Contractual Obligation involving employment or individual
consulting arrangements of the Company with an employee or individual consultant
providing for an annual base compensation in fiscal year 2016 in excess of
$200,000;


4.10.6    all Collective Bargaining Agreements;


4.10.7    all continuing Contractual Obligations entered into in connection with
any merger, consolidation or other business combination or any acquisition or
disposition of an entity or line of business (including by sale of stock, sale
of assets or otherwise) during the period beginning on July 3, 2008;


4.10.8    any Contractual Obligation relating to the creation, incurrence,
assumption or guarantee of any Debt of the Company or any Company Subsidiary or
Debt in excess of $1,000,000 owed to the Company or any Company Subsidiary;


4.10.9    any Contractual Obligation under which the Company or any Company
Subsidiary grants a license or other rights (including by means of a covenant
not to sue) with respect to any Intellectual Property (other than non-exclusive
grants in customer contracts entered into in the ordinary course of business
consistent with past practice);


4.10.10    any Contractual Obligation under which the Company or any Company
Subsidiary receives any license (including by means of a covenant not to sue)
with respect to Intellectual Property (other than licenses of Off-the-Shelf
Software);


4.10.11        any Contractual Obligation containing “most favored nation”
pricing or other preferential right to purchase or acquire any assets or
property, “take or pay” provisions, ongoing fulfilment or funding commitments
(as distinguished from an individual purchase or sale order, whether or not such
purchase or sale order contemplates multiple deliveries or multiple payments),
provisions granting covenants not to compete or exclusive rights, including with
respect to the purchase, sale or distribution of inventory, raw materials,
supplies or finished goods, and including any limitation on the Business to
operate in any particular territory or with respect to any particular
distribution or supply channel or segment, any rights of first refusal, rights
of first offer, prospective or retroactive price adjustment provisions that
automatically adjust the pricing of products and services in connection with
price changes of natural gas or other commodities, or similar provisions other
than any such Contractual Obligation that is terminable without penalty by the
Company or any Company Subsidiary upon less than 90 days’ prior written notice
or that involves payments of less than $2,000,000 per annum or $5,000,000 during
the stated term of such Contractual Obligation;




4.10.12    any material Contractual Obligation with a Governmental Authority;




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






4.10.13    any Contractual Obligation with respect to a Transaction Expense;


4.10.14    any Contractual Obligation requiring or otherwise relating to any
future capital expenditures in excess of $750,000 by the Company;


4.10.15    any other Contractual Obligation involving payments that would
reasonably be expected to exceed $2,000,000 per annum or $5,000,000 during the
stated term of the Contractual Obligation and not otherwise set forth on
Schedule 4.8.3, Schedule 4.10, Schedule 4.12, Schedule 4.17 or Schedule 4.18
(excluding any intercompany obligations between or among the Company and the
Company Subsidiaries);


4.10.16    any agreement involving the resolution or settlement of any actual or
threatened Action with a value in excess of $1,000,000 or that provides for any
material injunction or other material non-monetary relief, including any
co-existence agreement; and


4.10.17    any agreement to enter into any of the foregoing.


The Company has made available to Buyers a true, complete and correct copy of
each of the Material Contracts (including all modifications, amendments,
supplements, annexes and schedules thereto and written waivers thereunder). Each
Material Contract is Enforceable by the Company or the relevant Company
Subsidiary in all material respects except for any Material Contract that has
expired or terminated in accordance with its terms. Except as set forth on
Schedule 4.10, no material breach, material violation or material default by the
Company nor, to the Knowledge of the Company, by any other Person, has occurred
and is continuing under any Material Contract, and no event, condition or
omission has occurred that, with notice or lapse of time or both, would
constitute such a breach or violation of, or default.
4.11    Change in Condition. Since the September 2016 Unaudited Financial
Statements, there has not been any change or effect that constitutes a Material
Adverse Effect. Except as set forth on Schedule 4.11, since the date of the
September 2016 Unaudited Financial Statements, (i) the Business has been
conducted in all material respects in the ordinary course of business consistent
with past practice (except for actions taken in connection with the negotiation,
execution or delivery of this Agreement and related due diligence, or as
expressly required by this Agreement), and (ii) neither the Company nor any
Company Subsidiary has taken any action that would have required the prior
written consent of Buyers under Section 7.1 if such action had been taken after
the date of this Agreement and prior to the Closing.


4.12    Insurance. Set forth on Schedule 4.12 is a true, complete and correct
list of all fire liability, product liability, property, casualty, directors and
officers, fiduciary liability, workers’ compensation, vehicular and other
insurance policies by which the Company and the Company Subsidiaries are insured
(collectively, the “Insurance Policies”), true, complete and correct copies of
which have been made available to Buyers. Except as set forth on Schedule 4.12,
such Insurance Policies are in full force and effect and shall remain in full
force and effect immediately following the consummation of the Transactions,
other than as replaced by a substantially similar policy prior to Closing.
Except as set forth on Schedule 4.12, the






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Insurance Policies do not provide for any retrospective premium adjustment or
other experience-based liability on the part of the Company or any Company
Subsidiary. To the Knowledge of the Company, all such Insurance Policies are
valid and binding in accordance with their terms in all material respects.
Except as set forth on Schedule 4.12, since January 1, 2013, neither the Company
nor any Company Subsidiary has received any written notice of cancellation of,
material premium increase with respect to, or material alteration of coverage
under, any of such Insurance Policies (other than with respect to changes in
premium or coverage already reflected in the terms of such current Insurance
Policies). All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. Except as set forth on
Schedule 4.12, there are no material claims related to the Business pending
under any such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of
rights. Neither the Company nor any Company Subsidiary is in material default
under, or has otherwise failed to comply with, in any material respect, any
provision contained in any such Insurance Policy. The Insurance Policies are
sufficient in all material respects for compliance with all Legal Requirements
and Contractual Obligations to which the Company or any Company Subsidiary is a
party or by which it is bound.


4.13    Tax Matters. Except as set forth on Schedule 4.13:


4.13.1    all material Tax Returns that were required to be filed by or with
respect to the Company, any Company Subsidiary or the Canadian Assets have been
duly and timely filed (taking into account any extensions of time in which to
file) with the appropriate Tax Authority, and each such Tax Return is true,
complete and correct in all material respects;


4.13.2    all material Taxes owed (or required to be remitted) by the Company or
any Company Subsidiary or with respect to the Canadian Assets (whether or not
shown or required to be shown on any Tax Return) have been timely paid in full
to the appropriate Tax Authority;


4.13.3    all material Taxes required to have been withheld and paid in
connection with amounts paid by the Company or any Company Subsidiary to any
employee, independent contractor, customer, equity holder or other third party
have been withheld and timely paid to the appropriate Tax Authority, and each of
the Company and each Company Subsidiary has complied, in all material respects,
with all related informational reporting and back-up withholding requirements
and has maintained, in all material respects, all required records with respect
thereto;


4.13.4    no claim has ever been made by a Tax Authority in any jurisdiction
where the Company, any Company Subsidiary or, with respect to the Canadian
Assets, PGW Canada, does not file Tax Returns that the Company or any such
Company Subsidiary or PGW Canada (as applicable) is required to file Tax Returns
in such jurisdiction and none of the Company nor any Company Subsidiary or PGW
Canada is aware of a significant risk in any such jurisdiction that the Company
or any Company






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




Subsidiary or, with respect to the Canadian Assets, PGW Canada could be required
to file a Tax Return in such jurisdiction;


4.13.5    since January 1, 2013, no deficiencies have been asserted in writing
or assessments made in writing as a result of any examinations of the Tax
Returns referred to in Section 4.13.1 by the Internal Revenue Service (the
“IRS”) or any state, local or foreign Tax Authority that have not been fully
paid or resolved or adequately reserved for on the Financial Statements, and
since April 21, 2016, none of the Company, any Company Subsidiary or PGW Canada
is aware of any pending or potential assertion of deficiency or assessment;


4.13.6    since January 1, 2013, none of the Company, any Company Subsidiary or,
with respect to the Canadian Assets, PGW Canada have received written notice of
any dispute or claim pending with respect to Taxes of the Company, any Company
Subsidiary or the Canadian Assets which has not been resolved, and there are no
current Liens on any of the assets of the Company or any Company Subsidiary or
on any of the Canadian Assets that arose in connection with any failure (or
alleged failure) to pay any Tax other than (a) for current Taxes not yet due and
payable or (b) that are being contested in good faith, in each case for which
adequate reserves have been provided in accordance with GAAP;


4.13.7    since April 21, 2016, none of the Company, any Company Subsidiary or,
with respect to the Canadian Assets, PGW Canada have (i) waived any statute of
limitations (and no request for any such waiver or consent is pending) with
respect to Taxes; (ii) agreed to any extension of the period for assessment or
collection of any Taxes or deficiencies against the Company, any Company
Subsidiary or the Canadian Assets; or (iii) executed or filed any power of
attorney with respect to Taxes;


4.13.8    there are no written requests for rulings or determinations in respect
of any Tax Matter pending between the Company, any Company Subsidiary or, with
respect to the Canadian Assets, PGW Canada and any Tax Authority;


4.13.9    neither the Company nor any Company Subsidiary has participated in a
“listed transaction” or “transaction of interest” as defined in Treasury
Regulation Section 1.6011-4(b)(2) and Treasury Regulation
Section 1.6011-4(b)(6), respectively;


4.13.10    neither the Company nor any Company Subsidiary is a party to any Tax
allocation, sharing, reimbursement or similar agreement that is currently in
effect, other than an agreement the primary purpose of which is not Taxes;


4.13.11        neither the Company nor any Company Subsidiary will be required
to include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any: (i) change in method of
accounting initiated by the Company or a Company Subsidiary or a Tax Authority
for a taxable period ending on or prior to the Closing Date; (ii) “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign Tax law) executed on or prior






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




to the Closing Date; (iii) election under Section 108(i) of the Code; (iv) any
installment sale or open transaction disposition made on or prior to the Closing
Date; or (v) any prepaid amount received on or prior to the Closing Date;


4.13.12    each of the Company, PGW, KPGW Canadian Holdco, LLC and European
Holdco is, and since its date of formation has been, treated as a “disregarded
entity” for U.S. federal and applicable state income Tax purposes, and each
other Company Subsidiary is, and since its date of formation (or, in the case of
PGW Technik GmbH, since February 8, 2012) has been, treated as a corporation
under Subchapter C of the Code for U.S. federal and applicable state and
relevant foreign income Tax purposes;


4.13.13    the unpaid Taxes of the Company and the Company Subsidiaries (i) did
not, as of December 31, 2015, exceed the reserve for Liability for Taxes (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the 2015 Unaudited Financial
Statements and (ii) will not exceed that reserve as adjusted for the passage of
time through the Closing Date in accordance with the past custom and practice of
the Company and the Company Subsidiaries in filing their Tax Returns; and


4.13.14    except as has not had and would not reasonably be expected to have a
Material Adverse Effect, (i) the Company and each Company Subsidiary has timely
filed with the appropriate Governmental Authority all abandoned or unclaimed
property reports required to be filed by or with respect to its assets and
(ii) has properly paid over (or escheated) to such Governmental Authority all
sums constituting abandoned property.


This Section 4.13 and Section 4.14 together contain the sole and exclusive
representations and warranties of the Company and the Company Subsidiaries in
this Agreement with respect to Taxes, and no other section of this Section 4
will be treated as containing any express or implied representations or
warranties of the Company and the Company Subsidiaries relating to Tax matters.
4.14    Employee Benefit Plans.


4.14.1    Disclosure. Set forth on Schedule 4.14.1 is a list of all Company
Plans. With respect to each Company Plan, the Company has made available to
Buyers true, complete and correct copies of each of the following, as
applicable: (i) the Company Plan document, together with all amendments thereto;
(ii) any summary plan descriptions; (iii) employee handbooks; (iv) in the case
of any Company Plan that is intended to be qualified under Section 401(a) of the
Code, a copy of the most recent determination (or opinion) letter, if any, from
the IRS; (v) non-discrimination testing results for the two most recent plan
years; (vi) in the case of any Company Plan for which Forms 5500 are required to
be filed, the three most recently filed Forms 5500, with schedules attached;
(vii) the most recent actuarial valuations of any defined benefit pension plan
set forth on Schedule 4.14.2 or other post-retirement benefit arrangement, such
as those set forth on Schedule 4.14.2; and (viii) the most recent withdrawal
liability estimate, if any, provided by any multiemployer plan set forth on
Schedule 4.14.2 to the Company or any Company Subsidiary, as applicable.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






4.14.2    No Defined Benefit Pension Plans. Except as set forth on
Schedule 4.14.2, none of the Company nor any Company Subsidiary has ever
maintained or been required to contribute to any Pension Plan subject to Title
IV of ERISA, including any “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA. With respect to any plan set forth on Schedule 4.14.2:


4.14.2.1    All PBGC-1s required to be filed by the Company have been timely
filed;
4.14.2.2    All Company contributions (including all employer contributions)
that are due have been paid and all contributions for any period ending on or
before the Closing Date that are not yet due have been paid or accrued in
accordance with applicable Legal Requirements and the past custom and practice
of the applicable company;


4.14.2.3    No Action by the PBGC to terminate any single-employer defined
benefit pension plan set forth on Schedule 4.14.2 has been commenced or, to the
Knowledge of the Company, is threatened or anticipated and, to the Knowledge of
the Company, no Action by the PBGC to terminate any multiemployer plan set forth
on Schedule 4.14.2 has been commenced or is threatened or anticipated;


4.14.2.4    No corporation, trust, partnership or other entity that would be
considered as a single employer with the Company or any Company Subsidiary under
Section 4001(b)(1) of ERISA or Sections 414(b), (c), (m) or (o) of the Code
(collectively, together with the Company and any Company Subsidiary, the
“Controlled Group Members”) has incurred and no Controlled Group Member is
reasonably expected to incur any liability to the PBGC (other than PBGC premium
payments) or otherwise under Title IV of ERISA (including any withdrawal
liability as defined in Section 4201 of ERISA) or under the Code with respect to
any such plan that has not been satisfied in full, or that would reasonably be
expected to result in any liability to any Buyer, the Company, any Company
Subsidiary or any of their Affiliates with respect to any such plan; and


4.14.2.5    Except as set forth on Schedule 4.14.2.5, neither the Company nor
any Company Subsidiary has withdrawn at any time within the preceding six years
from any such plan that is a multiemployer plan.


4.14.3    Company Plan Qualification; Company Plan Administration; Certain Taxes
and Penalties. Except as set forth on Schedule 4.14.3, each Company Plan has
been administered in compliance in all material respects with its terms and
applicable Legal Requirements. Each Company Plan, including any Company Plan
that is a single-employer defined benefit plan set forth on Schedule 4.14.2 that
is intended to be qualified under Section 401(a) of the Code or under any law or
regulation of any foreign jurisdiction or Governmental Authority, and, to the
Knowledge of the Company, any Company Plan that is a multiemployer plan set
forth on Schedule 4.14.2, has received a favorable determination letter (or is
entitled to rely on a favorable opinion letter) from the






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








IRS (or an appropriate foreign Governmental Authority) or has pending or has
time remaining in which to file an application for such determination from the
IRS (or an appropriate foreign Governmental Authority), and, to the Knowledge of
the Company, no facts or circumstances exist that would adversely affect such
qualified status. Neither the Company nor any Company Subsidiary has been
subject, or is reasonably likely to become subject, to an employer shared
responsibility payment under Section 4980H of the Code. There has been no
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) with respect to a Company Plan that would reasonably
be expected to result in material liability to the Company.


4.14.4    All Contributions and Claims and Premiums Paid. Except as set forth on
Schedule 4.14.3, (i) all contributions required to be made by the Company or the
Company Subsidiaries on account of each Company Plan have been made or accrued
on the Financial Statements, in either case, in all material respects, and (ii)
there are no Actions relating to a Company Plan pending, threatened in writing
or, to the Knowledge of the Company, anticipated other than routine claims for
information or benefits in the normal course.


4.14.5    Retiree Benefits; Certain Welfare Plans. Other than as required under
Section 601 et seq. of ERISA, Section 4980B of the Code or as set forth on
Schedule 4.14.5, no Company Plan that is a Welfare Plan provides benefits or
coverage following retirement or other termination of employment. Each welfare
benefit trust or fund that constitutes or is associated with a Company Plan and
that is intended to be exempt from federal income tax under Section 501(c)(9) of
the Code is so exempt. With respect to any retiree medical coverage set forth on
Schedule 4.14.5, as of the date hereof and to the actual Knowledge of the
Company, there have been no catastrophic claims incurred under such coverage for
which the Company could seek stop-loss coverage under its stop loss insurance
policy.


4.14.6    Change of Control Payments. Except as set forth on Schedule 4.14.6,
the execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the Transactions will not (alone or in
combination with any other event) (i) entitle any current or former employee,
consultant, officer, manager or director of the Company or any Company
Subsidiary to severance pay or any other compensatory payment; (ii) result in
any payment becoming due, accelerate the time of payment or vesting of benefits
or increase the amount of compensation or benefits due to any current or former
employee, consultant, officer or director or; (iii) result in any forgiveness of
indebtedness, trigger any funding obligation under any Company Plan or impose
any restrictions or limitations on the Company’s or any Company Subsidiary’s
rights to administer, amend or terminate a Company Plan.


4.14.6    Section 280G. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the Transactions
will not (alone or in combination with any other event) result in any payment
(whether in cash or property or the vesting of property) to any “disqualified
individual” (as such term is defined in Treasury Regulation Section 1.280G-1)
that could reasonably be construed, individually or in combination with any
other such payment, to constitute an “excess




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






parachute payment” (as defined in Section 280G(b)(1) of the Code). No person is
entitled to receive any additional payment (including any tax gross-up or other
payment) from the Company or any Company Subsidiary as a result of the
imposition of the excise Taxes required by Section 4999 of the Code or any Taxes
required by Section 409A.




4.15    Litigation. Except as set forth on Schedule 4.15, (i) there is no
material Action pending or, to the Knowledge of the Company, threatened against
or by the Company or any Company Subsidiary or, to the Knowledge of the Company,
any of their respective directors, officers or managers in their capacity as
such, and (ii) neither the Company nor any Company Subsidiary is subject to any
Governmental Order.


4.16    Environmental Matters.


4.16.1    Except as set forth on Schedule 4.16, the operations of the Company
and each Company Subsidiary are, and since January 1, 2013, have been in
material compliance with applicable Environmental Law, which compliance includes
the possession of and material compliance with all material governmental
licenses, permits, franchises and other governmental authorizations required for
those operations under applicable Environmental Law, and all such permits are in
full force and effect.


4.16.2    Except as set forth on Schedule 4.16, there is no Action or
information request pending or, to the Knowledge of the Company, threatened in
writing against the Company or any Company Subsidiary, and except for matters
that have been resolved, neither the Company nor any Company Subsidiary has
received written notice from any other Person, in respect of (i) material
noncompliance with any Environmental Law; (ii) any Release or threatened Release
of any Hazardous Substances on, at or from any property presently or formerly
owned, occupied or operated by the Company or any Company Subsidiary; or
(iii) material liability or potential liability of the Company or any Company
Subsidiary under Environmental Law.


4.16.3    Except as set forth on Schedule 4.16, no material capital expenditures
are presently contemplated, proposed or required to be incurred by the Company
or any Company Subsidiary for the purpose of complying with Environmental Law.


4.16.4    Except as set forth on Schedule 4.16, neither the Company nor any
Company Subsidiary has treated, stored, disposed of, arranged for or permitted
the disposal of, transported, handled or exposed any Person to any Hazardous
Substances in a manner that would reasonably be expected to give rise to any
material liability pursuant to Environment Law. There has been no off-site
disposal of Hazardous Substances that could give rise to liability on the part
of the Company or any Company Subsidiary under Environmental Law except as would
not reasonably be expected to have a Material Adverse Effect.


4.16.5    Except as set forth on Schedule 4.16, there has been no Release or
threatened Release of Hazardous Substances on, upon, into or from any site
currently or, to the Knowledge of the Company, heretofore owned, leased,
operated or otherwise used by the Company or any Company Subsidiary, other than
such Releases or threatened




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Releases that have not resulted in and are not reasonably likely to result in
material liability on the part of the Company or any Company Subsidiary under
any Environmental Law.


4.16.6    Neither the Company nor any Company Subsidiary has assumed any
material liability contractually of any other Person under Environmental Law.


4.16.7    The Company has made available to Buyers all material documents in the
Company’s or any Company Subsidiary’s possession relating to the compliance of
the Company and the Company Subsidiaries with, or to liability of the Company or
any Company Subsidiary under, Environmental Law or to the environmental
condition of the real property currently or formerly owned, occupied or operated
by the Company and any Company Subsidiary.


4.16.8    NAICS (North American Industry Classification System) code 4231 is
appropriate for each location owned or operated by the Company or any Company
Subsidiary in the State of New Jersey; and no location owned or operated by the
Company or any Company Subsidiary in the State of Connecticut generates more
than 100 kilograms per month of hazardous waste.


4.17    Labor Relations.




4.17.1    Except as set forth on Schedule 4.17, none of the Company or any
Company Subsidiary is a party to, or bound by, any Collective Bargaining
Agreement, nor is there, to the Knowledge of the Company, any duty on the part
of the Company or any Company Subsidiary to bargain with any labor organization
or representative and, to the Knowledge of the Company, there are no labor
organizations representing, claiming to represent or seeking to represent any
employees of the Company or any Company Subsidiary. The Company has provided to
Buyers true, complete and correct copies of: (a) each Collective Bargaining
Agreement currently in effect as of the date of this Agreement; (b) all
documents, charges, complaints, notices or orders received by the Company, any
Company Subsidiary, or any of their respective predecessors from the National
Labor Relations Board or any state labor relations agency since January 1, 2013;
and (c) any and all material arbitration opinions interpreting or enforcing any
Collective Bargaining Agreement currently in effect as of the date of this
Agreement, or with respect to employee discipline or discharge, issued since
January 1, 2006. None of the Company or the Company Subsidiaries has had any
strike, slow down, work stoppage, boycott, picketing, lockout, labor dispute or
threat of any of these, or union organizing activity or questions concerning
representation related to any of its employees since January 1, 2013.


4.17.2    With respect to the employees of the Company and the Company
Subsidiaries, (i) there is no pending charge or complaint against Sellers, the
Companies or the Company Subsidiaries by the National Labor Relations Board or
any comparable U.S. or foreign Governmental Authority, and (ii) none of Sellers,
the Company or the Company Subsidiaries are a party, or otherwise bound by, any
consent decree with, or citation by, any Governmental Authority relating to such
employees or employment practices. With respect to the employees of the Company
and the Company Subsidiaries, the Company and the Company Subsidiaries are and
since April 21, 2016, have been in compliance in all material respects with
Legal Requirements regarding employment and employment




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






practices and Legal Requirements in respect of any reduction in force (including
notice, information and consultation requirements), except as would not be
material to the Company and the Company Subsidiaries taken as a whole. Except as
set forth on Schedule 4.17, (x) no Actions relating to non-compliance with the
foregoing have been brought since April 21, 2016, or are pending or, to the
Knowledge of the Company, threatened, and (y) there have been no investigations
by any Government Authority with respect to employment practices, nor any
internal audits or assessments of employment practices since April 21, 2016.
With respect to the employees of the Company and the Company Subsidiaries, there
are no material outstanding assessments, penalties, fines, liens, charges,
surcharges or other amounts due or owing by Sellers, the Company or the Company
Subsidiaries pursuant to Legal Requirements regarding unemployment compensation
benefits, social security or other benefits or obligations for employees,
workplace safety or insurance/workers’ compensation. Schedule 4.17 sets forth a
true and complete list of all material written notices or, to the Knowledge of
the Company, other material communications received since April  21, 2016; by
Sellers, the Company or the Company Subsidiaries from any Governmental Authority
or other third-party regarding any actual or possible violation of the
Occupational Safety and Health Act of 1970 and the rules promulgated thereunder
or any other applicable Legal Requirement establishing standards of, or
otherwise relating to, workplace safety.


4.18    Affiliate Transactions. Except as set forth on Schedule 4.18, the
Company and the Company Subsidiaries are not party to any Contractual Obligation
with Sellers or any Affiliate of Sellers and none of the Company or any Company
Subsidiaries has been party to any transaction involving Sellers, or any
Affiliate of Sellers (other than the payment of salaries, benefits and other
compensation in the ordinary course) since January 1, 2015. No LKQ Group Member
owns or has rights to any Intellectual Property that relates to product
technology or process used in the Business, nor will any such LKQ Group Member
own or have rights to any such Intellectual Property after consummation of the
Transactions other than pursuant to the Intellectual Property Agreement.


4.19    Customers and Suppliers.


4.19.1    Schedule 4.19.1 sets forth all OEM Customers to whom any of the
Company or the Company Subsidiaries has sold goods or services for the fiscal
year ended December 31, 2015. Since January 1, 2015, none of the Company or any
Company Subsidiary has received any written notice that any such OEM customers
has ceased, or intends to cease, to purchase goods or services from the Company
or any Company Subsidiary or to otherwise terminate or materially reduce its
relationship with the Company or any Company Subsidiary.


4.19.2    Schedule 4.19.2 sets forth the top 10 suppliers or vendors to whom any
of the Company or the Company Subsidiaries has paid consideration for goods or
services rendered for the fiscal year ended December 31, 2015. Since January 1,
2015, none of the Company or any Company Subsidiary has received any written
notice that






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




any such supplier or vendor has ceased, or intends to cease, to supply goods or
services to the Company or any Company Subsidiary or to otherwise terminate or
materially reduce its relationship with the Company or any Company Subsidiary.


4.20    Product Warranty; Liabilities. Since January 1, 2013, no warranties have
been given by the Company or any Company Subsidiary other than in the ordinary
course of business, and there have not been any material product recalls made by
or directed to the Company or any Company Subsidiary. Neither the Company nor
any Company Subsidiary has had any material Liability in respect of any product
recalls made by or directed to the Company or any Company Subsidiary.


4.21    Financial Advisory, Finder’s or Broker’s Fees. No financial advisor,
finder, agent or similar intermediary has acted on behalf of the Company or any
Company Subsidiary in connection with this Agreement or the Transactions, and
there are no brokerage commissions, finders’ fees or similar fees or commissions
payable in connection therewith based on any agreement, arrangement or
understanding with the Company or any Company Subsidiary or on any action taken
by the Company or any Company Subsidiary. There are no continuing Contractual
Obligations of the Company or any Company Subsidiary to any financial advisor,
finder agent or similar intermediary in connection with any other past, current
or prospective transaction.


4.22    ARG Business Distribution. No representation or warranty is made with
respect to, and no    representation or warranty in this Section 4 is or shall
be deemed to be an express or implied warranty of the Company pertaining to, the
business, assets, financial condition or results of operations of the
Distributed ARG Business. As of the date of the ARG Business Distribution, the
ARG Business Distribution will have (alone or in connection with any other
transaction): (i) been carried out As Agreed; (ii) not resulted in the giving of
any warranties or indemnification by any of the Company or the Company
Subsidiaries; (iii) not violated any Legal Requirement (including as a result of
not obtaining any required permit or authorization from any Governmental
Authority) or required any governmental authorizations under any Legal
Requirement that could not reasonably be expected to be received by the Closing
or that would not reasonably be expected to have a Material Adverse Effect; (iv)
not resulted in any employee of the Company or any Company Subsidiary becoming
employed by an LKQ Group Member (other than the ARG Employees); (v) not violated
any anti-assignment or change in control provision in any contract that would
not reasonably be expected to have a material adverse effect on the Business;
(vi) not result in any Person, other than Sellers, owning the capital stock of
the Company or the Company Subsidiaries; (vii) not resulted in any Liability to
the Company or the Company Subsidiaries that is not indemnifiable pursuant to
Section 10.2.6; or (viii) not otherwise resulted in a material adverse effect on
the Business. The ARG Business Distribution shall be duly authorized by all
necessary corporate actions of the Company and the Company Subsidiaries.




5.    REPRESENTATIONS AND WARRANTIES OF SELLERS.


Sellers jointly and severally represent and warrant to Buyers that the
statements contained in this Section 5 are true and correct as of the date of
this Agreement and as of the Closing Date




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






(except for representations and warranties that speak as of a specific date, in
which case such representations and warranties are true and correct as of such
date):
5.1    Organization, Power and Standing of Sellers. LKQ is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Each of Holdings and PGW is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. PGW
Canada is an unlimited liability corporation duly organized, validly existing
and in good standing under the laws of Canada. Each Seller has all requisite
limited or unlimited liability company or other appropriate power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party, to perform its obligations under such agreements and to
consummate the Transactions (including all power and authority to sell, assign,
transfer and convey the Company Interests as provided by this Agreement).


5.2    Authorization and Enforceability. The execution and delivery by each
Seller of this Agreement and the other Transaction Documents to which it is a
party, the consummation of the Transactions and the performance by each Seller
of its obligations hereunder and thereunder, have been duly authorized by all
necessary limited or unlimited liability company or other appropriate action on
the part of each Seller, including all actions required to be taken by the board
of managers or similar governing body of Sellers. This Agreement has been, and
the other Transaction Documents to which any Seller is a party, will be, duly
and validly executed and delivered by the applicable Seller party thereto and
each such agreement is, or will be, Enforceable against the applicable Seller
party thereto in accordance with its terms.


5.3    Non-Contravention, etc. The execution, delivery and performance by each
Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by each Seller of the Transactions, do not and will
not constitute, result in or give rise to (with or without notice or lapse of
time or both): (i) a breach or a violation of or a default under any provision
of the Organizational Documents of such Seller, (ii) a breach or violation of or
default under any provision of any Contractual Obligation of such Seller, or
(iii) a violation of, or the right of any Governmental Authority to challenge
any of the Transactions under, any Legal Requirement applicable to Sellers.


5.4    Governmental Consents and Approvals. No authorization, consent, permit,
approval or other order of, declaration or notice to, or filing with, any
Governmental Authority by or on behalf of any Seller is required for or in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents or the consummation of the Transactions, except
for (i) such filings as may be required under the HSR Act and (ii) such other
authorizations, consents, approvals, orders, declarations or filings, which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the ability of any Seller to consummate the
Transactions or to perform such Seller’s obligations under this Agreement and
the other Transaction Documents to which it is a party.


5.5    Ownership Units. Holdings is the record and beneficial owner of, and has
good, valid and marketable title to, the Company Interests, free and clear of
any and all Liens, and is the sole member of the Company. Upon consummation of
the Transactions, Buyers will own the Company Interests, free and clear of all
Liens.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








5.6    Litigation. There is no Action pending or threatened in writing against
any Seller (i) that has had or would have a material adverse effect on the
ability of such Seller to perform its obligations under this Agreement and the
other Transaction Documents to which it is a party, (ii) which seeks rescission
of or seeks to enjoin the consummation of this Agreement, any Transaction
Document to which it is a party or any of the Transactions, or (iii) relates to
the Company or any Company Subsidiary.


5.7    Financial Advisory, Finder’s or Broker’s Fees. No financial advisor,
finder, agent or similar intermediary has acted on behalf of Sellers or any of
their Affiliates in connection with this Agreement or the Transactions, and
there are no brokerage commissions, finders’ fees or similar fees or commissions
payable in connection therewith based on any agreement, arrangement or
understanding with Sellers or any of their Affiliates or on any action taken by
Sellers or any of their Affiliates. There are no continuing Contractual
Obligations of Sellers or any of their Affiliates to any financial advisor,
finder agent or similar intermediary in connection with any other past, current
or prospective transaction relating to the Business.


5.8    Solvency. As of the Closing and immediately after giving effect to the
Transactions, Sellers shall (i) be able to pay their debts as they become due,
(ii) own property that has a fair saleable value greater than the amounts
required to pay their debts (including a reasonable estimate of the amount of
all of their contingent liabilities and obligations), and (iii) have adequate
capital to carry on their businesses. Each Seller acknowledges that, in
connection with the Transactions, no transfer of property is being made by
Sellers and no obligation is being incurred by Sellers with the intent to
hinder, delay or defraud either present or future creditors of Buyers, Sellers,
the Company or any of the Company Subsidiaries.




6.    REPRESENTATIONS AND WARRANTIES OF BUYERS.


Buyers jointly and severally represent and warrant to Sellers that the
statements contained in this Section 6 are true and correct as of the date of
this Agreement and as of the Closing Date (except for representations and
warranties that speak as of a specific date, in which case such representations
and warranties are true and correct as of such date):
6.1    Corporate Matters.


6.1.1    Organization, Power and Standing of Buyers. Each of Vitro and Mexican
Buyer is duly incorporated and validly existing under the laws of Mexico. US
Buyer is duly incorporated, validly existing and in good standing under the laws
of the State of Delaware. Vitro Assets Corp. is duly incorporated, validly
existing and in good standing under the laws of the State of Texas. Each Buyer
has all requisite limited liability or other appropriate power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to perform its obligations under such agreements and to
consummate the Transactions (including all power and authority to purchase the
Company Interests as provided by this Agreement).


6.1.2    Authorization and Enforceability. The execution and delivery by each
Buyer of this Agreement and the other Transaction Documents to which it is a
party, the consummation of the Transactions and the performance by each Buyer of
its obligations




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






hereunder and thereunder, have been duly authorized by all necessary corporate
or other appropriate action on the part of each Buyer, including all actions
required to be taken by the board of directors or similar governing body of
Buyers. This Agreement has been, and the other Transaction Documents to which
any Buyer is a party will be, duly and validly executed and delivered by the
applicable Buyer party thereto and each such agreement is, or will be,
Enforceable against the applicable Buyer party thereto in accordance with its
terms.


6.1.3    Non-Contravention, etc. The execution, delivery and performance by each
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by each Buyer of the Transactions, do not and will
not constitute, result in or give rise to (with or without notice or lapse of
time or both): (i) a breach or a violation of or a default under any provision
of the Organizational Documents of such Buyer, (ii) a breach or violation of or
default under any provision of any Contractual Obligation of such Buyer, or
(iii)  a violation of, or the right of any Governmental Authority to challenge
any of the Transactions under, any Legal Requirement applicable to Buyers.


6.2    Governmental Consents and Approvals. No authorization, consent, permit,
approval or other order of, declaration or notice to, or filing with, any
Governmental Authority by or on behalf of any Buyer is required for or in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents or the consummation of the Transactions, except
for (i) such filings as may be required under the HSR Act and (ii) such other
authorizations, consents, approvals, orders, declarations or filings, which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the ability of any Buyer to consummate the
Transactions or to perform such Buyer’s obligations under this Agreement and the
other Transaction Documents to which it is a party.




6.3    Financing; Sufficiency of Funds; Solvency.


6.3.1    Buyers have delivered to Sellers true, correct and complete copies of
(a) a fully executed commitment letter dated on or about the date of this
Agreement (together with all exhibits, annexes, schedules and term sheets
attached thereto and as amended, modified, supplemented, replaced or extended
from time to time after the date of this Agreement in compliance with
Section 7.18, the “Equity Funding Letter”) from Vitro providing for an equity
investment in either Buyer, subject to the terms and conditions therein, in the
aggregate amount set forth therein (the “Equity Financing”) and (b) a fully
executed credit agreement (dated on or about the date of this Agreement with the
Financing Sources identified therein (together with all exhibits, annexes,
schedules and term sheets attached thereto and as amended, modified,
supplemented, replaced or extended from time to time after the date of this
Agreement in compliance with Section 7.18, collectively, the “Debt Documents”
and, together with the Equity Funding Letter, the “Financing Documents”),
providing, subject to the terms and conditions therein, for debt financing in
the amounts set forth therein (being collectively referred to as the “Debt
Financing” and, together with the Equity Financing, collectively referred to as
the “Financing”). As of the date of this Agreement, (i) none of the Financing
Documents has been amended or modified, and, to the Knowledge of Buyers, no such






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






amendment or modification is contemplated and (ii) none of the respective
obligations and commitments contained in such letters and documents have been
withdrawn, terminated or rescinded in any respect and, to the Knowledge of
Buyers, no such withdrawal, termination or rescission is contemplated. Buyers
have fully paid (or caused to be paid) any and all commitment fees or other fees
in connection with the Financing Documents that are payable on or prior to the
date of this Agreement. Assuming the Financing is funded in accordance with the
Financing Documents, the net proceeds contemplated by the Financing Documents
(after netting out applicable fees, expenses, original issue discount and
similar premiums and charges and after giving effect to the maximum amount of
flex (including original issue discount flex), if any, provided under the Debt
Documents) will be sufficient in the aggregate to make all payments required by
Section 3.1 and otherwise consummate the Transactions and pay all related fees
and expenses (such amount, the “Required Amount”). The Financing Documents are
(x) Enforceable in accordance with their respective terms against Buyers and, to
the Knowledge of Buyers, each of the other parties thereto and (y) in full force
and effect. As of the date of this Agreement, no event has occurred which, with
or without notice, lapse of time or both, would reasonably be expected to
constitute a default or breach on the part of any Buyer or, to the Knowledge of
Buyers, any other parties thereto under the Equity Funding Letter or the Debt
Documents. As of the date of this Agreement, assuming satisfaction or waiver of
the conditions to Buyers’ obligations to consummate the Transactions, Buyers do
not have any reason to believe that the conditions precedent set forth in the
Financing Documents will not be satisfied, that the Required Amount will not be
available on the Closing Date, or that Buyers or any other party to the Equity
Funding Letter or Debt Documents will be unable to satisfy on a timely basis any
term or condition of closing to be satisfied by it contained therein. The only
conditions precedent (including the market “flex” provisions, if any) related to
the obligations of Vitro to fund the full amount of the Equity Financing and the
lenders to fund the full amount of the Debt Financing are those expressly set
forth in the Equity Funding Letter and the Debt Documents, respectively. As of
the date of this Agreement, there are no side letters or other Contractual
Obligations or arrangements to which any Buyer or any of its Affiliates is a
party related to the Financing other than as expressly contained in the
Financing Documents delivered to Sellers prior to the date of this Agreement
that would (A) impair the enforceability of any of the Financing Documents, (B)
reduce the aggregate amount of any portion of the Financing (including by
increasing the amount of fees to be paid or original issue discount as compared
to the fees and original issue discount contemplated by the Financing Documents
on the date of this Agreement) such that the aggregate amount of the Financing
would be below the amount required to pay the Required Amount, (C) impose new or
additional material conditions precedent to the receipt of the Financing, (D)
otherwise adversely modify any of the conditions precedent to the Financing in a
material way or (E) reasonably be expected to prevent, materially impair or
materially delay the consummation of the Financing.




6.3.2    There are no circumstances or conditions that would reasonably be
expected to delay or prevent the availability of the Required Amount at the
Closing, other than as expressly set forth in the Financing Documents. Each
Buyer understands and acknowledges that the obligations of Buyers to consummate
the Transactions are not in any way contingent upon or otherwise subject to any
Buyer’s consummation of any




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






financing arrangement or obtaining of any financing, or the availability, grant,
provision or extension of any financing to Buyers. Assuming (i) the accuracy of
those representations and warranties of the Company and Sellers set forth in
Section 4 and Section 5, the accuracy of which is an express condition to
Closing, and (ii) satisfaction or waiver of the conditions to Buyers’
obligations to consummate the Transactions, Buyers will have the Required Amount
on the Closing Date.


6.3.3    As of the Closing and immediately after giving effect to the
Transactions, Buyers shall (i) be able to pay their debts as they become due,
(ii) own property that has a fair saleable value greater than the amounts
required to pay their debts (including a reasonable estimate of the amount of
all of their contingent liabilities and obligations), and (iii) have adequate
capital to carry on their businesses. Each Buyer acknowledges that, in
connection with the Transactions, no transfer of property is being made by
Buyers and no obligation is being incurred by Buyers with the intent to hinder,
delay or defraud either present or future creditors of Buyers, Sellers, the
Company or any of the Company Subsidiaries.


6.4    Litigation. There is no Action pending or threatened in writing against
any Buyer (i) that has had or would have a material adverse effect on the
ability of any Buyer to perform its obligations under this Agreement and the
other Transaction Documents to which it is a party or (ii) that seeks rescission
of or seeks to enjoin the consummation of this Agreement, any Transaction
Document or any of the Transactions.


6.5    Financial Advisory, Finder’s or Broker’s Fees. No financial advisor,
finder, agent or similar intermediary has acted on behalf of Buyers or any of
their Affiliates in connection with this Agreement or the Transactions, and
there are no brokerage commissions, finder’s fees or similar fees or commissions
payable in connection therewith based on any agreement, arrangement or
understanding with Buyers or any of their Affiliates or on any action taken by
Buyers or any of their Affiliates.


6.6    No Adverse Impact. To the Knowledge of Buyers, there are no material
events, facts or circumstances arising since January 1, 2011, relating to the
relationship between Buyers and their Affiliates, on the one hand, and any of
the Persons set forth on Schedule 8.6 or any of their respective Affiliates on
the other hand, that would reasonably be expected to adversely impact the
Company’s ability to obtain the applicable consents required pursuant to
Section 8.6.




7.    CERTAIN AGREEMENTS OF THE PARTIES.


7.1    Conduct of Business. Except (i) as otherwise set forth on Schedule 7.1 or
as otherwise contemplated by the ARG Business Distribution or this Agreement, or
(ii) for the operation or conduct of the Distributed ARG Business by the Company
or any of the Company Subsidiaries in a manner that would not affect the
Business or continue to affect the Company or any Company Subsidiary after the
consummation of the ARG Business Distribution, from the date of this Agreement
through the earlier of the Closing or the termination of this Agreement in
accordance with its terms, unless each Buyer provides its prior written consent
(which will not be unreasonably withheld, conditioned or delayed), the Company
and each Company Subsidiary will (A) conduct the business of the Company and
each Company Subsidiary in the ordinary




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






course of business consistent with past practice in all material respects and
(B) use commercially reasonable efforts, consistent with past practice, to
(X) maintain and preserve the value of the Business as a going concern, (Y) keep
available the services of the current officers, key employees of, and
consultants to, the Company or any of the Company Subsidiaries providing
services to the Business (subject to termination in the ordinary course of
business or as permitted by this Section 7.1), and (Z) keep the Business and
operations relating to the Business intact and preserve the Business, its
material rights, franchises, goodwill and relations with its clients, customers,
lessors, suppliers and others with whom it does business relating to the
Business so that they will be preserved after the Closing. Without limiting the
generality of the foregoing sentence, except (i) as otherwise set forth on
Schedule 7.1 or as otherwise contemplated by the ARG Business Distribution or
this Agreement or (ii) for the operation or conduct of the Distributed ARG
Business by the Company or any of the Company Subsidiaries in a manner that
would not affect the Business or continue to affect the Company or any Company
Subsidiary after the consummation of the ARG Business Distribution, from the
date of this Agreement through the earlier of the Closing or the termination of
this Agreement in accordance with its terms, the Company will not, and will not
cause or permit any Company Subsidiary to, without the prior written consent of
each Buyer, which will not be unreasonably withheld, conditioned or delayed:
7.1.1    amend the Organizational Documents of the Company or any Company
Subsidiary or vote in favor of or otherwise consent to any amendment to the
Organizational Documents of any Company Joint Venture;


7.1.2    transfer, issue, grant, sell, pledge or otherwise dispose of or grant
or suffer to exist any Lien with respect to any Equity Interests of the Company
or any Company Subsidiary or any Equity Interests in any Company Joint Venture
or any options, warrants, convertible securities or other rights of any kind to
acquire any such Equity Interests, or repurchase, redeem or otherwise acquire
any Equity Interests of the Company or any Company Subsidiary (other than
repurchases made in connection with the termination of employment of employees
of the Company or any Company Subsidiary);


7.1.3    make any Distributions or transfers of assets to Sellers (other than
compensation paid to any manager, director, officer, employee or individual
consultant to, or agent of, the Company in the ordinary course of business or
cash dividends and distributions made to holders of Equity Interests in the
Company or any Company Subsidiary in accordance with the applicable
Organizational Documents);


7.1.4    sell, lease, transfer, license or otherwise dispose of or grant or
suffer to exist any Lien with respect to any material Intellectual Property or
other material assets except for (i) sales or other dispositions of inventory or
equipment in the ordinary course of business consistent with past practice, (ii)
pursuant to existing Contractual Obligations, or (iii) non-exclusive license
agreements entered into with customers, distributors or original equipment
manufacturers in the ordinary course of business consistent with past practice;






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








7.1.5    enter into, amend, grant a waiver under or otherwise modify in any
material respect, or accelerate, terminate or cancel any, Material Contract or
any Contractual Obligation that, if entered into as of or prior to the date
hereof, would constitute a Material Contract or material Lease, in either case,
except in the ordinary course of business if such Material Contract or material
Lease would not materially impact the operation of the Business or as required
by applicable Legal Requirements, or enter into any Contractual Obligation for
the purchase of real property;


7.1.6    other than in the ordinary course of business (i) cancel or compromise
any Debt or claim, (ii) waive or release any right of material value, or
(iii) commence, institute, settle or agree to settle any Action, in the case of
each of the foregoing clauses (i), (ii) and (iii), involving any amount greater
than $500,000;


7.1.7    acquire or invest in the Equity Interests of, or lend or contribute
capital to, any Person that is not a Company Subsidiary or such Person’s
business (whether by merger, sale of stock, sale of assets or otherwise) except
as contemplated by Section 7.23;


7.1.8    create any direct or indirect Subsidiary of the Company;


7.1.9    (i) enter into or modify any employment contract or increase, amend,
fund in a rabbi trust or similar arrangement or otherwise accelerate the vesting
or payment of (A) the base salary, (B) the bonus opportunity, (C) severance, (D)
the employee benefits, or (E) any other compensation or benefits of any manager,
director, officer, employee, independent contractor or consultant to, or agent
of, the Company or any Company Subsidiary other than a Potential ARG Employee,
or (ii) pay or award, or commit to pay or award, any bonuses or incentive
compensation, except, in the case of each of the foregoing clauses (i) and (ii),
as required by a Material Contract or Company Plan pursuant to terms and
conditions in effect as of the date hereof or as required by applicable Legal
Requirements;


7.1.10    incur any Debt except (i) any capital lease listed on Schedule  4.2.7
or a capital lease that has a value of less than $500,000 in the aggregate,
provided that (A) such capital lease shall have been provided for in the CapEx
Budget and (B) any capital leases incurred pursuant to this Section 7.1.10 shall
not exceed $1,500,000 in the aggregate, and (ii) bank Debt incurred under the
Credit Agreement in the ordinary course of business consistent with past
practice;


7.1.11    assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the Debt or other Liabilities,
or incur or provide any other Guarantee, of any Person that is not a Company
Subsidiary or the Company, except in the ordinary course of business consistent
with past practice;


7.1.12    incur Liens, except for Liens securing Debt not prohibited by
Section 7.1.10;


7.1.13    enter into any transaction (other than on an arm’s-length basis) with
any Affiliate, any Seller or any Affiliate thereof, other than ordinary course
transactions






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




with employees consisting of the payment of benefits or compensation or
reimbursement of expenses;


7.1.14    settle or compromise any claim or Liability with respect to a material
amount of Tax, change (or make a request to any Tax Authority to change) any
material Tax election or other aspect of its method of accounting for Tax
purposes, enter into any closing agreement relating to Taxes, file any material
amended Tax Return, surrender any material right or claim to a refund of Taxes
or consent to any extension or waiver of the limitation period applicable to any
material Tax claim or assessment or any Tax Return; provided, that Sellers shall
be authorized to file any extension of time to file a Tax Return pursuant to the
ordinary course of filing of Tax Returns by Sellers;


7.1.15    adopt a plan of complete or partial liquidation, dissolution,
restructuring or recapitalization or file a petition in bankruptcy under any
provisions of federal or state bankruptcy law or consent to the filing of any
bankruptcy petition against the Company, any Company Subsidiary or any Company
Joint Venture under any similar Legal Requirements;


7.1.16    change its auditor or change its methods of accounting or accounting
practices (including with respect to reserves) in effect as of the date of this
Agreement except as required by changes in GAAP;


7.1.17    change in any material respect the policies or practices regarding
accounts receivable or accounts payable or fail to manage working capital in
accordance with past practices, if in each case such change or failure would
result in an adjustment as of the date of such charge of 4% or more to the
Working Capital Amount;


7.1.18    make any material capital expenditures other than as accounted for in
the CapEx Budget;


7.1.19    establish, adopt, enter into or terminate any Company Plan or any
plan, program, policy, agreement or arrangement that would be a Company Plan if
in effect as of the date hereof, or modify the terms of any employee benefit
under a Company Plan, in each case, other than as expressly required under this
Agreement or by applicable Legal Requirements;


7.1.20    pay any severance or termination pay other than in the ordinary course
of business consistent with past practice and consistent with the applicable
Company severance plans listed on Schedule 4.14.1 or as required by any Material
Contract set forth on Schedule 4.10 or a Company Plan on terms and conditions
existing as of the date of this Agreement;


7.1.21    (i) hire, terminate (except for cause as determined by the Company in
good faith and consistent with past practice) or promote any (A) (x) officer,
vice president or similar employee with senior management responsibilities or
any plant manager, or (y) individual who has target annual compensation greater
than $75,000, or (B) other than in the ordinary course of business consistent
with past practice, hire or engage the services of any independent contractor or
employee not described in






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






clause (A) above, or (ii) transfer the employment of any employee of the Company
or the Company Subsidiaries (other than any ARG Employee) to any entity other
than such employee’s employer as of the date of this Agreement;


7.1.22    during the 90 days prior to Closing, or in whole or in part as a
result of the transactions contemplated by this Agreement, effect or permit a
“mass layoff,” “plant closing” or similar mass employment separation as those
terms are defined under the federal Worker Adjustment and Retraining
Notification Act or any other federal, state or local Legal Requirement related
to mass employment separations (collectively, the “WARN Act”), or engage in any
action or conduct that triggers application of the WARN Act, whether occurring
prior to, as of the Closing Date or following the Closing;


7.1.23    except as required by any final certification order of the National
Labor Relations Board or any similar order from any comparable U.S. or foreign
Governmental Authority (in which case reasonable advance notice will be provided
to Buyer), recognize any labor union or any other association as the bargaining
representative of any employees;


7.1.24    except as required by any Legal Requirement (in which case reasonable
advance notice will be provided to Buyer), enter into, modify, change or
terminate any Collective Bargaining Agreement, or negotiations for a collective
bargaining agreement, with any labor union or other association with respect to
any employees;


7.1.25    enter into any agreement or arrangement that limits or otherwise
expressly restricts the Company or any of the Company Subsidiaries or any of
their present or future Affiliates or any successor thereto from engaging or
competing in any line of business and/or in any location;


7.1.26    enter into any written contract with any stockholder, director or
officer (other than employment-related contracts with directors or officers to
the extent permitted under Sections 7.1.19, 7.1.20 and 7.1.21) of the Company or
any Company Subsidiary that will survive the Closing;


7.1.27    abandon, cancel, invalidate, voluntarily permit to lapse, fail to
renew, continue to prosecute, protect, defend or otherwise dispose of any
Company Intellectual Property;


7.1.28    allow any policies or binders of insurance coverage in effect as of
the date hereof to lapse or otherwise become ineffective, other than those that
are replaced by a substantially similar policy;


7.1.29    enter into a new line of business or abandon or discontinue any
existing line of business; or


7.1.30    enter into any Contractual Obligation to do any of the actions
referred to in Section 7.1.1 through Section 7.1.30.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








Other than the right to consent or withhold consent with respect to the
foregoing matters (which consent will not be unreasonably withheld, delayed or
conditioned), nothing contained in this Agreement will give to Buyers, directly
or indirectly, any right to control or direct the operations of the Company or
any Company Subsidiary prior to the Closing. Prior to the Closing, Sellers, the
Company and the Company Subsidiaries shall exercise, consistent with the terms
and conditions of this Agreement, complete control and supervision over the
business and operations of the Company and the Company Subsidiaries.
Notwithstanding anything to the contrary contained herein, nothing shall
prohibit Sellers from time to time from (i) sweeping cash from the accounts of
the Company or a Company Subsidiary, including making any distributions or
dividends in furtherance thereof, and retaining such cash for their own account
or the account of any of their Affiliates or (ii) paying, pre-paying, reducing
or otherwise discharging any Debt of the Company or a Company Subsidiary up
until the completion of the Closing.
7.2    Preparation for Closing. Buyers, on the one hand, and Sellers, on the
other hand, shall use their respective reasonable best efforts to take or cause
to be taken all actions necessary or desirable to bring about the fulfillment of
each of the conditions precedent to the obligations of the other set forth in
this Agreement, including making all necessary registrations and filings
(including filings under the HSR Act and any other applicable Legal
Requirements) with any Governmental Authority, and obtaining all necessary
waivers, consents and approvals from, and taking all steps to avoid any action
or Action by, any Governmental Authority, subject to the following:


7.2.1    Regulatory Compliance.


7.2.1.1    Buyers and the Company will use their reasonable best efforts to
prepare, and as promptly as practicable, but no later than 15 Business Days
following the date hereof, make all necessary registrations and filings with the
appropriate Governmental Authorities, including a notification with respect to
the Transactions pursuant to the HSR Act (indicating with each such notification
and filing a request for early termination or acceleration of any applicable
waiting period, where permitted), supply all information requested by
Governmental Authorities in connection with all such filings and any applicable
Antitrust Laws, and consider in good faith the views of the other Party in
responding to any such request. Buyers will be solely responsible for all filing
fees required to be paid in connection therewith. The Parties will use their
respective reasonable best efforts and will cooperate fully with one another to
comply as promptly as practicable with all governmental requirements applicable
to the Transactions and to obtain promptly all approvals, orders, permits or
other consents of any applicable Governmental Authorities necessary for the
consummation of the Transactions. Each of the Parties will furnish to the other
Parties and, upon request, to any Governmental Authorities, such information and
assistance as may be reasonably requested in connection with the foregoing,
including by responding promptly to and complying fully with any request for
additional information or documents under the HSR Act or any other applicable
Antitrust Laws. The Parties will use their respective reasonable best efforts to
resolve favorably any review or consideration of the antitrust aspects of the
Transactions by any Governmental








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








Authority with jurisdiction over the enforcement of any applicable Antitrust
Laws.




7.2.1.2    Each Party will use its reasonable best efforts to (i) avoid the
entry of, or have vacated or terminated, any Governmental Order that would
restrain, prevent or delay the consummation of the Transactions, including by
defending through litigation on the merits any claim asserted in any court,
agency or other Action by any Person, including a Governmental Authority, and
(ii) avoid or eliminate any impediment under any applicable Antitrust Law that
may be asserted by any Governmental Authority with respect to the Transactions
so as to enable their consummation as soon as reasonably possible; provided that
notwithstanding anything in this Agreement to the contrary, no Party shall be
required to (and Sellers shall not and shall cause the Company not to, without
the prior written consent of Buyers, which consent may be withheld for any
reason) proffer or agree to license, sell or lease or otherwise dispose of or
hold separate, pending such disposition, any of its or its Affiliates’ assets,
rights, product lines, businesses or other operations or assets.




7.2.1.3    The Company and Buyers will promptly notify the other Party of any
substantive communication it or its Affiliates receive from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other Parties to review in advance any proposed communication by it
to any Governmental Authority. Neither the Company nor any Buyer will agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry with respect to this Agreement or the
Transactions unless it consults with the other Parties in advance and, to the
extent permitted by such Governmental Authority, gives the other Parties the
opportunity to attend and participate at such meeting.


7.2.2    China State Administration of Taxation. Sellers shall (x) comply as
promptly as practicable with the notice and reporting provisions available under
the China State Administration of Taxation’s Bulletin on Several Issues of
Enterprise Income Tax on Income Arising from Indirect Transfers of Property by
Non-resident Enterprises (SAT Bulletin 2015 No. 7), dated February 3, 2015, that
may be applicable to the Transactions and are invoked by any Party and (y)
furnish to Buyers and, upon request, to the China State Administration of
Taxation, such information and assistance as may be reasonably requested in
connection with the foregoing. The costs of filing of any such notice and
reporting shall be borne 50% by Buyers and 50% by Sellers, provided that the
aggregate amount to be paid by Buyers pursuant to this Section 7.2.2 shall not
exceed $10,000.




7.2.3    Consents. Prior to the Closing Date, upon Buyers’ written request and
at Buyers’ expense, the Company shall use commercially reasonable efforts (but
the Company, Sellers and their respective Affiliates shall have no obligation to
pay any fees or incur any expenses or other Liabilities) to secure such written
consents or waivers or provide notice under or with respect to the Contractual
Obligations described on Schedule 7.2.3); provided, that, except as otherwise
provided in Section 8.6, (i) Buyers






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




 
shall be primarily responsible for drafting all proposed consent, waiver or
notice documentation (subject to the Company’s review and reasonable comment)
and (ii) the obtaining of any such consents or waivers or the provision of such
notices shall not be deemed to be conditions to the obligations of the Parties
to consummate the Transactions, and the failure to obtain any such consents or
waivers shall not be deemed a breach of this Agreement by Sellers or the
Company.


7.3    Employees.


7.3.1    For the one-year period following the Closing (or such shorter period
as the applicable Company Employees continue to be employed by Buyers, the
Company or any Company Subsidiary after the Closing), Buyers shall cause the
Company, and, if applicable, the Company Subsidiaries, to provide to their
respective employees that continue to be employed by Buyers, the Company or the
Company Subsidiaries after both the ARG Business Distribution and the Closing
(such employees together with the Canadian Transferred Employees, the “Company
Employees”), benefit plans, programs and arrangements with compensation and
benefits (other than equity-based compensation and retention and change in
control benefits (it being understood and agreed that the exclusion of such
benefits does not relieve Buyers, the Company or the Company Subsidiaries from
any legal obligation such Party has under any existing Company Plan or
Contractual Obligation)) that are substantially similar in the aggregate to
those provided (i) to such employees as of immediately prior to the Closing or
(ii) to similarly situated employees of Buyers and their Subsidiaries as
determined by Buyers in their sole discretion. A Buyer or an Affiliate of a
Buyer shall make offers of employment to the PGW Canada employees listed on
Schedule 7.3.1 (the “Potential Canadian OEM Employees”) effective on the Closing
Date, on terms and conditions of employment that are substantially similar in
all respects to (i) such terms and conditions of employment applicable to
similarly situated employees of Buyers and their Subsidiaries or (ii) those
terms and conditions under which such Potential Canadian OEM Employees were
employed by PGW Canada immediately prior to the Closing Date, as determined by
Buyers in their sole discretion.  Employees who are offered and accept
employment with a Buyer or an Affiliate of a Buyer shall be referred to herein
as the “Canadian Transferred Employees.”  Buyers or their Affiliates shall bear
all of the Liabilities, obligations and costs relating to any claims made by any
Potential Canadian OEM Employee for any statutory, common law or contractual
severance benefits payable to such Potential Canadian OEM Employee arising out
of Buyers’ or their Affiliates’ failure to make an offer of employment to such
Potential Canadian OEM Employee in accordance with the terms of this Agreement.
Sellers shall bear all of the Liabilities, obligations and costs relating to any
statutory, common law or contractual severance benefits payable to a Potential
Canadian OEM Employee to the extent Buyers or their Affiliates make an offer of
employment to such Potential Canadian OEM Employee in accordance with the terms
of this Agreement; provided that, for the avoidance of doubt, Sellers shall not
be responsible for any such amounts or benefits payable by Buyers or their
Affiliates as a result of the termination of employment of any Canadian
Transferred Employee with Buyers or their Affiliates following the Closing.
Nothing set forth in this Section 7.3.1 will create a contract of employment
with or for the benefit of any employee, or change such employee’s status as an
employee at-will. For the 31-day period immediately






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








following the Closing Date, neither Buyers nor the Company or any of the Company
Subsidiaries (including any person or committee thereof) shall be permitted to
modify, amend, terminate or discontinue, in whole or in part, any or all of the
provisions of the Severance Plan A, dated March 15, 2009, (and further amended)
of Pittsburgh Glass Works, LLC (the “Severance Plan”) as in effect immediately
prior to the Closing Date, provided that nothing herein shall prohibit Buyers,
the Company or the Company Subsidiaries from amending or modifying the Severance
Plan to the extent the applicable Company Employee consents to such amendment or
modification. For the avoidance of doubt, any amendment, modification,
termination or discontinuance of the Severance Plan on or after 31 days
following the Closing Date shall not affect a participant’s right to benefits
under the Severance Plan to which the participant became entitled prior to such
amendment, modification, termination or discontinuance without such
participant’s consent. Notwithstanding the foregoing, Buyers shall honor the
terms of any existing Collective Bargaining Agreement covering Company
Employees, but nothing in this Section 7.3.1 or otherwise in this Agreement
shall prevent Buyers from changing any employment term for employees represented
by a labor organization following collective bargaining with the labor
organization representing such employees, or consistent with any right or
obligation arising under a Collective Bargaining Agreement.


7.3.2    With respect to any employee benefit plan, program or policy that is
made available by Buyers, the Company or any Company Subsidiary after the
Closing Date to any Company Employee: (i) all periods of service with the
Company or any Company Subsidiary or, with respect to the Canadian Transferred
Employees only, PGW Canada, as applicable, or any predecessor entity thereto (to
the extent recognized by the Company, such Company Subsidiary or PGW Canada
prior to the Closing in respect of a comparable Employee Plan), by any such
employee prior to the Closing Date, will be credited for eligibility,
participation and vesting purposes (but not benefit accrual purposes) under such
plan, program or policy and for purposes of calculating level of benefits under
any severance, sick leave or vacation plans, except (A) with respect to any plan
that provides retiree welfare benefits, (B) for purposes of participation
eligibility under any defined benefit pension plan or plan providing
post-retirement pension plan benefits (other than a Company Plan), or (C) for
purposes of any plan, program or arrangement (1) under which similarly situated
employees of Buyers and their Subsidiaries do not receive credit for prior
service or (2) that is grandfathered or frozen, either with respect to level of
benefits or participation, and (ii) with respect to any Welfare Plans for which
such employee may become eligible after the start of the plan year in which the
Closing Date occurs, Buyers shall or shall make commercially reasonable efforts
to cause such plans to provide credit for the year in which the Closing occurs
for any co-payments or deductibles and maximum out-of-pocket payments by such
employees and to waive all pre-existing condition exclusions and waiting
periods, other than (x) to the extent permitted by applicable Legal
Requirements, limitations or waiting periods that had not been satisfied under
the corresponding Company Plan and (y) in the case of sub-clauses (i) and (ii),
to the extent that such credit would result in a duplication of benefits with
respect to the same period of service, under corresponding Company Plans prior
to the Closing Date. Buyers will or will cause the Company and, if applicable,
the Company Subsidiaries, to recognize vacation days previously accrued and
reserved by the Company, any Company Subsidiary or, with respect to the Canadian






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








Transferred Employees only, PGW Canada immediately prior to the Closing Date to
the extent reflected on Schedule 7.3.2, which will be provided by Sellers to
Buyers no later than three Business Days prior to Closing.


7.3.3    Following the Closing Date, Sellers and their Affiliates shall retain
(or assume, as applicable) and fulfill all Liabilities arising out of the
employment (or termination thereof) of or compensation or benefits due to any
Potential ARG Employee, ARG Employee, Former ARG Employee, or current or former
employee of Sellers or their Affiliates (other than the Company and the Company
Subsidiaries), including any such Liabilities related to such individuals’
participation in or eligibility for any Company Plan. If an LKQ Group Member
made any payment to any Company Employee set forth on Schedule 7.3.3 pursuant to
a Seller Plan that has the actual effect of reducing any severance obligation to
such Company Employee as a result of the termination of employment of such
Company Employee by Buyers or their Subsidiaries after the Closing, then Buyers
shall reimburse such LKQ Group Member promptly following the termination of such
Company Employee in an amount equal to the amount by which the severance
obligation to such Company Employee is reduced.




7.3.4    The Parties acknowledge and agree that all provisions contained in this
Section 7.3 are included for the sole benefit of the respective Parties and
shall not create any right, including any third-party beneficiary right, (i) of
any current or former employee, independent contractor or other service provider
or any participant or any beneficiary thereof in any Company Plan or any
Employee Plan of Buyers, the Company or any Company Subsidiary, or (ii) to
employment or continued employment or any term or condition of employment with
Buyers, the Company or any Company Subsidiary or any Affiliate thereof. Nothing
in this Agreement, express or implied, shall (x) be construed as an amendment to
or adoption of any collective bargaining agreement, Company Plan or any other
employee benefit or compensation plan, program or arrangement of Buyers, the
Company, any Company Subsidiary or any Affiliate thereof, or (y) interfere with
or limit Buyers’, the Company’s or any Company Subsidiaries’ or any of their
Affiliate’s ability to, following the Closing Date, amend, modify or terminate
any collective bargaining agreement, Company Plan or any other benefit or
compensation plan, program, agreement, policy, contract or arrangement or to
terminate the employment of any Company Employee for any reason following the
Closing Date, in each case in accordance with its terms.


7.3.5    The Parties will reasonably cooperate in good faith with respect to any
communications to employees of the Company and the Company Subsidiaries (other
than the communication with the Potential ARG Employees, which, except as
provided in Section 7.14.8.4, shall be handled in Sellers’ sole discretion)
regarding the Transactions. Sellers will provide Buyers with a reasonable
opportunity to review and comment on any communications intended for such
employees that it desires or has to send to such employees prior to the Closing
Date.


7.3.6    Prior to the Closing, Sellers shall, or shall cause the Company and the
Company Subsidiaries to: (x) satisfy all requirements to inform, consult with or
provide notice of any of the Transactions (including the implementation of the
ARG Business






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Distribution) to any labor union, works council or other employee representative
bodies representing all or any category of Company Employees; and (y) upon
timely request by any labor organization representing any Company Employee,
bargain in good faith with respect to the Transactions and the effects of this
Agreement on such employees, provided that none of the Company, the Company
Subsidiaries nor Seller shall modify or amend any Collective Bargaining
Agreement applicable to the Business in connection with such effects bargaining
in a manner that increases the employer’s obligations thereunder without the
consent of Buyer (not to be unreasonably withheld, conditioned or delayed).


7.3.7    Subject to Section 7.3.1, Buyers shall be responsible for determining
and paying to eligible Company Employees the annual bonus awards in respect of
the calendar year in which the Closing occurs (“Closing Year Bonuses”);
provided, however, that Sellers shall reimburse Buyers for their portion of the
Closing Year Bonuses for Closing Year Bonuses awarded under a Company Plan
substantially similar to the Company Plan in effect immediately prior to the
Closing in an aggregate amount equal to the product obtained by multiplying (A)
the aggregate amount of the Closing Year Bonuses by (B) the quotient obtained by
dividing (i) the number of days from and including January 1 of the year in
which Closing occurs, through and including the date on which the Closing Date
occurs by 366 days, such reimbursement to be made in cash within ten calendar
days following receipt by Sellers of written confirmation from Buyers of the
payment of the Closing Year Bonuses. Sellers shall cause the Company to pay any
outstanding annual bonus awards for 2016 (the “2016 Bonuses” and together with
the “Closing Year Bonuses,” the “Bonuses”) in the ordinary course of business
and consistent with past practice (including timing of payment) and to the
extent all or a portion of the 2016 Bonuses are not paid prior to the Closing,
Sellers shall reimburse the Company for the portion of any 2016 Bonuses that are
earned in accordance with the terms and conditions of the applicable Company
Plan as determined in the reasonable discretion of Sellers but not paid prior to
the Closing within 10 calendar days following receipt by Sellers of written
confirmation from Buyers of the payment of the 2016 Bonuses.




7.4    Access Prior to Closing.


7.4.1    Sellers shall, and shall cause the Company and each Company Subsidiary
to, permit Buyers and their Representatives to have reasonable access, from the
date of this Agreement through the earlier of the Closing or the termination of
this Agreement in accordance with its terms, to (a) all employees, offices,
properties, facilities, agreements, assets, permits, records, books, affairs and
any other information of the Company and the Company Subsidiaries, as Buyers may
from time to time reasonably request; and (b) furnish to Buyers and their
Representatives such additional monthly financial, technical and operating data
and other information produced in the ordinary course of business as Buyers may
from time to time reasonably request, in the case of each of (a) and (b) for
purposes of (x) consummating the Transactions and preparing to operate the
Business following the Closing, and (y) in order for any Party to comply with
the notice and reporting provisions available under the China State
Administration of Taxation’s Bulletin on Several Issues of Enterprise Income Tax
on






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Income Arising from Indirect Transfers of Property by Non-resident Enterprises
(SAT Bulletin 2015 No. 7), dated February 3, 2015.




7.4.2    All access pursuant to Section 7.4.1 shall be conducted (i) during
normal working hours, (ii) under the reasonable supervision of the personnel of
the Company, the Company Subsidiaries or the Company Joint Ventures, (iii) at
Buyers’ expense, and (iv) upon reasonable notice, to the extent that Buyers and
their Representatives do not unreasonably disrupt the personnel and operations
of the Company or the Company Subsidiaries. Notwithstanding anything to the
contrary set forth in this Agreement, (x) no such Person will have access (1) to
personnel records of the Company or any Company Subsidiary relating to
individual performance or evaluation records, medical histories or other
information which in the Company’s good faith opinion is sensitive or the
disclosure of which could subject the Company or any Company Subsidiary to risk
of liability, (2) for purposes of conducting any environmental sampling or
testing, except with Sellers’ prior written consent or (3) to documentation or
other information primarily relating to the Distributed ARG Business, and (y)
neither the Company nor any Company Subsidiary will be required to disclose any
information if doing so (1) could violate any Contractual Obligation or Legal
Requirement to which the Company or any Company Subsidiary is a party or is
subject or (2) Sellers believe in good faith could result in a loss of the
ability to successfully assert a claim of privilege (including the
attorney-client and work product privileges).


7.4.3    All information provided pursuant to Section 7.4.1 will be subject to
the confidentiality agreement dated May 30, 2016, between LKQ and Vitro (the
“Confidentiality Agreement”) and Section 7.10.4.




7.5    Access After Closing.




7.5.1    Subject to the next sentence, for a period of five years after the
Closing Date, Buyers will, and agree to cause the Company and each Company
Subsidiary to, preserve and keep, and Sellers and their Representatives will
have reasonable access to, the books and records of the Company and the Company
Subsidiaries to the extent that such access may reasonably be required by such
Persons in connection with matters relating to or affected by the ownership of
the Company or any Company Subsidiary prior to the Closing. If the Company or
any Company Subsidiary desires to dispose of any such books and records prior to
the expiration of such five-year period, the Company will, prior to such
disposition, notify Sellers and give Sellers and their Representatives a
reasonable opportunity, at such parties’ expense, to segregate and remove such
books and records as such Persons may select.


7.5.2    All access pursuant to Section 7.5.1 shall be conducted (i) during
normal working hours, (ii) under the reasonable supervision of the personnel of
the Company or the Company Subsidiaries, (iii) at Sellers’ expense, and
(iv) upon reasonable notice, to the extent that Sellers and their
Representatives do not unreasonably disrupt the personnel and operations of the
Company or the Company Subsidiaries. Notwithstanding anything to the contrary
set forth in this Agreement, (x) no such Person will have access to personnel
records of the Company or any Company Subsidiary relating to individual




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






performance or evaluation records, medical histories or other information which
in the Company’s good faith opinion is sensitive or the disclosure of which
could subject the Company or the Company Subsidiaries to risk of liability, and
(y) neither the Company nor any Company Subsidiary will be required to disclose
any information if doing so (1) could violate any Contractual Obligation or
Legal Requirement to which the Company or any Company Subsidiary is a party or
is subject or (2) it believes in good faith could result in a loss of the
ability to successfully assert a claim of privilege (including the
attorney-client and work product privileges).


7.5.3    All information provided pursuant to Section 7.5.1 will be subject to
Section 7.10.1.




7.6    Indemnification of Managers, Directors, Officers and Employees.




7.6.1    From and after Closing, each Buyer shall, or shall cause the Company
and each of the Company Subsidiaries to, exculpate, indemnify and hold harmless
all individuals who at any time prior to or at the Closing were, are or will be
managers, directors, officers, employees and agents of the Company and the
Company Subsidiaries (collectively, “D&O Indemnified Persons”) to the fullest
extent currently provided under the Organizational Documents of the Company and
the Company Subsidiaries and permitted by Legal Requirements from and against
all Losses arising out of acts or omissions by any D&O Indemnified Persons at or
prior to the Closing. Without limiting the foregoing, from and after Closing,
the exculpation, indemnification and advancement provisions in the
Organizational Documents of the Company and the Company Subsidiaries, in each
case as of the date of this Agreement, will not be repealed, terminated,
limited, amended or in any other way changed, in any way adverse to the D&O
Indemnified Persons, for at least six years after the Closing Date unless, and
only to the extent, required by applicable Legal Requirements. With respect to
any right to indemnification or advancement of D&O Indemnified Persons with
respect to actions taken or omissions to act occurring at or prior to the
Closing Date, the Company and each Company Subsidiary, as applicable, shall be
the indemnitor of first resort, responsible for all such indemnification or
advancement that any D&O Indemnified Persons may have from any direct or
indirect equity holder of the Company (or any Affiliate thereof) and without
right to seek subrogation, indemnity or contribution.


7.6.2    If the Company or any Company Subsidiary (or, in each case, any of its
successors or assigns) transfers all or substantially all of its properties and
assets to any Person (whether by merger, sale of equity, sale of assets,
recapitalization or any other transaction or series of transactions), then, and
in each such case, proper provision will be made so that the successors and
assigns of the Company or any Company Subsidiary, as applicable, fully assume
the obligations set forth in this Section 7.6. This Section 7.6 will be for the
benefit of, and will be enforceable by, the D&O Indemnified Persons and their
respective heirs, executors, administrators and estates, and such Persons will
be intended third-party beneficiaries of this Agreement for such purposes.


7.6.3    Sellers shall cause the Company to maintain, through the Closing Date,
the Company’s and the Company Subsidiaries’ existing directors’ and officers’




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






insurance, fiduciary liability insurance, professional liability insurance and
employment practices liability insurance in full force and effect without
reduction of coverage.


7.6.4    The rights of each D&O Indemnified Person under this Section 7.6 will
be in addition to any rights each such Person may have under the Organizational
Documents of the Company and the Company Subsidiaries, or under any Legal
Requirement. These rights will survive consummation of the Transactions and may
not be eliminated or limited in any way whatsoever except as set forth herein.
These rights are intended to benefit, and will be enforceable by, each D&O
Indemnified Person, and their respective heirs, executors, administrators and
estates, and each such Person will be an intended third-party beneficiary of
this Agreement for such purposes.




7.7    Exclusivity.


7.7.1    During the period from the date of this Agreement through the earlier
of the Closing or the termination of this Agreement in accordance with its
terms, Sellers will not, nor will they permit any of their Affiliates (including
the Company and the Company Subsidiaries), officers, managers, directors,
employees, representatives, consultants, financial advisors, attorneys,
accountants or other agents to (i) take any action to solicit, encourage,
initiate, induce, engage in or otherwise facilitate discussions or negotiations
with, (ii) provide any information to, or (iii) enter into any agreement with,
any Person (other than Buyers and their Affiliates) concerning any purchase of
any of the Company’s or any of the Company Subsidiary’s Equity Interests, any of
the Company’s direct or indirect Equity Interests in the Company Joint Ventures
or any merger or sale of substantial assets or similar transaction involving the
Company, any Company Subsidiary or any Company Joint Venture (an “Alternative
Transaction”), except, in each case, (A) assets sold in the ordinary course of
business or (B) assets or Equity Interests of Company Subsidiaries distributed
or transferred pursuant to the ARG Business Distribution.


7.7.2    In addition to Sellers’ obligations pursuant to Section 7.7.1, Sellers
shall promptly (and in any event within two Business Days after receipt thereof
by Sellers or any of their Affiliates) advise Buyers in writing of the receipt
by Sellers or any of their Affiliates of any request for information with
respect to any Alternative Transaction or any inquiry with respect to or which
would reasonably be expected to lead to an Alternative Transaction, including,
as applicable, the material terms and conditions of, and the identity of the
Person making, such request or inquiry.


7.8    Waiver of Conflicts; Privilege. Each Buyer, on behalf of itself and each
of its Affiliates (including the Company and each Company Subsidiary following
the Closing Date) (collectively, the “Buyer Related Parties”) hereby waives any
claim that K&L Gates LLP or any other legal counsel representing the Company or
any of the Company Subsidiaries prior to the Closing (each a “Prior Company
Counsel”) in connection with this Agreement, the negotiation thereof or the
Transactions (each a “Pre-Closing Representation”) has or will have a conflict
of interest or is or will be otherwise prohibited from representing any Seller
or any officer, director, member, manager or Affiliate of any Seller
(collectively, the “Seller Related Parties,” which for the avoidance of doubt
will not include the Company or any Company Subsidiary following the






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Closing) in any dispute with any of the Buyer Related Parties or any other
matter relating to this Agreement, the negotiation thereof or the Transactions,
in each case, after the Closing, even though the interests of one or more of the
Seller Related Parties in such dispute or other matter may be directly adverse
to the interests of one or more of the Buyer Related Parties and even though
Prior Company Counsel may have represented the Company or one or more of the
Company Subsidiaries in a matter substantially related to such dispute or other
matter and may be handling ongoing matters for one or more of the Buyer Related
Parties. Buyers, on behalf of all of the Buyer Related Parties, hereby covenant
and agree that, as to all communications between any Prior Company Counsel, on
the one hand, and any Seller Related Parties or the Company or one or more of
the Company Subsidiaries (with respect to the Company or one or more of the
Company Subsidiaries, solely prior to the Closing), on the other hand, that
relate in any way to the Pre-Closing Representation (the “Seller Parties’
Pre-Closing Confidential Communications”), the attorney-client privilege and the
expectation of client confidence belong to and shall be controlled by Sellers
(on behalf of the Seller Related Parties) and shall not pass to or be claimed by
any Buyer Related Parties following the Closing. All books, records and other
materials of the Company and the Company Subsidiaries in any medium containing
or reflecting any of the Seller Parties’ Pre-Closing Confidential Communications
or the work product of legal counsel with respect thereto, are hereby assigned
and transferred to Sellers. Without limitation of the foregoing, no Buyer
Related Parties may use or rely on any communications described in the
immediately preceding sentence in any Action against or involving any of the
Seller Related Parties. Notwithstanding the foregoing, if after the Closing a
dispute arises between any Buyer, the Company or one or more of Company
Subsidiaries, on the one hand, and a third party other than (and unaffiliated
with) any Seller or one or more of its Affiliates, on the other hand, then
Buyers, the Company or such Company Subsidiary (to the extent applicable) may
assert the attorney-client privilege to prevent disclosure to such third party
of confidential communications by Prior Company Counsel; provided, that none of
Buyers, the Company or any of the Company Subsidiaries may waive such privilege
without the prior written consent of Sellers. This Section 7.8 is for the
benefit of the Seller Related Parties and each Prior Company Counsel, and the
Seller Related Parties and each Prior Company Counsel are intended third party
beneficiaries of this Section 7.8. This Section 7.8 shall survive the Closing
indefinitely, shall be irrevocable and no term of this Section 7.8 may be
amended, waived or modified without the prior written consent of Sellers and the
Prior Company Counsel affected thereby. Buyer acknowledges that it has had
adequate opportunity to consult with counsel of its choosing and has consulted
with such counsel in connection with its decision to agree to the terms of this
Section 7.8.


7.9    Confidentiality. Each Party will treat, and will cause its respective
Affiliates, counsel, accountants and other advisors and representatives to
treat, all nonpublic information obtained in connection with this Agreement and
the Transactions as confidential in accordance with the terms of the
Confidentiality Agreement. The terms of the Confidentiality Agreement are hereby
incorporated by reference and will continue in full force and effect until the
Closing, at which time such Confidentiality Agreement will terminate. If this
Agreement is for any reason terminated prior to the Closing, the Confidentiality
Agreement will continue in full force and effect as provided in Section 12.2 in
accordance with its terms.


7.10    Restrictive Covenants.








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






7.10.1    Seller Nondisclosure. Each Seller covenants and agrees that for a
period of two years following the Closing Date, such Seller shall not, except in
connection with the Permitted ARG Business, disclose or use, directly or
indirectly, any Business Confidential Information except in connection with such
Seller’s continuing commercial relationship with the Company or any Company
Subsidiary, including pursuant to the Supply Agreement, or except as otherwise
provided below. If the disclosure of Business Confidential Information is
required by any Legal Requirement, each Seller agrees to use commercially
reasonable efforts to provide Buyers an opportunity to object, at their sole
expense, to the disclosure and shall give Buyers as much prior written notice as
is commercially reasonable under the circumstances. Nothing in this
Section 7.10.1 shall limit the disclosure of any Business Confidential
Information (i) to the extent required by applicable Legal Requirements
(provided, that, unless legally prohibited, Sellers shall give Buyers prior
notice of such legally compelled disclosure as promptly as reasonably
practicable), (ii) in connection with the defense or prosecution of any Action
or claim (including any Action arising from or relating to this Agreement or the
Transactions or other documents and agreements entered into in connection with
this Agreement (whether or not any Buyer is a party)), (iii) as necessary in
connection with the preparation, filing and delivery of Tax Returns, insurance
claims and/or financial reports, or (iv) to Representatives of Sellers and their
Affiliates who have a need to know in connection with any of the foregoing. For
purposes of this Section 7.10.1, “Business Confidential Information” means all
confidential or proprietary information of the Company or any Company Subsidiary
or any Seller exclusively relating to the Business or the property and assets of
the Company and the Company Subsidiaries exclusively used in the Business;
provided, that “Business Confidential Information” shall not include information
which (i) has been, is or becomes generally available to the public other than
as a result of a disclosure in violation of Sellers’ obligations under this
Section 7.10.1, (ii) information that was or is independently developed by any
Seller or any of Sellers’ Affiliates or Representatives without the use of or
reference to the Business Confidential Information, or (iii) information which
becomes known to any Seller or any of Sellers’ Affiliates or Representatives
after the date hereof other than as a result of a disclosure in violation of any
Seller’s obligations under this Agreement; “Business Confidential Information”
specifically includes information relating to the products, services,
strategies, pricing, customers, representatives, suppliers, distributors,
technology, finances, employee compensation, computer software and hardware,
inventions, developments and trade secrets of the Company or any Company
Subsidiary that exclusively relate to the Business.




7.10.2    Seller Non-Solicitation. Each Seller covenants and agrees that for a
period of 30 months following the Closing Date, such Seller shall not, and shall
cause its Affiliates not to, without the prior written consent of Buyers, either
directly or indirectly, solicit or induce, or attempt to solicit or induce,
whether or not for consideration, any Company Employee set forth on Schedule
7.10.2 to terminate or abandon his or her employment with the Company or any
Company Subsidiary; provided, however, that the foregoing restrictions shall not
restrict any right of Sellers or their Affiliates to (i) solicit any Company
Employee whose employment is terminated by Buyers, the Company or any Company
Subsidiary or who has not been employed by the Company for the nine-month period
prior to the date of such solicitation or hiring, (ii) hire any
Company                






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








Employee not solicited in violation of this Section 7.10.2, (iii) conduct
general solicitations for employees or public advertisements of employment
opportunities (including general solicitations in any local, regional or
national newspapers or other publications or circulars or on internet sites or
any search firm engagement) that are not directed or focused specifically on
Company Employees, or (iv) hire any Potential ARG Employee.


7.10.3    Non-Competition. Each Seller covenants and agrees that for a period of
30 months following the Closing Date, such Seller shall not, and shall cause its
Affiliates not to, directly or indirectly, (i) engage in the Business, or own or
control any Person engaged in the Business, in any territory or jurisdiction
where the Company or any Company Subsidiary conducts the Business as of the date
of this Agreement or (ii) disparage publicly or in the media (or privately to
customers or suppliers of the Business) the Company or any Company Subsidiary,
or their respective management, operations, business, products or employees;
provided, that (x) neither the ownership or operation of the Permitted ARG
Business nor the acquisition and/or ownership of up to 20% of any class of
securities of any Person engaged in the Business shall be deemed to be a
violation of the provisions of the foregoing clause (i), and (y) commencing an
Action, making court filings, providing testimony or documents or taking other
actions necessary in connection with, or incident to, the defense or prosecution
of any Action in which the interests of Sellers are adverse to Buyers, the
Company or any Company Subsidiary (including any Action arising from or relating
to this Agreement or the Transactions or other documents and agreements entered
into in connection with this Agreement) shall not be deemed to be a violation of
the provisions of the foregoing clause (ii). Notwithstanding anything to the
contrary contained above, this Section 7.10.3 is not binding on and shall not
apply to: (a) any mergers and acquisitions activities (including any
divestiture) involving LKQ or any of its Affiliates, including the taking of an
ownership interest in all or any part of any Person or business that is engaged
in the Business or including receiving a note from, or giving a loan to any
entity that purchases assets and/or stock from LKQ and/or its Affiliates and is,
directly or indirectly, engaged in the Business, so long as either (x) LKQ or
its applicable Affiliate does not take a direct controlling interest in the
entity conducting the Business or (y) the Business conducted by such acquired
business represents less than 25% of the revenues of the acquired business for
its most recently completed fiscal year, (b) Affiliates or businesses of LKQ at
such time as they are no longer an Affiliate or business of LKQ, or (c) any
commercial transaction in the ordinary course of business (excluding mergers,
acquisitions and divestitures, but including purchases and sales of products and
licenses of technology) between LKQ and its Affiliates or businesses and any
Persons directly or indirectly engaged in the Business. For purposes of this
Section 7.10, a direct controlling interest means the right to appoint a
majority of the board of directors of the entity conducting the Business.




7.10.4    Buyer Nondisclosure. Each Buyer covenants and agrees that for a period
of two years following the Closing Date, such Buyer shall not, except in
connection with the Business, disclose or use, directly or indirectly, any ARG
Business Confidential Information except in connection with any Buyer’s, the
Company’s or any Company Subsidiary’s continuing commercial relationship with
any Seller and its






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Affiliates, including pursuant to the Supply Agreement, or except as otherwise
provided below. If the disclosure of ARG Business Confidential Information is
required by any Legal Requirement, each Buyer agrees to use its commercially
reasonable efforts to provide Sellers an opportunity to object, at their sole
expense, to the disclosure and shall give Sellers as much prior written notice
as is commercially reasonable under the circumstances. Nothing in this
Section 7.10.4 shall limit the disclosure of any ARG Business Confidential
Information (i) to the extent required by applicable Legal Requirements
(provided, that, unless legally prohibited, Buyers shall give Sellers prior
notice of such legally compelled disclosure as promptly as reasonably
practicable), (ii) in connection with the defense or prosecution of any Action
or claim (including any Action arising from or relating to this Agreement or the
Transactions or other documents and agreements entered into in connection with
this Agreement (whether or not any Seller is a party)), (iii) as necessary in
connection with the preparation, filing and delivery of Tax Returns, insurance
claims and/or financial reports, or (iv) to Representatives of Buyers and their
Affiliates who have a need to know in connection with any of the foregoing. For
purposes of this Section 7.10.4, “ARG Business Confidential Information” means
all confidential or proprietary information of any Seller or any of its
Affiliates exclusively relating to the Permitted ARG Business or the property
and assets of any Seller and its Affiliates exclusively used in the Permitted
ARG Business; provided, that “ARG Business Confidential Information” shall not
include information which (i) has been, is or becomes generally available to the
public other than as a result of a disclosure in violation of Buyers’
obligations under this Section 7.10.4, (ii) information that was or is
independently developed by any Buyer or any of its Affiliates or
Representatives, or (iii) information which becomes known to any Buyer or any of
its Affiliates or Representatives after the date hereof other than as a result
of a disclosure in violation of any Buyer’s obligations under this Agreement;
“ARG Business Confidential Information” specifically includes information
relating to the products, services, strategies, pricing, customers,
representatives, suppliers, distributors, technology, finances, employee
compensation, computer software and hardware, inventions, developments and trade
secrets of Sellers and their Affiliates that exclusively relate to the Permitted
ARG Business.


7.10.5    Buyer Non-Solicitation. Each Buyer covenants and agrees that for a
period of 30 months following the Closing Date, such Buyer shall not, and shall
cause its Affiliates not to, without the prior written consent of Sellers,
either directly or indirectly, solicit or induce, or attempt to solicit or
induce, whether or not for consideration, any ARG Employee set forth on Schedule
7.10.5 to terminate or abandon his or her employment with any Seller or any of
its Affiliates; provided, however, that the foregoing restrictions shall not
restrict the right of Buyers or their Affiliates to (i) solicit any employee
whose employment is terminated by any Seller or its Affiliates or who has not
been employed by any Seller or its Affiliates for the nine-month period prior to
the date of such solicitation or hiring, (ii) hire any individual not solicited
in violation of this Section 7.10.5, or (iii) conduct general solicitations for
employees or public advertisements of employment opportunities (including
general solicitations in any local, regional or national newspapers or other
publications or circulars or on internet sites or any search firm engagement)
that are not directed or focused specifically on ARG Employees.








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








7.10.6    Interim Relief. Sellers and Buyers acknowledge and agree that damages
alone would be an insufficient remedy for Buyers, the Company and the Company
Subsidiaries, on the one hand, and Sellers, on the other hand, and that Buyers,
the Company and the Company Subsidiaries, on the one hand, and Sellers, on the
other hand, would suffer irreparable injury, if Sellers, on the one hand, or
Buyers, the Company or the Company Subsidiaries, on the other hand, violates any
applicable provision of this Section 7.10. Accordingly, Buyers, the Company or
any Company Subsidiary, on the one hand, and Sellers, on the other hand, upon
application to a court of competent jurisdiction, will be entitled to injunctive
relief to enforce the provisions of this Section 7.10. Buyers’, the Company’s
and the Company Subsidiaries’, on the one hand, and Sellers’, on the other hand,
right to injunctive relief pursuant to this Section 7.10 will be in addition to
any other remedies they may have at law or in equity.


7.10.7    Reasonable Limitations. Sellers, Buyers and the Company understand and
believe that the limitations as to time, geographical area and scope of activity
contained in this Section 7.10 are reasonable and necessary to protect the
legitimate interests of Buyers, the Company, the Company Subsidiaries and the
Company Joint Ventures and constitute a material inducement to Buyers and
Sellers to enter into this Agreement and consummate the Transactions. In the
event that any covenant contained in this Section 7.10 should ever be
adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Legal Requirements in any jurisdiction, then
any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
product or service, or other limitations permitted by applicable Legal
Requirements. The covenants contained in this Section 7.10 and each provision
hereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.




7.11    Release. Effective as of the Closing, each Seller, on behalf of itself
and its controlled Affiliates and their respective officers, directors,
managers, equityholders, members, partners, heirs, beneficiaries, successors and
permitted assigns (the “Releasing Parties”) hereby irrevocably and
unconditionally waives, releases and forever discharges the Company and the
Company Subsidiaries and each of their respective past and present directors,
managers, officers, employees, agents and other Representatives (the “Released
Parties”) from any and all claims, Actions, causes of action, suits, debts,
Losses, Liabilities or other obligations of any kind or nature whatsoever
(collectively, “Claims”) of any Releasing Party against the Released Parties
arising on or prior to the Closing Date or on account of or arising out of any
matter, cause or event occurring on or prior to the Closing Date, in each case,
solely to the extent such Claim is related to (i) the ownership of the Company
Interests by Sellers or (ii) any Contractual Obligation of the Company or any
Company Subsidiary that does not continue after the Closing; provided, however,
that nothing contained in this Section 7.11 will be interpreted to release any
Released Party from any claims (a) arising under this Agreement, any of the
Transaction Documents or any other agreement or certificate contemplated hereby,
(b) if such Releasing Party was an employee of the Company or any of the Company
Subsidiaries prior to Closing,






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






relating to compensation or benefits under any Company Plan of the Company or
any Company Subsidiary that are due but unpaid prior to the Closing Date,
(c) any rights of recovery under any of the insurance policies of the Company by
reason of the Releasing Party’s status as a director, officer, employee or agent
of the Company or any of the Company Subsidiaries, or as a trustee or fiduciary
of any benefit plan, in each instance with respect to periods prior to the
Closing Date, (d) rights under any applicable workers’ compensation statutes
arising out of compensable job related injuries occurring prior to the Closing
Date, (e) any rights to indemnification for serving as an officer, director,
agent or employee of the Company, or serving at the request of the Company as a
trustee or fiduciary of any benefit plan, provided that such rights exist as a
matter of law or contract, (f) any claim which, as a matter of applicable Legal
Requirements, cannot be released, in each case, if applicable, or (g) any right
of contribution, indemnification or advancement of expenses under the
Organizational Documents of the Company or any Company Subsidiary or under any
directors’ and officers’ insurance policy of the Company or any Company
Subsidiary in effect prior to the Closing or any “tail policy” thereof that is
produced in connection with the Closing.


7.12    Certain Notices; Financial Information.




7.12.1    From the date hereof until the earlier of Closing or the termination
of this Agreement in accordance with its terms, Sellers and the Company, on the
one hand, and Buyers, on the other hand, shall notify the other Party, as
applicable, of (i) any written communication from any Governmental Authority to
the Company or any of the Company Subsidiaries in connection with the
Transactions, (ii) any written notice received by the Company or any Company
Subsidiary from any Person alleging that the consent of such Person is or may be
required in connection with the Transactions, (iii) any material Action
commenced against the Company or any of the Company Subsidiaries relating to or
involving or otherwise affecting the Business, (iv) the commencement of any
Action that relates to the consummation of the Transactions, or (v) the breach
of any representation, warranty or covenant of such Party in this Agreement that
would reasonably be expected to cause any of the conditions to Closing set forth
in Section 8 not to be satisfied. No information or knowledge obtained by any
Party in any notification pursuant to this Section 7.12 shall (i) affect or be
deemed to affect or modify any representation or warranty contained herein, the
covenants or agreements of the Parties or the conditions to the obligations of
the Parties under this Agreement or have any effect on the determination of the
satisfaction of the conditions to Closing set forth in Section 8 or otherwise
prejudice in any way the rights and remedies of Buyers hereunder, including
pursuant to Section 10, (ii) be deemed to affect or modify Buyers’ reliance on
the representations, warranties, covenants and agreements made by Sellers in
this Agreement, or (iii) be deemed to amend or supplement the Company Schedules
or prevent or cure any misrepresentation, breach of warranty or breach of
covenant by Sellers.


7.12.2    Financial Delivery Requirements.


7.12.2.1    Sellers shall deliver to Buyers true, correct and complete copies of
the originals of the 2015 Audited Financial Statements as soon as practicable,
but in any event no later than five Business Days prior to the Closing Date.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








7.12.2.2    If the Closing Date has not occurred before April 25, 2017 (the
“CNBV Date”), Sellers shall deliver to Buyers true, correct and complete copies
of the originals of the 2016 Audited Financial Statements on the CNBV Date.
Buyers shall reimburse Sellers for the reasonable and documented costs and
expenses of the preparation of the 2016 Audited Financials if the conditions to
Closing set forth in Section 8 and Section 9 (other than those conditions that
by their nature are to be fulfilled at the Closing, but subject to the
fulfillment or waiver of such conditions) (a) have not been fulfilled or waived
in accordance with this Agreement prior to April 18, 2017 but are fulfilled or
waived in accordance with this Agreement prior to April 20, 2017. Otherwise,
Sellers shall be responsible for any costs and expenses of the preparation of
the 2016 Audited Financials.




7.12.2.3    Until the earlier of Closing or the termination of this Agreement in
accordance with its terms, Sellers shall deliver to Buyers, as soon as
practicable, but in any event within 30 Business Days after the end of each of
the first three fiscal quarters of 2017, true, correct and complete copies of
the originals of the 2017 Unaudited Financial Statements for such fiscal
quarter, as applicable.
    
7.13    Termination of Affiliate Agreements; Intercompany Arrangements.


7.13.1    Except as set forth in Section 7.13.2, at or prior to the Closing, the
Company and the Company Subsidiaries (and, as applicable, Sellers or any of
their Affiliates) shall terminate the Contractual Obligations identified on
Schedule 4.18.


7.13.2    Notwithstanding anything herein to the contrary, during the period
from the date hereof through the Closing Date, Sellers and their Affiliates
shall be permitted to manage all Intercompany Accounts between the Company or
any Company Subsidiary, on the one hand, and Sellers or any of their Affiliates
(excluding the Company and the Company Subsidiaries), on the other hand, in the
sole discretion of Sellers but without imposing any Liability on the Company or
any Company Subsidiary that would survive the Closing; provided that Sellers
shall cause, in a manner determined by Sellers in their sole discretion, all
such accounts to be entirely cancelled effective prior to or as of the Closing,
except as contemplated by Section 7.23.


7.14    ARG Business Distribution.


7.14.1    Sellers shall, and shall cause the Company and any Company Subsidiary
to, use reasonable best efforts to (a)(i) finalize and execute the necessary
documentation, as reasonably determined by Sellers, to distribute or otherwise
transfer the Distributed ARG Business pursuant to (A) the distribution or
transfer, however effected, of (x) assets (other than Intellectual Property)
that primarily relate to the Distributed ARG Business and (y) Intellectual
Property that exclusively relates to the Distributed ARG Business and is set
forth on Schedule 7.14.6, (B) the assumption of Liabilities in connection with
or relating to the Distributed ARG Business, and (C) the transfer of Auto Glass,
in each case to an LKQ Group Member, (ii) offer employment






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








with an LKQ Group Member to, or transfer to an LKQ Group Member the employment
of, the Persons set forth under the heading “Pittsburgh Glass Works Employees”
on Schedule 7.14.1 (which shall include all employees primarily devoted to the
Distributed ARG Business that are on disability or any other leave of absence)
(such Persons and employees, together with the Persons set forth under the
heading “PGW Auto Glass Employees” on Schedule 7.14.1, the “Potential ARG
Employees” and such Persons that are employed by Auto Glass immediately
following the ARG Business Distribution, the “ARG Employees”); such transfer and
commencement of employment to be effective prior to the Closing and
(iii) complete the spinoffs as contemplated in Section 7.14.8; such spinoffs to
be effective prior to or after the Closing (collectively, the “ARG Business
Distribution”), and (b) keep Buyers reasonably informed of the status of the ARG
Business Distribution. For the avoidance of doubt, an ARG Employee shall not
constitute a Company Employee. The Company will update Schedule 7.14.1 prior to
the ARG Business Distribution to reflect new hires and terminations that occur
between signing and Closing and will provide Buyer with an updated Schedule
7.14.1 to reflect such updates prior to Closing.




7.14.2    Sellers and their Affiliates shall assume all Liabilities primarily
relating to the Distributed ARG Business pursuant to the ARG Business
Distribution and shall reimburse Buyers and their Affiliates for any such
Liabilities incurred or sustained by, or imposed upon, Buyers and their
Affiliates.


7.14.3    If, following the Closing, Sellers or Buyers determine, in
consultation with the other Party, that certain assets or Liabilities that were
contemplated to be transferred pursuant to Sections 7.14.1 or 7.14.2, were not
transferred to, or assumed by, an LKQ Group Member pursuant to the ARG Business
Distribution, then Buyers shall cause the Company or the applicable Company
Subsidiary to transfer such assets to Sellers or their designated Affiliate, or
Sellers or their designated Affiliate shall assume such Liability, for no
additional consideration but otherwise at Sellers’ sole expense.


7.14.4    If, following the Closing, Buyers or Sellers determine, in
consultation with the other Party, that (x) certain assets (other than
Intellectual Property) or Liabilities primarily relating to the Business, (y)
Intellectual Property relating to the Business or (z) Liabilities not
contemplated to be transferred pursuant to Sections 7.14.1 or 7.14.2 were
transferred to, or assumed by, an LKQ Group Member pursuant to the ARG Business
Distribution, then Sellers shall, or shall cause their applicable Affiliate to,
transfer such assets to the Company or a Company Subsidiary, or the Company or a
Company Subsidiary shall assume such Liability, for no additional consideration
but otherwise at Sellers’ sole expense.


7.14.5    Shared Contracts.


7.14.5.1    The Parties acknowledge and agree that the Company and the Company
Subsidiaries are parties to certain contracts that relate to the operation or
conduct of both the Business and the Distributed ARG Business that will remain
with the Company or Company Subsidiary that is the existing contracting party
under such contract following the Closing and set forth on Schedule 7.14.5






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




(the “ARG Shared Contracts”). The Parties acknowledge and agree that if the
Company or a Company Subsidiary is not successful in obtaining prior to the
Closing a consent or approval of a third party to an ARG Shared Contract that
requires consent in connection with the ARG Business Distribution (each, an “ARG
Restricted Contract”), then the Company or Company Subsidiary party to such ARG
Restricted Contracts shall continue to be the contracting party under such ARG
Restricted Contracts and, unless prohibited by the explicit terms of the
applicable ARG Restricted Contract, the Parties shall use commercially
reasonable efforts to establish, at Sellers’ sole cost and expense, an
agency-type relationship or other similar arrangement reasonably satisfactory to
the Parties under which Auto Glass (as an Affiliate of the LKQ Group) or any
other LKQ Group Member identified to Buyers is provided with substantially
similar rights and benefits as were held under the ARG Restricted Contracts
prior to the ARG Business Distribution on terms and conditions substantially
similar to those contained in such ARG Restricted Contracts in effect
immediately prior to the ARG Business Distribution. The Parties acknowledge and
agree that following the Closing, the Company and the Company Subsidiaries shall
not have any obligations to any LKQ Group Member with respect to the ARG
Restricted Contracts other than those set forth in this Section 7.14.5.1 and any
additional actions recommended or advisable with respect to the ARG Shared
Contracts as they relate to the Distributed ARG Business or the ARG Restricted
Contracts will require the mutual agreement of the Parties.




7.14.5.2    The Parties acknowledge and agree that to the extent it is
determined by the Parties that if Auto Glass, PGW Canada or another LKQ Group
Member is a party to a contract that relates to the operation or conduct of both
the Business and the Distributed ARG Business, that such contract will remain
with the applicable LKQ Group Member that is the existing contracting party
under such contract following the Closing (each, an “OEM Shared Contract”). The
Parties acknowledge and agree that if such LKQ Group Member is not successful in
obtaining prior to the Closing a consent or approval of a third party to an OEM
Shared Contract that requires consent in connection with the continuing
operation of the Business following the Closing (each, an “OEM Restricted
Contract”), then such LKQ Group Member shall continue to be the contracting
party under such OEM Restricted Contract and, unless prohibited by the explicit
terms of such OEM Restricted Contract, the Parties shall use commercially
reasonable efforts to establish, at Buyers’ sole cost and expense, an
agency-type relationship or other similar arrangement reasonably satisfactory to
the Parties under which the Company or the Company Subsidiaries are provided
with substantially similar rights and benefits as were held under the OEM
Restricted Contracts prior to the Closing on terms and conditions substantially
similar to those contained in such OEM Restricted Contracts in effect
immediately prior to the Closing. The Parties acknowledge and agree that
following the Closing, the LKQ Group Members shall not have any obligations to
Buyers, the Company or the Company Subsidiaries with respect to the OEM
Restricted Contracts other than those set forth in this Section 7.14.5.2, and
any additional actions recommended or








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








advisable with respect to the OEM Shared Contracts as they relate to the
Business or the OEM Restricted Contracts will require the mutual agreement of
the Parties.




7.14.6    Notwithstanding anything to the contrary in this Agreement, no assets
of the Company or a Company Subsidiary will transfer with the Distributed ARG
Business (including with Auto Glass or PGW Canada) other than as set forth in
Sections 7.14.1 or 7.14.3, nor shall Sellers or their Affiliates have any rights
to such assets or enter into any Contractual Obligation whereby a third party
will receive rights to such assets.


7.14.7    Prior to Closing, Sellers shall, or shall cause the Company or the
Company Subsidiaries to, terminate the employment of each Potential ARG Employee
(a) to whom an offer of employment with an LKQ Group Member must be made
pursuant to Section 7.14.1 above and (b) who does not accept an offer prior to
Closing.


7.14.8    Following the date hereof, Sellers, the Company and the Company
Subsidiaries shall take the necessary corporate action to approve the
transactions described in this Section 7.14.8 and cooperate in good faith and
use commercially reasonable efforts to take such actions as are necessary to
effectuate the following:


7.14.8.1    The spinoff of assets and Liabilities from the Pittsburgh Glass
Works Retirement Income Plan (the “PGW RIP”) associated with the accrued
benefits of ARG Employees and former employees of Sellers or any of their
Subsidiaries who were primarily devoted to the Distributed ARG Business (the
“Former ARG Employees”) into either a new defined benefit qualified pension plan
that is sponsored by Sellers or an Affiliate thereof (other than the Company or
a Company Subsidiary) or the PGW Auto Glass, LLC Retirement Income Plan, which
is an existing defined benefit qualified retirement plan sponsored by Auto
Glass. As soon as reasonably practicable following the date hereof, (A) the
Parties shall cooperate in good faith to establish an appropriate timeline for
the spinoff from the PGW RIP, and (B) with respect to each plan into which such
assets and Liabilities are to be spun off, Sellers shall provide to Buyers a
favorable determination letter from the IRS regarding the qualified status of
such plan, provided, however, that if such plan is a newly established plan,
Sellers shall provide such favorable determination letter to Buyers as soon as
reasonably practicable following receipt of such letter from the IRS.


7.14.8.2    The spinoff of assets and account balances (including the in-kind
spinoff of any outstanding loan notes within such account balances) from the
Pittsburgh Glass Works, LLC Employee Savings Plan (the “PGW Savings Plan”) which
are held by and in the name of ARG Employees and Former ARG Employees and the
trust-to-trust transfer of such assets and account balances into the LKQ
Corporation Employees’ Retirement Plan, which is an existing defined
contribution qualified retirement plan sponsored by Sellers or an Affiliate
thereof (other than the Company or a Company Subsidiary). The spinoff from the
PGW Savings Plan shall be completed as soon as practicable, but not later than
120 days after Closing. As soon as reasonably practicable following the date
hereof, with respect to each plan into which such assets and account balances
are




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






to be spun off, Sellers shall provide to Buyers a favorable determination letter
from the IRS regarding the qualified status of such plan.


7.14.8.3    The spinoffs described above shall be made in compliance with Code
Section 414(l) and applicable Treasury regulations thereunder and all other
applicable Legal Requirements. The Parties agree to use commercially reasonable
efforts to implement all of the transactions described in this Section 7.14.8
prior to the Closing. Notwithstanding anything in this Agreement to the
contrary, each Buyer acknowledges and agrees that the completion of the spinoffs
described in this Section 7.14.8 is not a condition to Closing or the
consummation of the Transactions.


7.14.8.4    Effective no later than the Closing, Sellers shall, or shall cause
the Company or the Company Subsidiaries to, effect all amendments to the PGW RIP
and PGW Savings Plan necessary and appropriate to implement the transactions
described in this Section 7.14.8. Prior to effecting any such amendment or
making any communication to PGW RIP or PGW Savings Plan participants regarding
the transactions described in this Section 7.14.8, Sellers shall provide to
Buyers drafts of such amendments or communications, as applicable, prepared by
Sellers and their Affiliates, for review and approval by Buyers, which such
approval shall not be unreasonably withheld, conditioned or delayed. Following
the Closing, the Parties shall reasonably cooperate in good faith with respect
to any communications to PGW RIP or PGW Savings Plan participants regarding the
transactions described in this Section 7.14.8.


7.14.8.5    The Parties agree that for purposes of this Section 7.14.8 they will
use commercially reasonable efforts to retain the services of the actuary
currently providing services to the PGW RIP for purposes of effectuating the
spin-off contemplated hereunder; provided that Buyers shall be permitted to
engage the services of an additional reputable independent third-party actuary
to review and approve (such approval not to be unreasonably withheld,
conditioned or delayed) any actions taken in connection therewith.


7.14.8.6    With respect to each of the PGW RIP and the PGW Savings Plan, as of
the Closing, Sellers shall assume and be responsible for all Liabilities under
such plan for benefits accrued by each ARG Employee and Former ARG Employee that
was a participant in such plan at any time and, following the Closing, none of
Buyers, their Affiliates nor such plan shall have any further responsibility for
such Liabilities, provided that the PGW RIP shall pay to the ARG Employees and
Former ARG Employees all benefit payments that are required to be paid
thereunder prior to the date of the initial transfer of assets from the PGW RIP
to Sellers’ or their Affiliates’ defined benefit qualified pension plan in
connection with the spinoff contemplated hereunder, and such initial transfer of
assets shall be appropriately reduced to reflect such payment of benefits. The
defined benefit qualified pension plan of Sellers or their Affiliates into which
the relevant PGW RIP assets and Liabilities are spun off shall be responsible
for






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








paying to the ARG Employees and Former ARG Employees all benefit payments that
are required to be paid on or after the date of such initial transfer of assets.


7.14.8.7    Notwithstanding any other provision of this Agreement to the
contrary, each Party shall be responsible for all out-of-pocket expenses
(including, for the avoidance of doubt, legal fees) incurred by such Party in
connection with the actions contemplated under this Section 7.14.8; provided,
however, that Sellers shall promptly reimburse Buyers for any such out-of-pocket
expenses reasonably incurred by Buyers in connection with any (i) written
request by Sellers for Buyers and their Subsidiaries’ cooperation to take,
complete or review any of the actions contemplated under this Section 7.14.8, or
(ii) action contemplated under this Section 7.14.8 taken by Buyers or their
Subsidiaries (x) as a result of Sellers’ failure to take or complete, or
commercially unreasonable delay in taking or completing, any such action or (y)
due to Sellers’ inability to take or complete such action, in each case after a
15-day period following receipt by Sellers of written notice from Buyers
identifying such failure or inability and Sellers’ failure to cure such
identified failure or inability during such 15-day period.


7.15    Maintenance of Registered Intellectual Property.


7.15.1    Sellers or the Company, at their own expense, shall prior to the
Closing, pay any renewal or maintenance amounts that are due prior to the
Closing in connection with the Registered Intellectual Property.


7.15.2    To the extent such information has not been previously provided, the
Company shall use good faith efforts to give Buyers reasonable prior notice of
any filings or fees due within 60 days following the Closing Date with respect
to each item of Registered Intellectual Property and shall permit Buyers to
communicate directly with the Company’s local intellectual property counsel
responsible for the prosecution and maintenance of Registered Intellectual
Property in order to facilitate a reasonable transition.


7.15.3    Buyers waive Sellers’ compliance with Section 7.15.1 and Section
7.15.2 as conditions to Closing.




7.16    Resignations. At the Closing, Sellers shall deliver to Buyers written
resignation and release letters, effective as of the Closing Date, of each of
the officers and directors of the Company and the Company Subsidiaries requested
by Buyers in writing at least two Business Days prior to the Closing,
effectuating his or her resignation from such position as a member of the board
of directors (or equivalent governing body) or as officer (although not as an
employee unless otherwise so required pursuant to this Agreement), in the form
attached as Exhibit H.


7.17    Further Assurances. Following the Closing, and subject to the terms and
conditions of this Agreement, each Buyer and Seller shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments and assurances and take such other actions as may reasonably be
requested to carry out and give effect to the Acquisition




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






and the other Transactions. Without limiting the generality of the foregoing,
from and after the Closing, if (a) any Seller or any of its Affiliates receives
any funds, mail, courier package, facsimile transmission, purchase order,
invoice, service request or other document intended for or otherwise the
property of the Company, any Company Subsidiary or any Company Joint Venture
(other than any of the foregoing (except funds) primarily relating to the
Distributed ARG Business), or (b) any Buyer, the Company or any Company
Subsidiary receives any funds, mail, courier package, facsimile transmission,
purchase order, invoice, service request or other document primarily relating to
the Distributed ARG Business, the receiving Party shall promptly (i) notify and
(ii) forward the pro rata portion of such funds or such documents to, the other
Party. For the avoidance of doubt, each Party acknowledges and agrees that there
is no right of set-off with respect to any funds received, whether in connection
with a dispute under this Agreement or otherwise.




7.18    Financing.


    
7.18.1    Buyers shall use reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and obtain the Financing on the terms and subject
only to the conditions set forth in the Financing Documents, including using
reasonable best efforts to (i) maintain in effect and comply with the terms of
the Financing Documents, (ii) negotiate and enter into the other definitive loan
documents with respect to the Debt Financing on the terms and subject only to
the conditions set forth in the Debt Documents, (iii) satisfy on a timely basis
all conditions applicable to Buyers in the Financing Documents and the
definitive agreements relating thereto, (iv) upon the satisfaction or waiver of
the conditions to Buyers’ obligations to consummate the Transactions, consummate
the Financing and cause the Financing Sources and the other Persons committed to
fund the Financing to fund the Financing at the Closing, (v) enforce their
rights under the Financing Documents and the definitive agreements relating to
the Financing, (vi) pay in full any amounts required to be paid pursuant to the
terms of the Financing Documents as they become due and payable on or prior to
the Closing Date and (vii) otherwise comply with Buyers’ covenants and other
obligations under the Financing Documents and the definitive agreements relating
to the Financing. Buyers shall not, without the prior written consent of
Sellers, agree to or permit any termination of or amendment, supplement or
modification to be made to, or grant any waiver of any provision under, the
Financing Documents or the definitive agreements relating to the Financing if
such termination, amendment, supplement, modification or waiver would (A) reduce
the aggregate amount of any portion of the Financing such that the aggregate
amount of the Financing would be below the amount required to pay the Required
Amount, (B) impose new or additional conditions precedent to the availability of
the Financing or otherwise expand, amend or modify any of the conditions
precedent to the Financing in a manner that would reasonably be expected to
delay or prevent the funding of the Financing on the Closing Date, or (C)
adversely impact the ability of any Buyer to enforce its rights against the
other parties to the Financing Documents or the definitive agreements with
respect to the Financing. Notwithstanding the foregoing, Buyers may amend or
modify the Debt Documents to add lenders, lead arrangers, bookrunners,
syndication agents or similar entities (including in replacement of a Financing
Source) so long as such amendment or modification is in accordance with the Debt
Documents as of date of this








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Agreement. Buyers shall promptly deliver to Sellers copies of any amendment,
modification, supplement, consent or waiver to or under any Financing Document
of the definitive agreements relating to the Financing promptly upon execution
thereof.


7.18.2    Buyers shall provide Sellers drafts reasonably in advance of the
execution and thereafter complete, correct and executed copies of the material
definitive documents for the Debt Financing not delivered upon execution of this
Agreement. Buyers shall give Sellers prompt notice of (i) any material breach,
default, termination, cancellation or repudiation by any party to any of the
Financing Documents or the definitive agreements related to the Financing of
which any Buyer becomes aware, (ii) receipt by any Buyer of any written notice
or other written communication from any Financing Source with respect to any (A)
material breach, default, termination, cancellation or repudiation by any party
to any of the Financing Documents or any definitive agreement related to the
Financing of any provisions of the Financing Documents or any definitive
agreement related to the Financing or (B) material dispute or disagreement
between any Buyer and any Financing Source regarding the Financing, and (iii)
the occurrence of an event or development that could reasonably be expected to
adversely impact the ability of any Buyer to obtain all or any portion of the
Financing necessary to fund the Required Amount on the terms and in the manner
contemplated by the Financing Documents. If any portion of the Debt Financing
becomes unavailable on the terms and conditions contemplated in the Debt
Documents, Buyers shall promptly notify Sellers in writing and Buyers shall use
their reasonable best efforts to arrange and obtain, as promptly as practicable,
in replacement thereof, alternative financing from the same and/or alternative
sources in an amount sufficient to fund the Required Amount with terms and
conditions not less favorable to Buyers than the terms and conditions set forth
in the Debt Documents. Buyers shall deliver to Sellers true and complete copies
of the alternative debt commitment letters (including fee letters) pursuant to
which any such alternative source shall have committed to provide any portion of
the Debt Financing (except in the case of customary fee letters where amounts
and other economic terms, none of which could adversely affect the
conditionality, enforceability or amount or availability of any such alternative
financing, may be redacted). For purposes of this Agreement, references to (x)
the “Financing” shall include the financing contemplated by the Financing
Documents as permitted to be amended, supplemented, modified or replaced by this
Section 7.18, (y) the “Debt Documents” shall include such documents as permitted
to be amended, supplemented, modified or replaced by this Section 7.18 and (z)
the “Debt Financing” shall include the debt financing contemplated by the Debt
Documents as permitted to be amended, supplemented, modified or replaced by this
Section 7.18.


7.18.3    From the date of this Agreement through the earlier of the Closing or
the termination of this Agreement in accordance with its terms, Sellers shall
use reasonable best efforts to provide, and to cause their Representatives to
provide, in each case at Buyers’ sole cost and expense, Buyers and their
Affiliates with such reasonable cooperation and assistance as is customary and
reasonably requested by Buyers in connection with the arrangement of the Debt
Financing necessary and reasonably requested by Buyers, including using
reasonable best efforts to (i) assist Buyers with the preparation by Buyers and
the Financing Sources of the Marketing Material (including










[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






“public” and “private” versions) reasonably required in connection with the Debt
Financing, including the Required Information; (ii) as promptly as practicable,
deliver to Buyers the Required Information prior to the Closing Date; (iii) (A)
assist in preparation for and participate in the Marketing Efforts at reasonable
times and locations mutually agreed, (B) upon reasonable prior notice,
participate in one bank meeting at a mutually agreed location with potential
Financing Sources, and (C) ensure that the Financing may benefit from any
existing lending relationships of the Company and the Company Subsidiaries; (iv)
execute and deliver as of, but not prior to, the Closing customary definitive
financing documents and other certificates or documents as may be reasonably
requested by Buyers, including certificates, provided that (A) none of the
documents or certificates shall be executed and/or delivered except in
connection with the Closing, (B) the effectiveness of the documents and
certificates shall be conditioned upon, or become operative after, the
occurrence of the Closing, and (C) no liability shall be imposed on any Seller
or the Company or any Company Subsidiaries or any of their respective officers
or employees involved prior to the Closing Date; and (v) cooperate reasonably
with the Financing Sources’ due diligence of the Business, as reasonably
required by any Governmental Authority with respect to the Financing under
applicable “know your customer” and Anticorruption Laws, Export Control and
Sanctions Laws and AML Laws, including the USA PATRIOT Act of 2001, that has
been reasonably requested by Buyers in writing at least 10 Business Days prior
to the Closing Date. Each Seller hereby consents to the use of the logos of the
Company and Company Subsidiaries that are set forth on Schedule 7.18.3, in
connection with the Financing if such logos are used solely in a manner that is
not intended to or reasonably likely to harm or disparage Sellers or their
Affiliates or the reputation or goodwill of Sellers or their Affiliates, subject
to Sellers’ prior written consent (not to be unreasonably withheld, conditioned
or delayed). Sellers will, upon the reasonable written request of Buyers, use
reasonable best efforts to periodically update any necessary information (to the
extent it is available) to be included in any Marketing Material, so that Buyers
may ensure that any such information does not contain any material inaccuracy.
Buyers may share non-public or confidential information regarding the Company,
any Company Subsidiary, any Company Joint Venture or the Business with the
Financing Sources, and Buyers and the Financing Sources may share such
information with potential financing sources in connection with any Marketing
Efforts, in each case, provided that the recipients of such information agree to
customary confidentiality arrangements that acknowledge that such information
may contain material non-public information and prohibit the further disclosure
or use of such information and that are otherwise in a form reasonably
acceptable to Sellers.


7.18.4    Nothing in this Section 7.18 shall require such cooperation to the
extent it would (i) unreasonably interfere with or otherwise unreasonably
disrupt the conduct of the Company’s or a Company Subsidiary’s business or (ii)
require any Seller, the Company, a Company Subsidiary or any of their respective
Affiliates to pay any fee, reimburse any expenses or otherwise incur any
Liability or give any indemnities (other than to the extent Buyers agree to
reimburse the applicable Seller in respect thereof pursuant to Section 7.18.6).
Buyers agree that the execution by Sellers of any documentation in connection
with the Financing will be subject to the consummation of the Transactions at
Closing and such documents will not take effect prior thereto. For the








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




avoidance of doubt, none of the Sellers, Company or Company Subsidiaries or
their respective officers, directors or employees shall be required to execute
or enter into or perform any agreement with respect to the Financing
contemplated by the Financing Documents that is not contingent upon the Closing
or that would be effective prior to the Closing, and no officers, directors or
employees of the Company that will not be continuing as such after Closing shall
be required to execute or enter into or perform any agreement with respect to
the Financing.


7.18.5    Notwithstanding anything in this Agreement to the contrary, each Buyer
acknowledges and agrees that the receipt of the Financing is not a condition to
the Closing or the consummation of the Transactions and (ii) the condition set
forth in Section 8.1.2, as it applies to each Seller’s obligations under this
Section 7.18, shall be deemed satisfied unless any Seller has knowingly and
willfully materially breached its obligations under this Section 7.18.
Regardless of whether or not the Financing has been achieved, Closing shall
occur as provided in Section 2.5 upon satisfaction of all of the conditions
precedent under Sections 8 and 9 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions).


7.18.6    Buyers shall: (i) promptly, upon request by Sellers, reimburse Sellers
for all reasonable and documented out of pocket costs and expenses (including
reasonable fees and expenses of legal counsel of Sellers and auditors of
Sellers) incurred by Sellers or their Representatives in connection with the
Financing to the extent incurred as a result of the cooperation of Sellers and
their Representatives contemplated by this Section 7.18; provided, that Sellers
shall not be reimbursed for any such costs and expenses that would have
otherwise been required to have been incurred by Sellers to consummate the
Acquisition had no Financing been obtained by Buyers (for example, delivery of
the 2015 Audited Financial Statements), and (ii) indemnify and hold harmless
Sellers, the Company and Company Subsidiaries and their respective
Representatives from and against any and all Losses suffered or incurred by any
of them in connection with the arrangement of the Financing, the performance of
their respective obligations under Section 7.18.3 and any information used in
connection therewith, in each case other than to the extent any of the foregoing
was suffered or incurred as a result of the gross negligence or willful
misconduct of Sellers, the Company or any Company Subsidiaries.


7.19    Termination of Certain Agreements with PGW Canada. The Parties agree
that the Contractual Obligations set forth in Schedule 7.19 between the Company
and PGW Canada and an Affiliate of Buyer (as the successor to PPG Industries,
Inc. and certain of its Subsidiaries under such Contractual Obligations) shall
terminate immediately prior to the Closing.




7.20    Insurance Matters.




7.20.1    From and after the Closing Date, at the request of a Buyer, and at
Buyers’ expense, subject to Buyers’ compliance with Section 7.20.2, Sellers
shall reasonably cooperate with, and use reasonable best efforts to assist,
Buyers in recovering under the LKQ Insurance Policies for claims with respect to
the Business existing or arising from any past acts or events occurring or
failing to occur or alleged to have






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






occurred or to have failed to occur for the period beginning on June 1, 2016,
through the Closing or any conditions existing or alleged to have existed for
the period beginning on June 1, 2016, through the Closing (each, an “OEM
Claim”).


7.20.2    From and after the Closing Date, Buyers shall, or shall cause the
Companies and the Company Subsidiaries to, promptly reimburse the LKQ Group
Members for any self-insured retention or deductible amounts paid or payable as
a result of OEM Claims against any LKQ Insurance Policy (“LKQ Reimbursement
Amounts”). LKQ shall submit to Buyers on a monthly basis a statement setting for
the LKQ Reimbursement Amounts for the prior monthly period and Buyers shall make
payments for such LKQ Reimbursement Amounts due within 30 days following
delivery to Buyers by a LKQ Group Member of such monthly statement. Buyers shall
reimburse the LKQ Group Member for the pro-rata portion of the third-party
administration fees relating or attributable to the OEM Claims for the
applicable quarter within 30 days following Buyers’ receipt of the quarterly
report provided by the LKQ Group Member’s third-party administrator and a
statement calculating Buyers’ pro rata portion of such fees based on claims made
in such period.


7.20.3    At the request of a Seller, and at Sellers’ expense, subject to
Sellers’ compliance with Section 7.20.4, Buyers shall reasonably cooperate with,
and use reasonable best efforts to assist, Sellers in recovering under the PGW
Insurance Policies for claims with respect to the Distributed ARG Business
existing or arising from any past acts or events occurring or failing to occur
or alleged to have occurred or to have failed to occur for periods prior to June
1, 2016 or any conditions existing or alleged to have existed prior to June 1,
2016 (each, an “ARG Claim”).


7.20.4    Sellers shall, or shall cause Auto Glass, PGW Canada or another
applicable LKQ Group Member to promptly reimburse Buyers for any self-insured
retention or deductible amounts paid or payable as a result of ARG Claims
against any PGW Insurance Policy (“PGW Reimbursement Amounts”). Buyers shall
submit to Sellers on a monthly basis a statement setting for the PGW
Reimbursement Amounts for the prior monthly period and Sellers shall make
payments for such PGW Reimbursement Amounts on a monthly basis with payment
being due within 30 days following delivery to Buyers of such monthly statement.
Sellers shall reimburse Buyers for the pro-rata portion of the third-party
administration fees relating or attributable to the ARG Claims for the
applicable quarter within 30 days following Sellers’ receipt of the quarterly
report provided by Buyers’ third-party administrator and a statement calculating
Sellers’ pro rata portion of such fees based on claims made in such period.


7.20.5    Due to the operation of aggregate policy limits, the Parties
understand that coverage under certain of the LKQ Insurance Policies and the PGW
Insurance Policies could be exhausted by one or other of the Parties’ covered
insurance claims, or through a combination of the Parties’ covered insurance
claims, such that there could be insufficient coverage available for additional
claims that would otherwise be entitled to coverage under an LKQ Insurance
Policy or PGW Insurance Policy. To address this possibility, the Parties agree
that coverage under the LKQ Insurance Policies and PGW






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Insurance Policies shall be available to the parties on a “first come, first
served” basis; subject to the other terms and conditions of this Section 7.20.5.


7.20.6    Each of Sellers and Buyers shall use reasonable best efforts to give
prompt notice (and in no event less than 10 days) to the other Party if it is
making a claim under a LKQ Insurance Policy or PGW Insurance Policy.


7.20.7    No LKQ Group Member shall have any responsibility for obtaining any
insurance for the account or benefit of the Company and the Company Subsidiaries
that covers the period commencing and continuing after the Closing Date. From
and after the Closing Date, Buyers shall be responsible for obtaining and
maintaining an insurance program for the Business.




7.21    Letters of Credit.




7.21.1    The letters of credit (the “Outstanding Letters of Credit”) in the
aggregate maximum amount of $7,451,648 (the “Outstanding Amount”) as set forth
under item 9 on Schedule 4.10.8 have been issued by the Issuer to the
beneficiaries identified under item 9 on Schedule 4.10.8 for the account of the
Company and the Company Subsidiaries. Subject to Section 7.21.2, on or prior to
the Closing Date, Buyers shall cause to be issued one or more backstop letters
of credit (the “Backstop Letters of Credit”) to the Issuer in an aggregate
amount equal to the Outstanding Amount, in form and substance satisfactory to
the Issuer and Sellers, and drawable by the Issuer conditioned only upon the
Issuer’s payment of the related Outstanding Letter of Credit pursuant to a
request therefor complying on its face with the terms of such Outstanding Letter
of Credit. The Backstop Letters of Credit shall be deemed to be acceptable to
Sellers if, and only if, their issuance causes the Issuer to release Sellers
from their reimbursement obligations under the Outstanding Letters of Credit
(other than any obligations with respect to ongoing fees and the Issuer’s
expenses with respect to such Outstanding Letters of Credit which, for the
avoidance of doubt, shall be for the account of Sellers) and the Parties shall
reasonably cooperate to have the Issuer release Sellers from such reimbursement
obligations as promptly as practicable. As promptly as practicable following the
Closing, but in no event later than 120 days after the Closing Date, Buyers
shall cause the Outstanding Letters of Credit to be replaced and returned to the
Issuer for cancellation either by replacement or otherwise.




7.21.2    To the extent the release referred to in Section 7.21.1 does not occur
on or prior to the Closing Date, if, at any time after the Closing Date (i) any
amounts are drawn on or paid under any Outstanding Letters of Credit and (ii)
Sellers or any of their Affiliates are obligated to reimburse the Person making
such payment, Buyers agree to jointly and severally indemnify, defend and hold
harmless Sellers and their Affiliates against, and reimburse Sellers and their
Affiliates for, all such amounts promptly after receipt from Sellers of notice
thereof. The indemnity provided in this Section 7.21.2 shall expire with respect
to any Outstanding Letter of Credit on such date after the Closing Date on which
the Issuer releases Sellers in writing from their obligations in respect of such
Outstanding Letter of Credit as referred to in Section 7.21.1.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








7.22    Settlement. To the extent LKQ or any of its Affiliates receives any
payment following the Closing pursuant to the contract set forth on Schedule
7.22, LKQ shall or shall cause its Affiliates to transmit such total payment
amount to PGW or the Person designated by PGW within five Business Days
following receipt of such payment by wire transfer of immediately available
funds to bank accounts that have been designated in writing by Buyers.


7.23    China Joint Venture. The Parties acknowledge and agree that, in
accordance with the Equity Joint Venture Agreement of Shandong PGW Jinjing
Automotive Glass Co. Ltd., dated as of December 11, 2013, by and between
Pittsburgh Glass Works Hong Kong Limited (“PGW Hong Kong”) and Shandong Jinjing
Science and Technology Stock Co., Ltd, PGW Hong Kong may be required to, or may
elect to, make an additional investment in Shandong PGW Jinjing Automotive Glass
Co., LTD, a People’s Republic of China entity (the “China Joint Venture”) prior
to December 31, 2016. Such investment may be in the form of equity, a loan, or a
combination thereof, and may be in an aggregate amount up to $3,500,000,
provided that any such equity, loan or combination thereof results in an
increase in PGW Hong Kong’s ownership interest in the China Joint Venture to no
more than 50% (such actual form and amount of the investment, the “Investment”).
Vitro may elect, on or prior to the date that is 60 days following the Closing
Date, to purchase such Investment, in which case the following shall apply:




7.23.1    if Vitro makes such election prior to the Closing Date, then all of
the equity interests and loan receivable amounts resulting from the Investment
shall continue as assets of PGW Hong Kong at the Closing and the Total Equity
Value shall be increased by the full amount (but not less than the full amount)
of the Investment;


7.23.2    if Vitro does not make such election by the Closing Date, then any of
the equity interests in, or loan receivables owed by, the China Joint Venture
resulting from the Investment shall not be included as an asset of any Company
or Company Subsidiary at Closing, but shall be transferred and conveyed from PGW
Hong Kong to Auto Glass pursuant to the ARG Business Distribution or if the ARG
Business Distribution has already occurred, such equity interests or loan
receivable shall be transferred and conveyed from PGW Hong Kong to a designated
LKQ Group Member; and


7.23.3    if Vitro makes such election following the Closing Date but prior to
the date that is 60 days following the Closing Date, then (x) Auto Glass or the
relevant LKQ Group Member shall sell, assign, transfer and convey to any Buyer
or Affiliate thereof all of the equity interests and loan receivable amounts
resulting from the Investment, free and clear of all Liens, and (y) Buyers shall
pay (or cause to be paid) the full amount (but not less than the full amount) of
the Investment to Auto Glass or the relevant LKQ Group Member by wire transfer
of immediately available funds.


In the event of any transfer of the equity interests and loan receivable amounts
resulting from the Investment PGW Hong Kong to Auto Glass or an LKQ Group
Member, Vitro agrees that such transfer and the continued ownership by any LKQ
Group Member of such assets shall not constitute a violation of any of the
restrictive covenants contained in this Agreement.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






7.24    Supply Agreement. Buyers shall promptly (and in no event later than
December 21, 2016) deliver to Sellers, in such form and substance as is
reasonable acceptable to Sellers, Schedule 1-Specified Windshields, Schedule
1-Additional Windshields, Schedule 2-Specified Non-Windshield Glass Products,
Schedule 2-Additional Non-Windshield Glass Products, and the Special Price List
(each as defined in the Supply Agreement) with respect to the calendar year in
which the Closing Date occurs.






8.    CONDITIONS TO THE OBLIGATION TO CLOSE OF BUYERS.




The obligation of Buyers to consummate the Acquisition and the other
Transactions is subject to the satisfaction, at or prior to the Closing, of all
of the following conditions, compliance with which, or the occurrence of which,
may be waived prior to the Closing by Buyers:
8.1    Representations, Warranties and Covenants.


8.1.1    (i) Each of the representations and warranties of the Company and
Sellers in Sections 4 and 5 (other than the representations and warranties in
paragraph (ii) of this Section 8.1.1), without taking into account any
materiality, Material Adverse Effect or similar phrases contained therein, shall
be true and correct, in each case, as of the Closing Date, as if made on the
Closing Date (other than those representations and warranties which address
matters only as of a particular date, which shall be true and correct as of such
date), in each case, except for such failures to be true and correct as would
not, individually or in the aggregate, have a Material Adverse Effect, and
(ii) each of the representations and warranties of the Company in the first
sentence of Section 4.11, shall be true and correct in all respects as of the
Closing Date, as if made on the Closing Date.


8.1.2    Sellers, the Company and the Company Subsidiaries shall have performed
and satisfied, in all material respects, all covenants and agreements required
by this Agreement to be performed or satisfied by Sellers, the Company and the
Company Subsidiaries at or prior to the Closing; provided, however, that, with
respect to any such agreements and covenants that are qualified by materiality,
Sellers, the Company and the Company Subsidiaries shall have performed or
complied with such agreements and covenants, as so qualified, in all respects.
 
8.1.3    Sellers shall have furnished to Buyers a certificate, dated as of the
Closing Date, to the effect that the conditions specified in Sections 8.1.1 and
8.1.2 have been satisfied.




8.2    Governmental Authorization; Litigation. All necessary filings pursuant to
the HSR Act shall have been made and all applicable waiting periods thereunder
shall have expired or been terminated. There shall be in effect no Legal
Requirement or Governmental Order (whether temporary, preliminary or permanent)
that has the effect of prohibiting the consummation of the Transactions, and no
Action instituted by any Governmental Authority seeking to prohibit the
consummation of the Transactions or that would cause any of the Transactions to
be rescinded following the Closing shall be pending.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








8.3    FIRPTA Statement. Sellers shall have provided to Buyers FIRPTA statements
in a form reasonably acceptable to Buyers conforming to the applicable
requirements of Treasury Regulations Section 1.1445-2(b).


8.4    Escrow Agreement. The Escrow Agreement shall have been executed and
delivered by Sellers and the Escrow Agent.


8.5    Lien and Guarantee Releases. Sellers shall have delivered evidence
reasonably acceptable to Buyers of (i) pending Lien releases in respect of all
Debt under the Credit Agreement, and (ii) releases of the Company and the
Company Subsidiaries as guarantors under the Guarantees entered into pursuant to
the Credit Agreement and Indentures; provided, however, that all costs required
to procure any and all such releases shall be exclusively borne by Sellers and,
to the extent that Buyers or any of their Affiliates incur legal or other
third-party costs to procure any such releases, Sellers shall promptly indemnify
and hold harmless Buyers for the same.


8.6    Third-Party Consents. Sellers shall have obtained the consent of each
Person set forth on Schedule 8.6 in respect of the matters set forth on
Schedule 8.6, in form and substance agreed to by the Parties prior to the date
hereof.


8.7    Supply Agreement. The Supply Agreement shall have been executed and
delivered by Auto Glass.


8.8    Transition Services Agreement. The Transition Services Agreement shall
have been executed and delivered by Auto Glass and PGW Canada.


8.9    Intellectual Property Agreement. The Intellectual Property Agreement
shall have been executed and delivered by Auto Glass and PGW Canada.


8.10    ARG Business Distribution. The Company and the LKQ Group Members shall
have consummated the ARG Business Distribution in a manner consistent with
Section 7.14.


8.11    Required Information. Sellers shall have delivered or caused to be
delivered to Buyers the applicable Required Information.


8.12    Audited Net Operating Income. The Audited Net Operating Income shall be
at least 90% of the Unaudited Net Operating Income; provided that this condition
precedent shall not apply if within 10 Business Days following receipt of
Audited Financial Statements showing an Audited Net Operating Income of less
than 90% of the Unaudited Net Operating Income, Buyers shall not have provided a
written notice to Sellers of Buyers’ intent to review and discuss this issue
with Sellers.




9.    CONDITIONS TO THE OBLIGATION TO CLOSE OF SELLERS.




The obligations of Sellers to consummate the Acquisition and the other
Transactions is subject to the satisfaction, at or prior to the Closing, of all
of the following conditions, compliance with which, or the occurrence of which,
may be waived prior to the Closing by Sellers:




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






9.1    Representations, Warranties and Covenants.


9.1.1    Each of the representations and warranties of Buyers in Section 6,
without taking into account any materiality or similar phrases contained
therein, shall be true and correct, in each case, as of the Closing Date, as if
made on the Closing Date (other than those representations and warranties which
address matters only as of a particular date, which shall be true and correct as
of such date), in each case, except for such failures to be true and correct as
would not or would not reasonably be expected to, individually or in the
aggregate, have a material adverse effect on Buyers.


9.1.2    Buyers shall have performed and satisfied, in all material respects,
all covenants and agreements required by this Agreement to be performed or
satisfied by Buyers at or prior to the Closing; provided, however, that, with
respect to any such agreements and covenants that are qualified by materiality,
Buyers shall have performed or complied with such agreements and covenants, as
so qualified, in all respects.


9.1.3    Buyers shall have furnished to Sellers a certificate, dated as of the
Closing Date, to the effect that the conditions specified in Sections 9.1.1 and
9.1.2 have been satisfied.




9.2    Governmental Authorization; Litigation. All necessary filings pursuant to
the HSR Act shall have been made and all applicable waiting periods thereunder
shall have expired or been terminated. There shall be in effect no Legal
Requirement or Governmental Order (whether temporary, preliminary or permanent)
that has the effect of prohibiting the consummation of the Transactions, and no
Action instituted by any Governmental Authority seeking to prohibit the
consummation of the Transactions or that would cause any of the Transactions to
be rescinded following the Closing shall be pending.


9.3    Escrow Agreement. The Escrow Agreement shall have been executed and
delivered by Buyers.


9.4    Supply Agreement. The Supply Agreement shall have been executed and
delivered by PGW and Vitro.


9.5    Transition Services Agreement. The Transition Services Agreement shall
have been executed and delivered by PGW.


9.6    Intellectual Property Agreement. The Intellectual Property Agreement
shall have been executed and delivered by PGW.




10.    SURVIVAL; INDEMNIFICATION; TAX MATTERS.


10.1    Nonsurvival of Representations and Warranties. None of the
representations and warranties, covenants or other agreements, in each case
contained in this Agreement or in any instrument or certificate delivered by any
Party pursuant to or in connection with this Agreement, will survive the
Closing, and none of the Parties nor any Nonparty Affiliate shall have any
Liability after the Closing for any inaccuracy therein or breach thereof other
than with respect to (a) covenants and agreements to be performed following the
Closing that will survive




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






in accordance with the terms thereof, (b) covenants and agreements to be
performed prior to the Closing that will survive for 12 months from the Closing
Date, and (c) Section 4.1.2 and the provisions of Section 13, which shall
survive the Closing. For the avoidance of doubt, but subject to Section 14.14,
nothing in this Agreement shall limit any Party’s right to bring an Action in a
court of law or equity for fraud or intentional misrepresentation based solely
on the representations and warranties set forth in this Agreement or in
certificates required to be delivered hereunder in connection with the Closing
that is otherwise available to such Party and to recover Losses from the Party
who committed such fraud or intentional misrepresentation awarded by a court
with respect thereto. Such rights for fraud or intentional misrepresentation
shall survive indefinitely or until the latest time permitted by applicable
Legal Requirements.


10.2    Special Indemnification by Sellers. From and after the Closing, Sellers
shall indemnify, defend and hold harmless Buyers and their Affiliates
(including, after the Closing, the Company, the Company Subsidiaries and the
Company Joint Ventures) and their respective Representatives, successors and
permitted assigns (collectively, the “Buyer Indemnitees”) from and against, and
shall pay and reimburse each of the Buyer Indemnitees for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees (whether in
connection with a Direct Claim or a Third-Party Claim) to the extent arising out
of:


10.2.1    any breach of any covenant, agreement or obligation to be performed by
any Seller or PGW Canada pursuant to this Agreement (a) prior to the Closing
Date or (b) following the Closing Date;


10.2.2    withdrawal liability arising out of or relating to any “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA contributed to by any Seller,
the Company or their respective Subsidiaries and predecessors or in respect of
which any Controlled Group Member had any contribution obligation or Liability,
but not including any withdrawal liability arising out of a multiemployer plan
to which (a) none of the Company, the Company Subsidiaries nor any Controlled
Group Member is obligated to contribute prior to the Closing and (b) the Company
or a Company Subsidiary or any Controlled Group Member thereof (determined after
the Closing Date) contributes after the Closing Date;


10.2.3    any Liability retained or assumed by Sellers and their Affiliates
pursuant to Section 7.3.3;


10.2.4    any Seller Plan;


10.2.5    the matter identified on Schedule 10.2.5;


10.2.6    the ARG Business Distribution and the business and operation of the
Distributed ARG Business prior to, on or after the Closing Date (except as
otherwise expressly provided for in Section 7.14.8.7), including any
Intellectual Property distributed in connection with the ARG Business
Distribution that is (x) used in connection with the Business or (y) intended
for use by the Company or a Company Subsidiary in connection with the Business
as of the date of this Agreement or as of the




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Closing Date as evidenced by appropriate documentation or certification by an
appropriate officer or employee of the Company or the Company Subsidiary;


10.2.7    any inaccuracy or breach of the representation and warranty of the
Company in Section 4.1.2; and


10.2.8    any Tax attributable to a Pre-Closing Tax Period (other than Taxes
properly accrued and reflected in the calculation of the purchase price in
accordance with Section 3 or otherwise paid to Buyers pursuant to Section
10.8.2), including any Tax allocable to Sellers in accordance with Section 10.8
but not including Taxes to be borne by Buyers in accordance with Section 10.8.1.




10.3    Special Indemnification by Buyers. From and after the Closing, Buyers
shall indemnify, defend and hold harmless Sellers and their Affiliates and their
respective Representatives, successors and permitted assigns (collectively, the
“Seller Indemnitees”) from and against, and shall pay and reimburse each of the
Seller Indemnitees for, any and all Losses incurred or sustained by, or imposed
upon, the Seller Indemnitees (whether in connection with a Direct Claim or a
Third-Party Claim) arising out of any breach of any covenant, agreement or
obligation to be performed by any Buyer, the Company or any of the Company
Subsidiaries under this Agreement (a) prior to the Closing and (b) following the
Closing.




10.4    Limitations on Liability.




10.4.1    Sellers shall not be required to indemnify, defend, hold harmless, pay
or reimburse the Buyer Indemnitees under Section 10.2.1(a) unless and until the
aggregate amount of all Losses in respect of indemnification under Section
10.2.1(a) exceeds $200,000 (the “Deductible”) and once the Deductible has been
exceeded, Sellers shall only be required to indemnify, defend, hold harmless,
pay and reimburse for Losses in excess of the Deductible.


10.4.2    Buyers shall not be required to indemnify, defend, hold harmless, pay
or reimburse the Seller Indemnitees under Section 10.3(a) unless and until the
aggregate amount of all Losses in respect of indemnification under Section
10.3(a) exceeds the Deductible and once the Deductible has been exceeded, Buyer
shall only be required to indemnify, defend, hold harmless, pay and reimburse
for Losses in excess of the Deductible.


10.4.3    In no event shall the aggregate amount of Losses to be paid to (a) the
Buyer Indemnitees pursuant to Section 10.2.1(a) exceed $5,000,000 (the “Cap”)
and (b) the Seller Indemnitees pursuant to Section 10.3(a) exceed the Cap.


10.4.4    Sellers shall not be required to indemnify, defend, hold harmless, pay
or reimburse the Buyer Indemnitees in respect of any Losses arising from any Tax
related to a Pre-Closing Period after the applicable statute of limitations with
respect to such Tax.


10.4.5    under Section 10.2.8 (other than for Taxes Paid on Initial Returns)
unless and until the aggregate amount of the Losses in respect of
indemnification under




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Section 10.2.8 (other than Taxes Paid on Initial Returns) exceeds $50,000 (the
“Tax Deductible”) and once the Tax Deductible has been exceeded Sellers shall
only be required to indemnify, defend, hold harmless, pay and reimburse for
Losses in excess of the Tax Deductible.


10.4.6    Other than for Taxes Paid on Initial Returns, Sellers shall only be
liable for 50% of the Losses of the Buyer Indemnitees under Section 10.2.8 (in
excess of the Tax Deductible) and in no event shall the aggregate amount of
Losses to be paid to the Buyer Indemnitees pursuant to Section 10.2.8 exceed
$3,000,000 (the “Tax Cap”).


10.4.7    Any Indemnified Party that becomes aware of any Losses for which it
seeks indemnification under this Section 10 shall be required to use
commercially reasonable efforts to mitigate such Losses.


10.4.8    With respect to each indemnification obligation contained in this
Agreement:


10.4.8.1    all Losses shall be net of any amounts that have been recovered by
the Buyer Indemnitees or Seller Indemnitees pursuant to any indemnification by,
or indemnification agreement with, any third party or any insurance policy,
including representation and warranty insurance, or other cash receipts or
sources of reimbursement or any Tax benefit actually realized by the Buyer
Indemnitees or Seller Indemnitees in respect of such Losses;


10.4.8.2    No Party shall have any Liability under any provision of this
Agreement for any punitive, incidental, consequential, special or indirect
damages, including business interruption, loss of future revenue whether or not
expected, profits or income or loss of business reputation or opportunity
relating to the breach or alleged breach of this Agreement, except to the extent
that such damages are specifically included in Third-Party Claims and result in
Losses; and


10.4.8.3    Any claim for indemnification made under this Section 10 by any
Party shall be bona fide and made in good faith.


10.4.9    The Parties acknowledge and agree that various provisions of the
Transaction Documents relate to the continued relationship of Buyers and their
Affiliates with Sellers and their Affiliates following the Closing, including
the supply of products under the Supply Agreement, the license of certain
Intellectual Property under the Intellectual Property Agreement and the
provision of deliverables and services under the Transition Services Agreement,
and the rights and obligations of the Parties relating to the Distributed ARG
Business after the Closing.  For the avoidance of doubt, the indemnity provided
under Section 10.2.6 shall not amend, modify, replace or supersede such terms
and conditions (including such terms and conditions governing the rights and
obligations of the Parties with respect to the Distributed ARG Business) of the
Transaction Documents.




10.5    Indemnification Procedures.




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








10.5.1    All claims for indemnification pursuant to Section 10.2 shall be made
in accordance with the procedures set forth in this Section 10.5. The Party
entitled to assert a Claim for indemnification pursuant to Section 10.2 (an
“Indemnified Party”) shall give the other Party (the “Indemnifying Party”)
written notice of any such Claim (a “Claim Notice”), which notice shall include
a description in reasonable detail of (i) the basis for, and nature of, such
Claim, including the facts constituting the basis for such Claim, and (ii) the
estimated amount of the Losses that have been or may be sustained by such
Indemnified Party in connection with such Claim; provided, however, that any
such Claim Notice need only specify such information to the knowledge of the
Indemnified Party as of the date of such Claim Notice and shall not limit or
prejudice any of the rights or remedies of any Indemnified Party on the basis of
any limitations on the information included in such Claim Notice, including any
such limitations made in good faith to preserve the attorney-client privilege,
work product doctrine or any other privilege. Any Claim Notice shall be given by
the Indemnified Party to the Indemnifying Party (a) in the case of a Claim in
connection with any Action made or brought by any Person (other than an
Indemnified Party in connection with this Agreement) against such Indemnified
Party (a “Third-Party Claim”), reasonably promptly following receipt of notice
of the assertion or commencement of such Action, and (b) in the case of a Claim
other than a Third-Party Claim (a “Direct Claim”), reasonably promptly after the
Indemnified Party determines that it intends to seek indemnification for such
Direct Claim; provided, however, that (1) no failure to give such prompt written
notice shall relieve the Indemnifying Party of any of its indemnification
obligations hereunder except to the extent that the Indemnifying Party is
materially and adversely prejudiced by such failure, and (2) the right to
indemnification of an Indemnified Party in connection with any Third-Party Claim
(x) shall not accrue until such Indemnified Party receives notice of the
assertion or commencement of an Action in connection with such Third-Party Claim
and (y) shall not be deemed time-barred or otherwise unavailable until no less
than 90 days after such Indemnified Party’s receipt of any such notice (and any
statute of limitations or common law principal that limits or purports to limit
the availability of such right to indemnification shall be deemed tolled, to the
extent necessary, until such 90-day period has ended).


10.5.2    With respect to a Direct Claim, in case the Indemnifying Party shall
object to the indemnification of an Indemnified Party in respect of any Direct
Claim, the Indemnifying Party shall, within 30 days after receipt by the
Indemnifying Party of such Direct Claim, deliver to the Indemnified Party a
written notice to such effect, and the Indemnifying Party and the Indemnified
Party shall, within the 30-day period beginning on the date of receipt by the
Indemnified Party of such written objection, attempt in good faith to agree upon
the rights of the respective parties with respect to such Direct Claim to which
the Indemnifying Party shall have so objected, and any agreement reached
regarding their respective rights with respect to any of such claims shall be
set forth in a written memorandum signed by the Indemnified Party and the
Indemnifying Party. Should the Indemnified Party and the Indemnifying Party be
unable to agree as to any particular item or items or amount or amounts, then
the Indemnified Party and the Indemnifying Party may submit such dispute to a
court of competent jurisdiction in accordance with Section 11.










[NEWYORK 3251393_44]



--------------------------------------------------------------------------------










10.5.3    With respect to any Third-Party Claim (other than a Third-Party Claim
related to Pre-Closing Taxes), the Indemnifying Party shall have the right, by
giving written notice to the Indemnified Party within 30 days after delivery of
the Claim Notice with respect to such Third-Party Claim, to assume control of
the defense of such Third-Party Claim at the Indemnifying Party’s expense with
counsel of its choosing that is reasonably satisfactory to the Indemnified
Party, and the Indemnified Party shall cooperate in good faith in such defense,
and make available to the Indemnifying Party all witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or under the
Indemnified Party’s control relating thereto as is reasonably required by the
Indemnifying Party; provided, however, that the Indemnifying Party shall not
have the right to control the defense of any Third-Party Claim that (i) seeks
any material injunctive or other material equitable relief against the
Indemnifying Party; (ii) seeks monetary damages, the amount of which would
reasonably be expected to exceed any limitation on the amount of Losses for
which the Indemnifying Party is responsible hereunder or; (iii) if the
Indemnifying Party is any Seller, has been brought by or on behalf of any
customer or supplier of any Buyer or any of its Affiliates (which Affiliates
shall include, after the Closing, the Company or any Company Subsidiary) that is
not a customer or supplier of any LKQ Group Member. The Indemnified Party or the
Indemnifying Party, as the case may be, that is not controlling such defense
shall have the right, at its own cost and expense, to participate in the defense
of any Third-Party Claim with counsel selected by it. If the Indemnifying Party
elects not to control the defense of such Third-Party Claim (including by
failing to promptly notify the Indemnified Party in writing of its election to
control such defense in accordance with this Section 10.5.3 or fails to
diligently prosecute the defense of such Third-Party Claim), the Indemnified
Party may control the defense of such Third-Party Claim with counsel of its
choosing, and the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel (including advancement thereof) to the Indemnified Party in
each jurisdiction in which the Indemnified Party reasonably determines counsel
is required. Each Buyer and Seller shall reasonably cooperate with each other in
connection with the defense of any Third-Party Claim, including by retaining and
providing to the Party controlling such defense records and information that are
reasonably relevant to such Third-Party Claim and making available employees on
a mutually convenient basis for providing additional information and explanation
of any material provided hereunder. The Indemnified Party or the Indemnifying
Party, as the case may be, that is controlling such defense shall keep the other
Party reasonably advised of the status of such Action and the defense thereof
and shall consider in good faith any recommendations made by the other Party
with respect thereto.


10.5.4    Notwithstanding anything in this Agreement to the contrary, (i) the
Indemnifying Party shall not agree to any settlement of any Third-Party Claim
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld, conditioned or delayed), unless such settlement would
(a) include a complete and unconditional release of each Indemnified Party from
all Liabilities or obligations with respect thereto, (b) not impose any
Liability (including any equitable remedies) on the Indemnified Party and
(c) not involve a finding or admission of any wrongdoing on the part of the
Indemnified Party, and (ii) an Indemnified Party shall not agree to any








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








settlement of a Third-Party Claim without the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld, conditioned or
delayed.


10.5.5    Within ten Business Days of the determination of the amount of any
(i) Uncontested Claims; (ii) claims for Losses covered by a memorandum of
agreement of the nature described in Section 10.5.2; (iii) claims for Losses,
the validity and amount of which have been the subject of a final and
non-appealable judicial determination (where such Indemnified Party has complied
with the procedures set forth in this Section 10.5); or (iv) claims for Losses,
the validity and amount of which shall have been the subject of a settlement or
judicial determination as described in Section 10.5.4, subject to Section 10.4,
the Indemnifying Party shall pay such determined amount to the Indemnified
Party.


10.6    Tax Treatment of Indemnification Payments. Any indemnification payment
made under Section 10.2 will be treated as an adjustment to the purchase price
(as determined for Tax purposes).




10.7    Exclusive Remedy. From and after the Closing, the Parties acknowledge
and agree that (i) this Section 10 shall be the sole and exclusive remedy of the
Buyer Indemnitees and the Seller Indemnitees against an Indemnifying Party in
connection with this Agreement and the Transactions; (ii) neither Buyers nor
Sellers shall be liable or responsible in any manner whatsoever (whether for
indemnification or otherwise) to any Indemnified Party for a breach of this
Agreement or in connection with the Transactions, except pursuant to the
indemnification provisions set forth in this Section 10; and (iii) each Party
hereby waives, to the fullest extent permitted under applicable Legal
Requirements, any and all rights, claims or causes of Action (A) for any breach
of any representation, warranty, covenant, agreement or obligations set forth
herein or (B) otherwise relating to or in connection with this Agreement and the
Transactions, in each case, that it may have against another Party and any of
such Party’s Affiliates or Representatives arising under or based upon any Legal
Requirement, except pursuant to the indemnification provisions set forth in this
Section 10; provided; that nothing in this Section 10.7 shall limit the rights
or remedies of, or constitute a waiver of any rights or remedies by, any Party
pursuant to (or shall otherwise operate to interfere with the operation of)
Sections 3.4, or 14.11. For the avoidance of doubt, and notwithstanding anything
to the contrary herein, to the extent the Closing occurs, Sellers shall not have
any indemnification or other Liability with respect to representations and
warranties of the Company, the Company Subsidiaries or Sellers, including any
representations and warranties made through any closing certificate, other than
as set forth in Section 10.2.7 or otherwise in the case of fraud or willful
misrepresentation.




10.8    Tax Matters.




10.8.1    All transfer, documentary, sales, use, stamp, registration and other
similar Taxes (but specifically excluding any income Taxes), if any, arising in
connection with the Transactions will be borne 50% by Buyers and 50% by Sellers.
Each of the Parties will prepare and file, and will fully cooperate with each
other Party with respect to the preparation and filing of, any Tax Returns and
other filings relating to any such Taxes or charges as may be required.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








10.8.2    Subject to Section 10.8.1, Buyers shall prepare or cause to be
prepared all income Tax Returns for the Company and the Company Subsidiaries
that relate to any Pre-Closing Tax Periods and that are due after the Closing
Date. Such returns shall be prepared at least 45 days before the due date
thereof (taking into account extensions), unless the Closing Date is within 45
days of the due date thereof, in which case such Tax Returns shall be prepared
as soon as practicable following the Closing Date.  Such Tax Returns shall be
prepared in a manner consistent with past practice.  The costs of any third
party review or preparation of all such Tax Returns which include only Tax
periods ending on or before the Closing Date, shall be borne by Sellers. The
cost of any third party review or preparation of such Tax Returns, in respect of
any Straddle Period shall be allocated between Sellers and Buyers in accordance
with the day count method contained in Section ý10.8.4(y). Sellers shall be
permitted to review and comment on any such Tax Returns prior to the filing
thereof, and Buyers shall incorporate any reasonable comments requested by
Sellers if such comments are received no later than ten days prior to filing
such returns.  Buyers, the Company or the applicable Company Subsidiary shall
timely file (or cause to be timely filed) any such Tax Returns.  Following the
Closing, none of Buyers, the Company or any Company Subsidiary shall amend any
Tax Return of the Company or the Company Subsidiaries to the extent that such
Tax Return relates to any Pre-Closing Tax Period without the prior written
consent of Sellers, which will not be unreasonably withheld, conditioned or
delayed. Sellers shall reimburse or cause to be reimbursed to Buyers their
allocable share of any income Taxes indicated as due and payable on such income
Tax Returns in accordance with Section 10.8.3 and Section 10.8.4 no later than
ten days following notice by Buyers of Buyers’ payment of such income Taxes (the
“Taxes Paid on Initial Returns”).


10.8.3    Any deductions or other Tax benefits related to the Transactions that
occur on or prior to the Closing Date will be allocated to Pre-Closing Tax
Periods (except as otherwise required by applicable Legal Requirements).


10.8.4    Other than as set forth in this Section 10.8.4, any income Tax of the
Company or a Company Subsidiary arising during or attributable to a Pre-Closing
Tax Period (whether or not imposed before the Closing Date) shall be allocated
to Sellers and Sellers shall reimburse Buyers no later than ten days following
notice to Buyers of Buyers’ payment of such income Taxes. The allocation of any
Tax, Tax refund, or Tax benefit attributable to a Straddle Period shall be
determined (x) in the case of any Taxes based on or measured by income,
receipts, proceeds, activities, gain or similar items, by closing the books of
the Company and the Company Subsidiaries as of the close of business on the
Closing Date; provided, however, that any item determined on an annual or
periodic basis (such as deductions for depreciation or real estate Taxes) shall
be apportioned on a daily basis, and (y) in the case of all other Taxes, by
multiplying such Taxes by a fraction, the numerator of which is the number of
days from the beginning of such taxable period through the close of business on
the Closing Date and the denominator of which is the total number of days in
such taxable period.




10.8.5    Buyers shall promptly (and in no event later than ten Business Days
after such receipt) notify Sellers upon receipt by Buyers or any Affiliate of
Buyers (including the Company and the Company Subsidiaries) of written notice of
any Tax Matter that could result in Tax imposed on Sellers (or its beneficial
owners) with respect to the Company or the Company Subsidiaries. Sellers shall
promptly (and in no event later than ten Business Days after such receipt)
notify Buyers upon receipt by any Seller or any Affiliate of Sellers of written
notice of any Tax




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------










Matter that could result in Tax imposed on any Buyer (or its beneficial owners),
the Company or any Company Subsidiary. In the case of any Tax Matter that could
result in a material Tax imposed on any Seller (or its beneficial owners) with
respect to the Company or the Company Subsidiaries, Sellers shall be entitled
(at their own expense): (i) to review and consent, which consent shall not be
unreasonably withheld or delayed, to any correspondence or filings to be
submitted to any Tax Authority or Governmental Authority with respect to such
Tax Matter (or the relevant portion or aspect thereof) and (ii) to attend any
formally scheduled meetings with any Tax Authority or Governmental Authority or
hearings or Actions before any judicial authority, in each case with respect to
such Tax Matter (or the relevant portion or aspect thereof). Furthermore, Buyers
shall not (a) waive or extend the applicable statute of limitations with respect
to such Tax Matter or (b) accept or enter into any settlement of such Tax Matter
(or the relevant portion or aspect thereof), in each case without the consent of
Sellers (which shall not be unreasonably withheld or delayed).


10.8.6    Within 120 days after the Closing, Buyers shall prepare and deliver to
Sellers for their review (i) a schedule allocating the purchase price (as
determined for U.S. federal income tax purposes) among the assets of the Company
and the Canadian Assets for purposes of Section 1060 of the Code (and for
purposes of determining the value of the equity interests of the Company
Subsidiaries that are purchased by Buyers, Buyers shall consider as a floor the
reasonable valuation information provided by Sellers in respect of those equity
interests and (ii) schedules allocating the purchase price (as determined under
applicable Legal Requirements) among the assets of the Company Subsidiaries to
the extent required under the Legal Requirements in each jurisdiction in which
the Company or any Company Subsidiary is located (each such schedule in (i) or
(ii), an “Allocation Schedule,”) (together with worksheets and backup
information explaining such allocation in reasonable detail). If Sellers
disagree with respect to any material item in the Allocation Schedule, Sellers
shall notify Buyers of such disagreement in writing within 45 days of receipt of
the applicable Allocation Schedule. The Parties will negotiate in good faith to
resolve the dispute. If they cannot resolve the dispute within 45 days following
receipt by Buyers of Sellers’ disagreement, the Parties will engage an
accounting firm of nationally recognized standing in the United States
experienced in such matters or another mutually agreed-upon independent
appraiser to resolve any such dispute, whose determination shall be binding.
Each agreed-upon Allocation Schedule shall become an “Allocation” for purposes
of this Agreement with respect to the jurisdiction for which such Allocation
Schedule was prepared. The Parties shall file all relevant Tax Returns in a
manner consistent with the relevant Allocation and shall not take any position
inconsistent with such Allocation, unless otherwise required by applicable Legal
Requirements.




10.8.7    Buyers and Sellers will cooperate fully (each, at its own expense), as
and to the extent reasonably requested by the other Party, in connection with
the filing and preparation of Tax Returns related to the business operations of
the Company, the Company Subsidiaries and the Canadian Assets (including the
partnership Tax Returns of






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------










Holdings). Such cooperation will include the retention and (upon the other
Party’s request) the provision of records and information that are reasonably
relevant to any such Tax Return or Tax Matter (including, Sellers’ provision to
Buyers of transfer pricing reports and back-up materials in respect of the
operations of the Company and the Company Subsidiaries) and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. Buyers and Sellers agree that
the Company and the Company Subsidiaries will retain all books and records with
respect to the business operations of the Company and the Company Subsidiaries
for Pre-Closing Tax Periods until the expiration of the statute or period of
limitations of the respective taxable periods.


10.8.8    In the event that Sellers’ U.S. employees who currently prepare
non-foreign Tax Returns are retained by Sellers, such U.S. employees shall be
made available to Buyers in order for Buyers to satisfy their Tax reporting
obligations. In the event that Sellers’ U.S. employees who currently prepare
non-foreign Tax Returns are retained by Buyers, such U.S. employees shall be
made available to Sellers in order for Sellers to satisfy its Tax reporting
obligations (including the filing of partnership Tax Returns of Holdings). In
the event that Sellers’ U.S. employees who currently prepare non-foreign Tax
Returns are neither retained by Sellers or Buyers, Buyers shall hire other
employees or outside Tax personnel to assist in providing the necessary
information to complete the Tax reporting obligations herein and Sellers shall
bear the reasonable apportioned costs of such employees or personnel in respect
of their time to satisfy the Tax reporting obligations to Sellers hereunder.




11.    CONSENT TO JURISDICTION; JURY TRIAL WAIVER.


11.1    Consent to Jurisdiction. Each Party, by its execution hereof, hereby
irrevocably and unconditionally: (i) submits for itself and its property, to the
exclusive jurisdiction of the Chancery Courts of the State of Delaware or, if
but only if, such Court declines jurisdiction, the Superior Courts of the State
of Delaware or the United States District Court for the District of Delaware
(the “Delaware Courts”), for the purpose of any Action arising out of or in
connection with this Agreement or the negotiation, execution or performance of
this Agreement or any of the Transactions; (ii) agrees that all claims in
respect of any such Action be heard and determined in any Delaware Court;
(iii) waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of any Delaware Court, that its property is exempt or immune
from attachment or execution, that any such Action brought in any Delaware Court
is improperly venued, or that this Agreement or any of the Transactions may not
be enforced in or by such Delaware Court; (iv) agrees not to commence any such
Action other than before any Delaware Court nor to make any motion or take any
other action seeking or intending to cause the transfer or removal of any such
Action to any court other than a Delaware Court whether on the grounds of
inconvenient forum or otherwise, or to seek to stay or dismiss any such Action
in favor of any Action in any other forum; (v) agrees that a final and
non-appealable judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements; and (vi) consents to service of
process in any such Action in any manner permitted by applicable Legal
Requirements, or by delivery to it by an overnight courier service recognized in
the United States and guaranteeing overnight






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






delivery at its address specified pursuant to Section 14.5, and agrees that such
service of process in any such Action shall be valid and sufficient service
thereof. Notwithstanding the foregoing, a Party may commence an Action in any
jurisdiction to enforce an order or judgment of any Delaware Court. For the
avoidance of doubt, this Section 11.1 shall not limit the jurisdiction of the
Arbitrator as set forth in Section 3.4, and the Delaware Courts would have
exclusive jurisdiction to enforce the jurisdiction and judgments of the
Arbitrator.




11.2    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND COVENANTS, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ACTION DESCRIBED IN SECTION 11.1. EACH PARTY (a) CERTIFIES AND ACKNOWLEDGES
THAT NO REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (b) CERTIFIES AND ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES THAT THIS SECTION 11.2 CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH SUCH OTHER PARTIES ARE RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT, (c) UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER AND (d) MAKES THIS WAIVER VOLUNTARILY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 11.2 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.




11.3    Attorneys’ Fees and Expenses. In the event any Party brings an Action to
enforce or determine any rights under this Agreement or the Transactions, the
Parties agree that the court referred to in Section 11.1 shall, only upon a
clear demonstration that one Party is the non-prevailing party in such Action,
order the non-prevailing Party to pay the reasonable out-of-pocket attorneys’
fees and expenses incurred by the prevailing Party and promptly after the entry
of a final and nonappealable order of such court to such effect, the
non-prevailing Party shall pay to the prevailing Party all such costs and
expenses; provided that, in any such Action, if a Party seeking monetary
recovery is awarded some, but less than the full amount, of the recovery sought,
the Party receiving such award shall be deemed the prevailing Party if such
award represents 50% or more of the amount originally sought, and the other
Party shall be deemed the prevailing Party if the amount awarded represents less
than 50% of the amount originally sought; and provided, further, that in either
such case of partial recovery, the amount of the prevailing Party’s attorneys’
fees and expenses reimbursed pursuant to this Section 11.3 shall be limited to a
percentage of such fees and expenses equal to (i) the percentage recovered of
the amount originally sought, if the prevailing Party was the recipient of the
award, or (ii) the percentage of the amount originally sought that was not
recovered, if the prevailing Party was the other Party.




12.    TERMINATION.
















[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




    


12.1    Termination. This Agreement may be terminated by the Parties only as
provided below:




12.1.1    Buyers and Sellers may terminate this Agreement by mutual written
consent at any time prior to the Closing.




12.1.2    Buyers may terminate this Agreement by delivering written notice to
Sellers at any time prior to the Closing in the event any of the representations
or warranties of the Company or Sellers set forth in Sections 4 and 5 shall not
be true and correct, or if any Seller, the Company or any Company Subsidiary has
failed to perform any covenant or agreement on the part of such Seller, the
Company or such Company Subsidiary set forth in this Agreement, in each case,
such that a condition to Closing set forth in Section 8 would not be satisfied
and the breach or breaches causing such representations or warranties not to be
true and correct, or the failures to perform any such covenant or agreement, as
applicable, are not cured within 20 Business Days after written notice thereof
is delivered to Sellers; provided, that if the only breach by any Seller, the
Company or any Company Subsidiary is a failure to consummate the Closing within
five Business Days following the date upon which the Closing is otherwise
contemplated to occur pursuant to Section 2.5, Buyers may terminate this
Agreement immediately upon written notice to Sellers; provided, further, that
the right to terminate this Agreement under this Section 12.1.2 shall not be
available to Buyers if Buyers are then in breach of this Agreement so as to
cause a condition to Closing set forth in Section 9 not to be satisfied.




12.1.3    Sellers may terminate this Agreement by delivering written notice to
Buyers at any time prior to the Closing in the event any of the representations
or warranties of Buyers set forth in Section 6 shall not be true and correct, or
if any Buyer has failed to perform any covenant or agreement on the part of such
Buyer set forth in this Agreement, in each case, such that the conditions to
Closing set forth in Section 9 would not be satisfied and the breach or breaches
causing such representations or warranties not to be true and correct, or the
failures to perform any such covenant or agreement, as applicable, are not cured
within 20 Business Days after written notice thereof is delivered to Buyers;
provided that if the only breach by any Buyer is a failure to consummate the
Closing within five Business Days following the date upon which the Closing is
otherwise contemplated to occur pursuant to Section 2.5, Sellers may terminate
this Agreement immediately upon written notice to Buyers; provided, further,
that the right to terminate this Agreement under this Section 12.1.3 shall not
be available to Sellers if Sellers are then in breach of this Agreement so as to
cause a condition to Closing set forth in Section 8 not to be satisfied.




12.1.4    Buyers, on the one hand, or Sellers, on the other hand, may terminate
this Agreement by providing written notice to the other at any time on or after
June 18, 2017 if the Transactions have not been consummated by such date and the
Party seeking to terminate this Agreement pursuant to this Section 12.1.4 has
not (provided that, if such Party is any Seller, none of the Company, any
Company Subsidiary or any Seller has) breached any of its representations,
warranties, covenants or agreements under this Agreement in any manner that has
proximately caused the failure to consummate the




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Transactions on or before such date; provided that if the only reason the
Closing has not occurred on or prior to such date is that the conditions set
forth in the first sentence of Sections 8.2 and 9.2 has not been satisfied, then
such date shall be automatically extended pending satisfaction of such condition
to the date that is the first anniversary hereof.


12.1.5    Buyers, on the one hand, or Sellers, on the other hand, may terminate
this Agreement by providing written notice to the other prior to the Closing if
any Governmental Authority issues a Governmental Order permanently enjoining,
restraining or otherwise prohibiting any of the Transactions and such
Governmental Order has become final and nonappealable; provided, however, that
the right to terminate this Agreement pursuant to this Section 12.1.5 shall not
be available to any Party that (i) initiated such Action or that has not taken
reasonable actions necessary to oppose, contest and resist, and to have lifted,
rescinded or vacated, such Governmental Order before it became final and
nonappealable or (ii) is then in breach of this Agreement so as to cause a
condition to Closing set forth in Sections 8 or 9, as applicable, not to be
satisfied.


12.1.6    Buyers may terminate this Agreement if the Audited Net Operating
Income is less than 90% of the Unaudited Net Operating Income; provided that
this termination right shall no longer be available if within 10 Business Days
following receipt of Audited Financial Statements showing an Audited Net
Operating Income of less than 90% of the Unaudited Net Operating Income, Buyers
shall not have provided a written notice to Sellers of Buyers’ intent to review
and discuss this issue with Sellers.


12.2    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 12.1, all obligations of the Parties hereunder will
terminate without any further Liability of any Party to any other Party, except
that (i) the provisions of this Section 12.2, and Section 13 and Section 14
(other than the provisions of Section 14.11) shall survive termination of this
Agreement and (ii) nothing herein will relieve any Party from any Liability for
intentional fraud based on the express representations and warranties in this
Agreement or any willful and material breach of the provisions of this Agreement
prior to such termination (which, for the avoidance of doubt, will be deemed to
include any failure by a Party to consummate the Transactions if it is obliged
to do so hereunder). In addition, no termination of this Agreement will affect
the obligations contained in the Confidentiality Agreement, all of which
obligations will survive termination of this Agreement in accordance with their
terms.




13.    GUARANTIES OF LKQ AND VITRO


13.1    Guaranty of LKQ


13.1.1    Upon the terms and subject to the conditions set forth in Section 13.1
through Section 13.6, LKQ irrevocably, absolutely and unconditionally
guarantees, as primary obligor and not merely as surety, to and for the benefit
of Buyers and any Buyer Indemnitee or any of their permitted successors or
assignees, (i) the full, prompt and punctual payment when due by Sellers of all
of their payment obligations under this Agreement (including Sellers’ payment
obligations under Sections 3.5, 3.6, 10.2 and






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






10.8), or any other Transaction Document, whether such payment obligations
currently exist or are created, incurred or arise from time to time hereafter in
accordance with this Agreement or any other Transaction Document, (ii) the full
and faithful performance by Sellers and their Affiliates of each and every of
their respective covenants, agreements, Liabilities, and obligations under this
Agreement and the other Transaction Documents, in accordance with the terms
hereof and thereof, whether such covenants, agreements, Liabilities and
obligations currently exist or are created, incurred or arise from time to time
hereafter in accordance with this Agreement or any other Transaction Documents,
and (iii) the full and faithful performance by the Company and the Company
Subsidiaries of each and every of their respective covenants, agreements,
Liabilities and obligations that arise under this Agreement and the Transaction
Documents from the date of this Agreement through the Closing Date
(collectively, the “LKQ Guaranty”). The Liabilities and obligations guaranteed
by the LKQ Guaranty are collectively referred to herein as the “LKQ Guaranteed
Obligations.” The LKQ Guaranty constitutes a guaranty of payment and performance
and not of collection. Buyers are entitled to specifically enforce the LKQ
Guaranteed Obligations pursuant to Section 14.11.




13.1.2    A demand for payment or an action to enforce the LKQ Guaranty may be
made, brought or prosecuted, as applicable, against LKQ only if an LKQ
Guaranteed Obligation remains unpaid or unperformed for a period of five
Business Days after such LKQ Guaranteed Obligation has become due and payable or
Enforceable against Sellers. Upon the terms and subject to the conditions set
forth in Sections 13.1 through Section 13.6, LKQ hereby agrees to pay or
perform, or cause to be paid or performed, such LKQ Guaranteed Obligations
within five Business Days after Buyers have made a written demand for payment
against LKQ with respect to such LKQ Guaranteed Obligation. All payments made by
LKQ pursuant to the LKQ Guaranty shall be made without set off or counterclaim
and without any deduction or withholding for any reason.


13.2    Absolute and Unconditional LKQ Guaranty.




13.2.1    Subject to the provisions of Sections 13.1.2, 13.2.2 and 13.4, the
liability of LKQ under the LKQ Guaranty shall, to the extent permitted under the
provisions of any Legal Requirement, be absolute, irrevocable and unconditional,
and shall not be discharged as a result of or otherwise affected by any
circumstance that constitutes a legal or equitable discharge of a guarantor or
surety other than indefeasible payment and performance in full of the LKQ
Guaranteed Obligations, irrespective of:


13.2.1.1    the illegality of the LKQ Guaranty;


13.2.1.2    the invalidity or unenforceability of any obligation of any Seller
or its Affiliates under this Agreement or any other Transaction Document or any
other agreement or instrument relating thereto;


13.2.1.3    the validity or genuineness of this Agreement and the other
Transaction Documents with respect to Sellers or any of their Affiliates;


13.2.1.4    the enforceability of this Section 13 against Sellers or LKQ;




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






13.2.1.5    any release or discharge of any payment obligation of Sellers
hereunder resulting from any change in the corporate existence, structure or
ownership of Sellers, or any insolvency, bankruptcy, reorganization, workout,
arrangement, liquidation, dissolution or other similar proceeding affecting any
Seller or any of their Affiliates or any of their assets, including any
discharge or disallowance of, or bar or stay against collecting, any LKQ
Guaranteed Obligation in or as a result of any such proceeding;


13.2.1.6    any amendment or modification of this Agreement or any of the
Transaction Documents, in each case in accordance with their terms, or change in
the manner, place or terms of payment, or any change or extension of the time of
payment of, renewal or alteration of, any LKQ Guaranteed Obligation, any other
escrow arrangement or other security therefor, any Liability incurred directly
or indirectly in respect thereof, or any waiver of or any consent to any
departure from the terms hereof; or


13.2.1.7    any other act or omission relating to the LKQ Guaranty that may or
might in any manner or to any extent vary the risk of LKQ or otherwise operate
as a discharge of LKQ as a matter of any Legal Requirement or equity.


13.2.2    The Parties acknowledge and agree that the obligations of LKQ under
the LKQ Guaranty shall be unconditional, but that the LKQ Guaranteed Obligations
shall be subject to all defenses that Sellers (or an applicable Affiliate of any
Seller) may have in respect of any underlying covenant, agreement, Liability or
obligation under this Agreement or any other Transaction Documents. In the case
of any demand for payment or an action to enforce any LKQ Guaranteed Obligation
that is subject to a dispute under the terms of this Agreement or any other
Transaction Document that provides that such dispute shall be subject to an
express dispute resolution (including arbitration) provision (each such dispute,
a “Resolvable Dispute” and each such provision, a “Dispute Resolution
Procedure”), then, unless and until the Resolvable Dispute shall have been
finally resolved in accordance with the applicable Dispute Resolution Procedure,
any Action against LKQ to enforce the LKQ Guaranty with respect to such LKQ
Guaranteed Obligation shall be subject to the same terms and conditions
contained in the Dispute Resolution Procedure applicable to such Resolvable
Dispute, to which LKQ hereby irrevocably submits. Once the Resolvable Dispute
has been resolved, the amount, if any, of the LKQ Guaranteed Obligation
determined to be due and payable as a result of such Resolvable Dispute shall be
immediately due and payable without any set off or counterclaim and without any
deduction or withholding for any reason. The rights and benefits of Buyers and
Buyer Indemnitees in respect of the LKQ Guaranty in respect of a Resolvable
Dispute shall be separate and independent from Buyers’ and Buyer Indemnitees’
rights and defenses in respect of a Resolvable Dispute and any other underlying
covenant, agreement, Liability or obligation; provided that payment or
performance under the LKQ Guaranty shall extinguish any of Buyers’ and Buyer
Indemnitees’ rights and defenses in respect of a Resolvable Dispute and any
other underlying covenant, agreement, Liability or obligation to the extent of
such payment or performance under the LKQ Guaranty.






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








13.3    Buyers and Buyer Indemnitees. Neither any Buyer nor any Buyer Indemnitee
shall be obligated to file any claim relating to any LKQ Guaranteed Obligation
in the event that any Seller or any Seller Indemnitee becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of a Buyer or
any Buyer Indemnitee to so file shall not affect LKQ’s obligations hereunder. In
the event that any payment to a Buyer or any Buyer Indemnitee in respect of any
LKQ Guaranteed Obligation is rescinded or must otherwise be returned for any
reason whatsoever, LKQ shall remain liable hereunder with respect to the LKQ
Guaranteed Obligation as if such payment had not been made.


13.4    Waiver. Except to the extent expressly set forth herein, LKQ
unconditionally and irrevocably waives and agrees not to assert any claim,
defense, setoff or counterclaim based on diligence, promptness, presentment,
requirements for any demand or notice hereunder, including any of the following:
(a) any demand for payment or performance and protest and notice of protest,
(b) any notice of acceptance, and (c) any presentment, demand, protest or
further notice or other requirements of any kind with respect to any LKQ
Guaranteed Obligation becoming immediately due and payable, unless any such
right to assert any claim, defense, setoff or counterclaim is available to (and
has not previously been exercised by) Sellers under this Agreement or any other
Transaction Documents. No obligation of LKQ hereunder shall be discharged other
than by complete payment or performance.


13.5    Subrogation. LKQ unconditionally and irrevocably agrees not to enforce
or otherwise exercise any right of subrogation or any right of reimbursement or
contribution against Sellers, whether arising by contract or operation of any
Legal Requirement (including any such right arising under bankruptcy or
insolvency Legal Requirements) or otherwise, by reason of any payment or
performance made in respect of the LKQ Guaranty unless and until all of the LKQ
Guaranteed Obligations (other than contingent obligations or indemnification
obligations for which no underlying claim has been asserted) have been
indefeasibly paid and performed in full.


13.6    Costs and Expenses. LKQ shall be responsible for, and shall reimburse
Buyers, Buyer Indemnitees and their respective affiliates for, all reasonable
and documented out-of-pocket costs and expenses incurred by Buyers or Buyer
Indemnitees in enforcing any of their rights under the LKQ Guaranty, including
reasonable and documented out-of-pocket attorneys’ fees and expenses and costs
of enforcement at law or in equity.


13.7    Guaranty of Vitro and Vitro Assets Corp.


13.7.1    Upon the terms and subject to the conditions set forth in this
Section 13.7 through Section 13.12, each of Vitro and Vitro Assets Corp. jointly
and severally irrevocably, absolutely and unconditionally guarantees, as primary
obligor and not merely as surety, to and for the benefit of Sellers and any
Seller Indemnitee or any of their permitted successors or assignees, (i) the
full, prompt and punctual payment when due by Buyers of all of their payment
obligations under this Agreement (including Buyers’ payment obligations under
Sections 3.2, 3.5, 3.6, 10.3 and 10.8) or any other Transaction Document,
whether such payment obligations currently exist or are created, incurred or
arise from time to time hereafter in accordance with this Agreement or any other
Transaction Document, (ii) the full and faithful performance by Buyers and their
Affiliates of each and every of their respective covenants, agreements,
Liabilities and






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






obligations under this Agreement and the other Transaction Documents, in
accordance with the terms hereof and thereof, whether such covenants,
agreements, Liabilities and obligations currently exist or are created, incurred
or arise from time to time hereafter in accordance with this Agreement or any
other Transaction Documents and (iii) the full and faithful performance by the
Company and the Company Subsidiaries of each and every of their respective
covenants, agreements, Liabilities and obligations that arise after the Closing
Date under this Agreement and the Transaction Documents (collectively, the
“Vitro Guaranty”). The Liabilities and obligations guaranteed by the Vitro
Guaranty are collectively referred to herein as the “Vitro Guaranteed
Obligations.” The Vitro Guaranty constitutes a guaranty of payment and
performance and not of collection. Sellers are entitled to specifically enforce
the Vitro Guaranteed Obligations pursuant to Section 14.11.


13.7.2    A demand for payment or an action to enforce the Vitro Guaranty may be
made, brought or prosecuted, as applicable, against Vitro or Vitro Assets Corp.
only if a Vitro Guaranteed Obligation remains unpaid or unperformed for a period
of five Business Days after such Vitro Guaranteed Obligation has become due and
payable or Enforceable against Buyers. Upon the terms and subject to the
conditions set forth in this Section 13.7 through Section 13.12, each of Vitro
and Vitro Assets Corp. jointly and severally hereby agrees to pay or perform, or
cause to be paid or performed, such Vitro Guaranteed Obligations, within five
Business Days after Sellers have made a written demand for payment against Vitro
or Vitro Assets Corp. with respect to such Vitro Guaranteed Obligation. All
payments made by Vitro or Vitro Assets Corp. pursuant to the Vitro Guaranty
shall be made without set off or counterclaim and without any deduction or
withholding for any reason.


13.8    Absolute and Unconditional Vitro Guaranty.


13.8.1    Subject to the provisions of Sections 13.7.2, 13.8.2 and 13.10, the
liability of Vitro and Vitro Assets Corp. under the Vitro Guaranty shall, to the
extent permitted under the provisions of any Legal Requirement, be absolute,
irrevocable and unconditional, and shall not be discharged as a result of or
otherwise affected by any circumstance that constitutes a legal or equitable
discharge of a guarantor or surety other than indefeasible payment and
performance in full of the Vitro Guaranteed Obligations, irrespective of:


13.8.1.1    the illegality of the Vitro Guaranty;


13.8.1.2    the invalidity or unenforceability of any obligation of any Buyer or
its Affiliates under this Agreement or any other Transaction Document or any
other agreement or instrument relating thereto;


13.8.1.3    the validity or genuineness of this Agreement and the other
Transaction Documents and the Financing Documents with respect to Buyers or any
of their Affiliates;








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






13.8.1.4    the enforceability of this Section 13 against Buyers, Vitro or Vitro
Assets Corp.;


13.8.1.5    any release or discharge of any payment obligation of Buyers
hereunder resulting from any change in the corporate existence, structure or
ownership of Buyers, or any insolvency, bankruptcy, reorganization, workout,
arrangement, liquidation, dissolution or other similar proceeding affecting any
Buyer or any of its Affiliates or any of their assets, including any discharge
or disallowance of, or bar or stay against collecting, any Vitro Guaranteed
Obligation in or as a result of any such proceeding;


13.8.1.6    any amendment or modification of this Agreement or any of the
Transaction Documents or the Financing Documents, in each case in accordance
with their terms, or change in the manner, place or terms of payment, or any
change or extension of the time of payment of, renewal or alteration of, any
Vitro Guaranteed Obligation, any other escrow arrangement or other security
therefor, any Liability incurred directly or indirectly in respect thereof, or
any waiver of or any consent to any departure from the terms hereof; or


13.8.1.7    any other act or omission relating to the Vitro Guaranty that may or
might in any manner or to any extent vary the risk of Vitro or Vitro Assets
Corp. or otherwise operate as a discharge of Vitro as a matter of any Legal
Requirement or equity.


13.8.2    The Parties acknowledge and agree that the obligations of Vitro and
Vitro Assets Corp. under the Vitro Guaranty shall be unconditional, but that the
Vitro Guaranteed Obligations shall be subject to all defenses that Buyers (or an
applicable Affiliate of any Buyer) may have in respect of any underlying
covenant, agreement, Liability or obligation under this Agreement or any other
Transaction Documents. In the case of any demand for payment or an action to
enforce any Vitro Guaranteed Obligation that is subject to a Resolvable Dispute
that provides that such dispute shall be subject to a Dispute Resolution
Procedure, then, unless and until the Resolvable Dispute shall have been finally
resolved in accordance with the applicable Dispute Resolution Procedure, any
Action against Vitro or Vitro Assets Corp. to enforce the Vitro Guaranty with
respect to such Vitro Guaranteed Obligation shall be subject to the same terms
and conditions contained in the Dispute Resolution Procedure applicable to such
Resolvable Dispute, to which Vitro and Vitro Assets Corp. hereby irrevocably
submits. Once the Resolvable Dispute has been resolved, the amount, if any, of
the Vitro Guaranteed Obligation determined to be due and payable as a result of
such Resolvable Dispute shall be immediately due and payable without any set off
or counterclaim and without any deduction or withholding for any reason. The
rights and benefits of Sellers and Seller Indemnitees in respect of the Vitro
Guaranty in respect of a Resolvable Dispute shall be separate and independent
from Sellers’ and Seller Indemnitees’ rights and defenses in respect of a
Resolvable Dispute and any other underlying covenant, agreement, Liability or
obligation; provided that payment or performance under the Vitro Guaranty shall
extinguish any of Sellers’ and Seller Indemnitees’ rights and defenses in
respect of a






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






Resolvable Dispute and any other underlying covenant, agreement, Liability or
obligation to the extent of such payment or performance under the Vitro
Guaranty.


13.9    Sellers and Seller Indemnitees. Neither any Seller nor any Seller
Indemnitee shall be obligated to file any claim relating to any Vitro Guaranteed
Obligation in the event that any Buyer or any Buyer Indemnitee becomes subject
to a bankruptcy, reorganization or similar proceeding, and the failure of a
Seller or any Seller Indemnitee to so file shall not affect Vitro’s or Vitro
Asset Corp.’s obligations hereunder. In the event that any payment to a Seller
or any Seller Indemnitee in respect of any Vitro Guaranteed Obligation is
rescinded or must otherwise be returned for any reason whatsoever, Vitro and
Vitro Assets Corp. shall remain liable hereunder with respect to the Vitro
Guaranteed Obligation as if such payment had not been made.


13.10    Waiver. Except to the extent expressly set forth herein, Vitro and
Vitro Assets Corp. unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice hereunder,
including any of the following: (a) any demand for payment or performance and
protest and notice of protest, (b) any notice of acceptance, and (c) any
presentment, demand, protest or further notice or other requirements of any kind
with respect to any Vitro Guaranteed Obligation becoming immediately due and
payable, unless any such right to assert any claim, defense, setoff or
counterclaim is available to (and has not previously been exercised by) Buyers
under this Agreement or any other Transaction Documents. No obligation of Vitro
or Vitro Assets Corp. hereunder shall be discharged other than by complete
payment or performance.


13.11    Subrogation. Vitro and Vitro Assets Corp. unconditionally and
irrevocably agrees not to enforce or otherwise exercise any right of subrogation
or any right of reimbursement or contribution against Buyers, whether arising by
contract or operation of any Legal Requirement (including any such right arising
under bankruptcy or insolvency Legal Requirements) or otherwise, by reason of
any payment or performance made in respect of the Vitro Guaranty unless and
until all of the Vitro Guaranteed Obligations (other than contingent obligations
or indemnification obligations for which no underlying claim has been asserted)
have been indefeasibly paid and performed in full.


13.12    Costs and Expenses. Vitro and Vitro Assets Corp. shall be responsible
for, and shall reimburse Sellers, Seller Indemnitees and their respective
affiliates for, all reasonable and documented out-of-pocket costs and expenses
incurred by Sellers or Seller Indemnitees in enforcing any of their rights under
the Vitro Guaranty, including reasonable and documented out-of-pocket attorneys’
fees and expenses and costs of enforcement at law or in equity.




14.    MISCELLANEOUS.




14.1    Entire Agreement; Waivers.


14.1.1    This Agreement and the other Transaction Documents, together with the
Confidentiality Agreement, constitute the sole and entire agreement among the
Parties pertaining to the subject matter hereof and supersede all prior and
contemporaneous




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties with respect to such subject matter.


14.1.2    No waiver of any provision of this Agreement will be deemed or will
constitute a waiver of any other provision hereof (whether or not similar), will
constitute a continuing waiver unless otherwise expressly provided nor will be
effective unless in writing and executed by the Party making such waiver. No
waiver by any Party of any breach of this Agreement shall operate or be
construed as a waiver of any preceding or subsequent breach, whether of a
similar or different character, unless expressly set forth in such written
waiver. Neither any course of conduct or failure or delay of any Party in
exercising or enforcing any right, remedy or power hereunder shall operate or be
construed as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder, or any abandonment or discontinuance of steps
to enforce such right, remedy or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right, remedy or
power.


14.2    Amendment or Modification. The Parties may amend or modify this
Agreement only by a written instrument executed by each of the Parties.
Notwithstanding anything to the contrary contained herein, none of this
Section 14.2, Sections 11.2 (Waiver of Jury Trial), 14.1 (Entire Agreement;
Waivers), 14.11 (Specific Performance), 14.12.1 (No Third-Party Beneficiaries;
No Recourse Against Third Parties) and 14.15 (Financing-Related Provisions) may
be amended, modified, waived or terminated in a manner that impacts or is
adverse in any respect to the Financing Sources other than Vitro and Vitro
Assets Corp. without the prior written consent of the Financing Sources other
than Vitro and Vitro Assets Corp.


14.3    Severability. Except as provided in Section 7.10.7, in the event that
any provision hereof is held by any Governmental Authority of competent
jurisdiction to be invalid or unenforceable in any respect, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible, in a mutually acceptable manner,
in order that the Transactions be consummated as originally contemplated to the
fullest extent possible. The provisions hereof are severable, and in the event
any provision hereof should be held invalid, illegal or unenforceable in any
respect, it will not invalidate, render unenforceable or otherwise affect any
other provision hereof.


14.4    Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated, in whole or in
part, by either Party without the prior written consent of the other Party, and
any attempted assignment or delegation without consent shall be null and void
and of no force and effect. Notwithstanding the preceding sentence, Buyers may,
without the prior written consent of Sellers, assign their rights under this
Agreement, in whole or in part, to one or more of their Affiliates; provided,
however, that no such assignment shall relieve any Buyer of its respective
obligations hereunder. Subject to the preceding sentence, this Agreement shall
be binding upon, shall inure to the benefit of and shall be enforceable by the
Parties and their respective successors and permitted assigns.


14.5    Notices. Any notices or other communications required or permitted
hereunder will be deemed to have been properly given and delivered if in writing
by such Party or its legal representative and (x) delivered personally against
receipt, (y) sent by confirmed facsimile or












[NEWYORK 3251393_44]



--------------------------------------------------------------------------------




email (as a PDF file) or (z) sent by an overnight courier service recognized in
the United States and guaranteeing overnight delivery, in each case if delivered
or transmitted before 5:00 p.m. Central Time on a Business Day, otherwise on the
next Business Day. Such notices or other communications must be sent to each
respective Party at the address, email address or facsimile number set forth
below:


If to any Seller, LKQ or, prior to the Closing, the Company, to:
c/o LKQ Corporation                                            500 West Madison
Street, Suite 2800                                    Chicago, IL
60661                                        Attention: General
Counsel                                    Facsimile: +1 (312) 207-1529
With a copy to (which shall not constitute notice):
K&L Gates LLP                                            70 West Madison Street,
Suite 3100                                    Chicago, IL
60602                                        Attention: J. Craig
Walker                                    Facsimile: +1 (312)
827-8179                                    Email: craig.walker@klgates.com
If to any Buyer or, after the Closing, the Company, to:
Vitro, S.A.B. de C.V.                                            Av. Ricardo
Margain Zozaya #400                                    Col. Valle del
Campestre                                        San Pedro Garza
García                                        Nuevo León, México
66265                                    Facsimile: + 52 (81)
8863-1515                                    Email: JArechavaleta@vitro.com &
rmaiz@vitro.com                    Attention: Javier Arechavaleta Santos and
Ricardo Maiz
With a copy to (which shall not constitute notice):
Cleary Gottlieb Steen & Hamilton LLP                                One Liberty
Plaza                                            New York, NY
10006                                        Facsimile: + 1 (212)
225-3999                                    Email:
ckordula@cgsh.com                                    Attention: Chantal E.
Kordula
Each of the Parties will be entitled to specify a different address, email
address or facsimile number by delivering notice as aforesaid to each of the
other Parties.
14.6    Public Announcements. Prior to Closing, no Party will issue or make any
report, statement or release to the public (including, before Closing, the
employees, customers and






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






suppliers of the Company or the Company Subsidiaries) with respect to this
Agreement or the Transactions without the consent of the other Party, which
consent, in either case, will not be unreasonably withheld, conditioned or
delayed (it being understood that Buyers’ consent to the disclosure of this
Agreement or the Transactions to any Person for which Sellers request consent
pursuant to Section 7.2.3), except as such release or announcement may be
required by any Legal Requirement or the rules or regulations of any stock
exchange or applicable Governmental Authority to which the relevant Party is
subject, in which case the Party required to make the release or announcement
shall provide the other Party reasonable time to comment on such release or
announcement in advance of such issuance and shall reasonably consider in good
faith any such comments, it being understood that the final form and content of
any such release or announcement, to the extent so required, shall be at the
final discretion of the disclosing Party. If any Party is unable to obtain,
after reasonable effort, the approval of its public report, statement or release
from the other Parties and such report, statement or release is, in the opinion
of legal counsel to such Party, required by any Legal Requirement in order to
discharge such Party’s disclosure obligations, then such Party may make or issue
the legally required report, statement or release and promptly furnish the other
Parties with a copy thereof.


14.7    Headings. Section and subsection headings are not to be considered part
of this Agreement, are included solely for convenience, are not intended to be
full or accurate descriptions of the content thereof, are not intended to
define, limit or describe the scope or intent of this Agreement and will not
affect the construction, meaning or interpretation of this Agreement.


14.8    Disclosure. Any item listed or referred to in any Schedule pursuant to
any Section of this Agreement will be deemed to have been listed in or
incorporated by reference into any other Schedule to the extent that the
applicability of the information disclosed to such other representation and
warranty or Schedule is reasonably apparent on the face of the Schedule. The
headings, if any, of the individual sections of each of the Schedules are
inserted for convenience only and will not be deemed to constitute a part
thereof or a part of the Schedules. The inclusion of an item in the Schedules as
an exception to a representation or warranty will not be deemed an admission or
acknowledgment, in and of itself and solely by virtue of the inclusion of such
information in the Schedules, that such information is required to be listed in
the Schedules or that such item (or any non-disclosed item or information of
comparable or greater significance) represents a material exception or fact,
event or circumstance, that such item has had, or is excepted to result in, a
Material Adverse Effect, or that such item actually constitutes noncompliance
with, or a violation of, any Legal Requirement or Contractual Obligation or
other topic to which such disclosure is applicable.


14.9    Counterpart and Electronic Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original and all of
which, when taken together, shall be deemed to be one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, e-mail or other electronic imaging means will be effective as
delivery of a manually executed counterpart of this Agreement.


14.10    Governing Law. Subject to Section 3.4 and Section 14.15, this Agreement
and the Transactions, and any claim, controversy, dispute or Action arising out
of or in connection






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








with this Agreement or the negotiation, execution, performance, non-performance,
interpretation, termination or construction hereof, will be interpreted,
construed and governed by, and enforced in accordance with, the laws of the
State of Delaware.




14.11    Specific Performance. Each of the Parties acknowledges and agrees that
the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or violated. Accordingly, each of the
Parties agrees that, without posting bond or other undertaking, the other
Parties will be entitled to an injunction or injunctions to prevent breaches or
violations of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof, without the necessity of proving
the inadequacy of money damages as a remedy and without bond or other security
being required, in addition to any other remedy to which it may be entitled, at
law or in equity, it being agreed that remedies hereunder are cumulative. Each
of the Parties hereby acknowledges and agrees that it may be difficult to prove
damages with reasonable certainty, that it may be difficult to procure suitable
substitute performance and that injunctive relief and/or specific performance
will not cause an undue hardship to the Parties. Each of the Parties hereby
further acknowledges and agrees that the existence of any other remedy
contemplated by this Agreement does not diminish the availability of injunctive
relief or specific performance. Each Party further agrees that, in the event of
any Action for injunctive relief or specific performance, it will not assert the
defense that a remedy at law would be adequate, that the Party seeking such
relief would not be irreparably harmed absent such relief, or that specific
performance or injunctive relief should not be available on the grounds that
money damages are adequate or any other grounds. In no event shall Sellers be
entitled to seek the remedy of specific performance of this Agreement against
the Financing Sources other than Vitro or Vitro Assets Corp.




14.12    No Third-Party Beneficiaries; No Recourse Against Third Parties.




14.12.1    This Agreement is for the sole benefit of the Parties and their
successors and permitted assigns, and nothing express or implied herein will
give to or impose on, or be construed to give to or impose on, any Person or
labor organization, other than to such Parties and to such successors and
permitted assigns, any legal or equitable rights, benefits or remedies or any
Liabilities or obligations, other than (i) as set forth in Sections 7.6, 7.8 and
10; (ii) solely with respect to the Financing Sources other than Vitro or Vitro
Assets Corp., as set forth in Sections 14.1, 14.2, 14.11, 14.12.1 and 14.15; and
(iii) the Persons benefitted by Sections 14.12.2, 14.12.3 and 14.14,
respectively. Each of the Persons described in clauses (i) and (ii) of the
immediately preceding sentence is and shall be an intended third party
beneficiary with respect to the applicable Section(s) specified in clauses
(i) and (ii) of the immediately preceding sentence and may enforce this
Agreement with respect to such Section(s).


14.12.2    Buyers will not, and will not cause or permit any controlled
Affiliate thereof to, (i) assert any claim of any nature whatsoever arising
under or relating to this Agreement, the negotiation thereof or its subject
matter, or the Transactions, against any Person other than the Company, LKQ and
Sellers (and against the Company, LKQ and Sellers only pursuant to the terms and
conditions of this Agreement), including against any of the Company’s, LKQ’s or
Sellers’ respective past, present or future direct or




[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






indirect equityholders, or any partners, members, stockholders, controlling
persons, directors, officers, employees, incorporators, managers, agents,
representatives, or other Affiliates of the Company, LKQ or Sellers (or any
Affiliate of any of the foregoing) or the heirs, executors, administrators,
estates, successors or assigns of any of the foregoing (each a “Nonparty Seller
Affiliate”) or (ii) without limiting the generality of clause (i), hold or
attempt to hold any Nonparty Seller Affiliate liable for any actual or alleged
inaccuracies, misstatements or omissions with respect to any information or
materials of any kind furnished by the Company, LKQ, Sellers or any Nonparty
Seller Affiliate, or their respective representatives or agents, concerning the
Business, the Company, the Company Subsidiaries, LKQ, Sellers, this Agreement or
the Transactions.


14.12.3    Sellers will not, and will not cause or permit any controlled
Affiliate thereof to, (i) assert any claim of any nature whatsoever arising
under or relating to this Agreement, the negotiation thereof or its subject
matter, the Transactions, the Financing, or the performance of services by the
Financing Sources, against any Person other than Buyers, Vitro or Vitro Assets
Corp. (and against Buyers, Vitro or Vitro Assets Corp. only pursuant to the
terms and conditions of this Agreement), including (A) against any of Buyers’,
Vitro’s or Vitro Asset Corp.’s past, present or future direct or indirect
equityholders, or any partners, members, stockholders, controlling persons,
directors, officers, employees, incorporators, managers, agents,
representatives, or other Affiliates of Buyers, Vitro or Vitro Assets Corp. (or
any of their Affiliates) or the heirs, executors, administrators, estates,
successors or assigns of any of the foregoing (each a “Nonparty Buyer Affiliate”
and collectively, with each Nonparty Seller Affiliate, the “Nonparty
Affiliates”) and (B) the Financing Sources other than Vitro or Vitro Assets
Corp., or (ii) without limiting the generality of clause (i), hold or attempt to
hold any Nonparty Buyer Affiliate liable for any actual or alleged inaccuracies,
misstatements or omissions with respect to any information or materials of any
kind furnished by Buyers, Vitro, Vitro Assets Corp. or any Nonparty Buyer
Affiliate, or their respective representatives or agents, concerning Buyers,
Vitro or Vitro Assets Corp., this Agreement, the Transactions or the Debt
Financing.


14.12.4    It is expressly acknowledged, understood and agreed that nothing
herein is intended to, does or will constitute an amendment to or establishment
of any employee benefit or other plan.


14.13    Negotiation of Agreement; Expenses. Each of the Parties acknowledges
and agrees that it has been represented by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement
and that it has executed the same with consent and upon the advice of said
independent counsel. Each Party and its counsel cooperated in the drafting and
preparation of this Agreement and the documents referred to herein, and none
shall be construed more strictly against any Party. Whether or not the
Transactions are consummated, except as otherwise specifically provided for in
this Agreement, each Party will assume, bear and pay all costs, expenses and
fees (including legal and accounting fees and expenses) incurred by such Party
in connection with the preparation, negotiation, execution and performance of
this Agreement and the other Transaction Documents and the consummation of the
Transactions; provided that if the Closing occurs, all such costs, expenses








[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








and fees of the Company and the Company Subsidiaries (incurred through the
Closing) shall be considered Transaction Expenses.




14.14    Acknowledgement. NOTWITHSTANDING ANYTHING TO THE CONTRARY EXPRESS OR
IMPLIED IN THIS AGREEMENT, BUYERS ACKNOWLEDGE AND AGREE THAT: (i) THEY HAVE
CONDUCTED, TO THEIR SATISFACTION, AN INDEPENDENT INVESTIGATION AND VERIFICATION
OF THE CONDITION (FINANCIAL AND OTHERWISE), RESULTS OF OPERATIONS, ASSETS,
LIABILITIES, PROPERTIES AND PROJECTED OPERATIONS OF THE BUSINESS, THE COMPANY
AND THE COMPANY SUBSIDIARIES AND, IN MAKING THEIR DETERMINATION TO ENTER INTO
THIS AGREEMENT AND CONSUMMATE THE TRANSACTIONS, IT IS RELYING ONLY ON THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS EXPRESSLY AND
SPECIFICALLY SET FORTH IN SECTION 4 AND SECTION 5 AND IN THE CERTIFICATES
REQUIRED TO BE DELIVERED BY THE COMPANY AND SELLERS HEREUNDER IN CONNECTION WITH
THE CLOSING AND THE COVENANTS OF THE COMPANY AND SELLERS EXPRESSLY AND
SPECIFICALLY SET FORTH IN SECTION 7; (ii) (a) NONE OF THE COMPANY OR ANY SELLER
NOR ANY OF THE NONPARTY SELLER AFFILIATES HAS MADE OR SHALL BE DEEMED TO HAVE
MADE, AND BUYERS ARE NOT RELYING ON, ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT, EXPRESS OR IMPLIED, WITH RESPECT TO THE BUSINESS, THE COMPANY, THE
COMPANY SUBSIDIARIES, SELLERS THE SUBJECT MATTER OF THIS AGREEMENT OR THE
TRANSACTIONS, OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION OR MATERIALS
REGARDING THE BUSINESS, THE COMPANY, THE COMPANY SUBSIDIARIES, SELLERS, OR THE
SUBJECT MATTER OF THIS AGREEMENT OR THE TRANSACTIONS, THAT HAVE BEEN FURNISHED
OR MADE AVAILABLE TO BUYERS OR THEIR REPRESENTATIVES OR ANY OTHER PERSON, OTHER
THAN THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS THAT ARE
EXPRESSLY AND SPECIFICALLY SET FORTH IN SECTION 4 AND; SECTION 5 AND IN THE
CERTIFICATES REQUIRED TO BE DELIVERED BY THE COMPANY AND SELLERS HEREUNDER IN
CONNECTION WITH THE CLOSING AND THE COVENANTS OF THE COMPANY AND SELLERS
EXPRESSLY AND SPECIFICALLY SET FORTH IN SECTION 7 AND (b)  NONE OF THE COMPANY,
ANY SELLER NOR ANY OF THE NONPARTY SELLER AFFILIATES SHALL HAVE OR BE SUBJECT TO
ANY LIABILITY TO BUYERS OR ANY OTHER PERSON RESULTING FROM OR IN CONNECTION WITH
THE DISSEMINATION TO BUYERS OR THEIR REPRESENTATIVES OR ANY OTHER PERSON OR THE
USE BY BUYERS OR THEIR REPRESENTATIVES OR ANY OTHER PERSON OF ANY SUCH
INFORMATION OR MATERIALS, INCLUDING ANY INFORMATION OR MATERIALS MADE AVAILABLE
TO BUYERS OR THEIR REPRESENTATIVES IN ANY “DATA ROOM,” MANAGEMENT PRESENTATION
OR IN ANY OTHER FORM IN CONNECTION WITH OR EXPECTATION OF THE ENTRY INTO THIS
AGREEMENT OR THE TRANSACTIONS AND (iii) EXCEPT FOR THOSE INCLUDED IN THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS THAT ARE EXPRESSLY AND
SPECIFICALLY SET FORTH IN SECTION 4 AND SECTION 5 AND IN THE CERTIFICATES
REQUIRED TO BE DELIVERED BY THE COMPANY AND SELLERS HEREUNDER IN CONNECTION WITH
THE CLOSING, ALL OTHER






[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR IMPLIED
(INCLUDING ANY RELATING TO THE FUTURE OR HISTORICAL CONDITION (FINANCIAL OR
OTHERWISE), RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE BUSINESS, THE
COMPANY, THE COMPANY SUBSIDIARIES OR THE SUBJECT MATTER OF THIS AGREEMENT OR THE
TRANSACTIONS) ARE SPECIFICALLY DISCLAIMED BY THE COMPANY AND SELLERS AND HAVE
NOT BEEN AND ARE NOT BEING RELIED UPON BY BUYERS OR ANY OF THEIR REPRESENTATIVES
OR AFFILIATES.


14.15    Financing Related Provisions. Notwithstanding anything to the contrary
contained herein, each of the Parties agrees (i) that any claim, cross-claim,
suit, action or proceeding of any kind or description, whether in law or in
equity, whether in contract or in tort or otherwise, against any Financing
Sources (other than Vitro or Vitro Assets Corp.) that arises out of or relates
to this Agreement, any related documentation or the transactions contemplated
hereby or thereby, including any dispute arising out of or relating in any way
to the Debt Documents, the Debt Financing or the performance of services
thereunder shall be subject to the exclusive jurisdiction of a state or federal
court sitting in the Borough of Manhattan within the City of New York, New York,
and the appellate courts thereof; (ii) not to bring, or permit any of their
Affiliates or Representatives to bring, or support anyone else in bringing any
such claim, suit, action or proceeding in any court other than a state or
federal court sitting in the Borough of Manhattan within the City of New York,
New York; (iii) that service of process, summons, notice or document by
registered mail addressed to it at its address provided in Section 14.5 shall be
effective service of process against it for any such action brought in any such
court; (iv) to waive and hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of, and the defense of an inconvenient forum to the maintenance of, any
such action in any such court; (v) that a final judgment in any such action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law; (vi) that any such action shall
be governed by, and construed in accordance with, the laws of the State of New
York; and (vii) TO IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN
ANY SUCH CLAIM, SUIT, ACTION OR PROCEEDING.


[Remainder of page intentionally left blank; Signature pages follows]


















[NEWYORK 3251393_44]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Agreement to be executed, as of the date first above written by
their respective officers thereunto duly authorized.




BUYERS:


VITRO AUTOMOTIVE GLASS, LLC
By: /s/ Baldomero Manuel Gardea de la Fuente
Name: Baldomero Manuel Gardea de la Fuente
Title:
 
By: /s/ Ricardo Jose Maiz Rodriguez
Name: Ricardo Jose Maiz Rodriguez
Title:
 
 
VIMEXICO, S.A. DE C.V.
 
By: /s/ Baldomero Manuel Gardea de la Fuente
Name: Baldomero Manuel Gardea de la Fuente
Title:
 
By: /s/ Ricardo Jose Maiz Rodriguez
Name: Ricardo Jose Maiz Rodriguez
Title:









[Signature Page to the Stock and Asset Purchase Agreement]
[NEWYORK 3251393_44]



--------------------------------------------------------------------------------






SELLER:


LKQ PGW HOLDINGS LLC


By: /s/ Jeffrey Gronbeck
Name: Jeffrey Gronbeck
Title: Assistant Secretary



 
PITTSBURGH GLASS WORKS, LLC
By: /s/ Jeffrey Gronbeck
Name: Jeffrey Gronbeck
Title: SVP, Chief Financial Officer and Secretary
 
PITTSBURGH GLASS WORKS, ULC
By: /s/ Jeffrey Gronbeck
Name: Jeffrey Gronbeck
Title: CFO and Secretary



 
KPGW EUROPEAN HOLDCO, LLC
By: /s/ Jeffrey Gronbeck
Name: Jeffrey Gronbeck
Title: CFO and Secretary
 


COMPANY:


PGW HOLDINGS, LLC


By: /s/ Jeffrey Gronbeck
Name: Jeffrey Gronbeck
Title: CFO and Secretary















[Signature Page to the Stock and Asset Purchase Agreement]
[NEWYORK 3251393_44]



--------------------------------------------------------------------------------










LKQ:


LKQ CORPORATION, solely for the purposes of Section 13


By: /s/ Walter P. Hanley
Name: Walter P. Hanley
Title: Senior Vice President



















[Signature Page to the Stock and Asset Purchase Agreement]
[NEWYORK 3251393_44]



--------------------------------------------------------------------------------








VITRO:


VITRO, S.A.B DE C.V., solely for the purposes of Section 13


 
By: /s/ Claudio Luis Del Valle Cabello
Name: Claudio Luis Del Valle Cabello
Title:
 
By: /s/ Javier Arechavaleta Santos
Name: Javier Arechavaleta Santos
Title:








VITRO ASSETS CORP.:


VITRO ASSETS CORP., solely for the purposes of Section 13




 
By: /s/ Baldomero Manuel Gardea de la Fuente
Name: Baldomero Manuel Gardea de la Fuente
Title:
 
 
By: /s/ Ricardo Jose Maiz Rodriguez
Name: Ricardo Jose Maiz Rodriguez
Title:







[Signature Page to the Stock and Asset Purchase Agreement]
[NEWYORK 3251393_44]

